Exhibit 10.1

AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

DATED AS OF MARCH 1, 2015

BY AND AMONG

CHENIERE CCH HOLDCO II, LLC,

as Issuer,

CHENIERE ENERGY, INC.,

as Parent (and solely for purposes of acknowledging and agreeing to Section 9),

EIG MANAGEMENT COMPANY, LLC,

as administrative agent for the Note Holders,

THE BANK OF NEW YORK MELLON,

as collateral agent for the Note Holders,

AND

THE NOTE PURCHASERS NAMED HEREIN



--------------------------------------------------------------------------------

Note Purchase Agreement

TABLE OF CONTENTS

 

SECTION        PAGE   SECTION 1     DEFINITIONS      2   

1.1    

  Certain Defined Terms      2   

1.2    

  Accounting Terms      54   

1.3    

  Certain Principles of Interpretation      54    SECTION 2     THE SECURITIES;
CLOSING AND SECOND PHASE FUNDING; DELIVERY      55   

2.1    

  Closing      55   

2.2    

  Second Phase Funding      55   

2.3    

  Additional Notes      57   

2.4    

  Use of Proceeds      58   

2.5    

  Cooperation with CCH Senior Financing      58    SECTION 3     THE NOTES –
MATURITY; INTEREST AND FEES; PRINCIPAL PAYMENTS AND PREPAYMENTS      58   

3.1    

  Maturity      58   

3.2    

  Fees and Interest      58   

3.3    

  Mandatory Principal Payments and Prepayments      61   

3.4    

  Application of Payments      64   

3.5    

  Taxes      64   

3.6    

  General Provisions Regarding Payment      67   

3.7    

  Increased Costs      67   

3.8    

  Minimizing Additional Costs      68   

3.9    

  Cancellation of Notes      68    SECTION 4     CONDITIONS TO CLOSING AND
SECOND PHASE FUNDING      68   

4.1    

  Conditions to Closing      68   

4.2    

  Conditions to Second Phase Funding      73   

4.3    

  General Principles      76   

4.4    

  Conditions to Issuance      76    SECTION 5     REPRESENTATIONS AND WARRANTIES
     77   

5.1    

  Existence and Business      77   

5.2    

  Organizational Matters and Equity Interests      78   

5.3    

  Power and Authorization; No Violation      78   

5.4    

  Governmental Authorizations      79   

5.5    

  Enforceable Obligations      79   

5.6    

  Litigation      79   

5.7    

  Financial Statements; Financial Condition, Etc      80   

5.8    

  No Material Adverse Effect      80   

5.9    

  True and Complete Disclosure      80   



--------------------------------------------------------------------------------

Note Purchase Agreement

TABLE OF CONTENTS

(continued)

 

SECTION        PAGE  

5.10    

  Margin Stock      81   

5.11    

  Investment Company Act      81   

5.12    

  Patriot Act, Etc      81   

5.13    

  Collateral      82   

5.14    

  Solvency      82   

5.15    

  Taxes      82   

5.16    

  Investments      83   

5.17    

  Title, Etc      83   

5.18    

  Accounts      83   

5.19    

  Environmental Matters      83   

5.20    

  No Default      84   

5.21    

  Employee Matters      84   

5.22    

  Sole Purpose Nature; Business; Separateness      84   

5.23    

  Private Offering by Issuer      85    SECTION 6     AFFIRMATIVE COVENANTS     
85   

6.1      

  Compliance with Laws, Etc.      85   

6.2      

  Payment of Taxes, Payment of Obligations      85   

6.3      

  Preservation of Corporate Existence, Etc.      85   

6.4      

  Visitation Rights, Etc.      86   

6.5      

  Keeping of Books      86   

6.6      

  Maintenance of Properties, Etc.      87   

6.7      

  Further Assurances; Grant of Security      87   

6.8      

  Distributions from CCH Direct Parent      88   

6.9      

  D&O Insurance      88   

6.10    

  Separateness Provisions      88   

6.11    

  Delivery of Information Required Under Foreign Assets Control Regulations,
Patriot Act, Foreign Corrupt Practices Act      89   

6.12    

  CCH Board Observer Rights      90   

6.13    

  Tax Matters; USRPHC Status and Reporting      90    SECTION 7     NEGATIVE
COVENANTS      91   

7.1      

  Liens, Etc.      91   

7.2      

  Debt      91   

7.3      

  Prepayments of Debt; Modification of Permitted Senior Debt Documents      91
  

7.4      

  Nature of Business      92   

7.5      

  Mergers, Etc.      92   

7.6      

  Sales, Etc. of Assets      92   

7.7      

  Investments in Other Persons      93   

7.8      

  Restricted Payments      93   

7.9      

  Transactions with Affiliates      94   

7.10    

  Amendments of Constituent Documents      94   

 

ii



--------------------------------------------------------------------------------

Note Purchase Agreement

TABLE OF CONTENTS

(continued)

 

SECTION        PAGE  

7.11    

  Partnerships, Formation of Subsidiaries, Etc.      95   

7.12    

  Contingent Liabilities      95   

7.13    

  Employees      95   

7.14    

  ERISA Plans      95   

7.15    

  Tax Treatment of Issuer      95   

7.16    

  Accounts      95   

7.17    

  Additional Notes      96    SECTION 8     REPORTING COVENANTS      96   

8.1      

  Default Notice      96   

8.2      

  Annual Financials      96   

8.3      

  Quarterly Financials      96   

8.4      

  Litigation      97   

8.5      

  Creditor Reports      97   

8.6      

  Agreement Notices, Etc.      97   

8.7      

  Other Information      98   

8.8      

  Delivery of Documents      98    SECTION 9     CONVERSION; LIMITATION ON
SYNTHETIC SALES; CERTAIN PRE-CLOSING MATTERS      99   

9.1      

  Issuer Initiated Conversion      99   

9.2      

  Conditions to Conversion for Issuer Initiated Conversion Notice      100   

9.3      

  Conversion Procedure for Issuer Initiated Conversion      101   

9.4      

  Repurchase of the Notes Following an Issuer Initiated Conversion Notice     
101   

9.5      

  Note Holder Initiated Conversion      102   

9.6      

  Conditions to Conversion for Note Holder Initiated Conversion      103   

9.7      

  Conversion Procedure for Note Holder Initiated Conversion      104   

9.8      

  Conversion Rate      104   

9.9      

  Settlement upon Conversion      107   

9.10    

  Piggyback Conversions      108   

9.11    

  Effect of Reclassification, Consolidation, Merger or Sale      109   

9.12    

  Taxes of Shares Issued      110   

9.13    

  Reservation of Shares      110   

9.14    

  Shareholder Rights Plan      110   

9.15    

  Limitations on Synthetic Sales      111   

9.16    

  Director Rights      111   

9.17    

  Cooperation      111   

9.18    

  Tax Matters.      112   

9.19    

  Equity Contribution Agreement      112   

 

iii



--------------------------------------------------------------------------------

Note Purchase Agreement

TABLE OF CONTENTS

(continued)

 

SECTION        PAGE   SECTION 10     EVENTS OF DEFAULT; REMEDIES      113   

10.1      

  Events of Default      113   

10.2      

  Remedies      116   

10.3      

  Issuance of Additional Notes      119    SECTION 11     TERMINATION      119
  

11.1      

  Right to Terminate      119   

11.2      

  Effect of Termination      120    SECTION 12     MISCELLANEOUS      121   

12.1      

  Registration and Transfer of the Notes      121   

12.2      

  Payment of Expenses and Indemnity      123   

12.3      

  Right of Setoff      126   

12.4      

  Notices      126   

12.5      

  Successors and Assigns; Subsequent Holders of Notes      127   

12.6      

  Amendments and Waivers      127   

12.7      

  Ratable Sharing      128   

12.8      

  Classification of Transaction      128   

12.9      

  Agent and Collateral Agent      129   

12.10    

  Investment Representation of Note Purchasers      136   

12.11    

  Private Placement Representation of Agent      139   

12.12    

  No Waiver; Remedies Cumulative      139   

12.13    

  No Third Party Beneficiaries      139   

12.14    

  Counterparts      139   

12.15    

  Effectiveness      139   

12.16    

  Headings Descriptive; Amounts in Dollars      140   

12.17    

  Marshaling; Recapture      140   

12.18    

  Severability      140   

12.19    

  Survival      140   

12.20    

  Independence of Covenants      140   

12.21    

  GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL      141   

12.22    

  Confidentiality      142   

12.23    

  Immunity      143   

12.24    

  Entire Agreement      143   

12.25    

  Limited Recourse      143   

 

iv



--------------------------------------------------------------------------------

Note Purchase Agreement

TABLE OF CONTENTS

(continued)

 

SCHEDULES

 

Schedule 1.1A

Base Case Forecast

Schedule 1.1B

Disqualified Note Holders

Schedule 1.1C

Estimated Base Trains Senior Debt Service1

Schedule 1.3E

Knowledge

Schedule 2.1

Note Holders and Initial Closing Date Notes

Schedule 2.2

Second Phase Note Purchasers and Initial Second Phase Notes

Schedule 3.6B

Note Holder Payment Instructions

Schedule 4.1K

Know Your Customer Requirements

Schedule 5.2

Organizational Matters

Schedule 5.13

Collateral Filings, Etc.

Schedule 5.19

Environmental Matters

Schedule 12.4

Notice Addresses

EXHIBITS

 

Form of:

Exhibit A-1

Initial Note

Exhibit A-2

Additional Note

Exhibit B

Tax Compliance Certificate

Exhibit C

Registration Rights Agreement

Exhibit D

Management Rights Agreement

Exhibit E

Offer to Repay Notice

Exhibit F-1

Issuer Initiated Conversion Notice

Exhibit F-2

Note Holder Initiated Conversion Notice

Exhibit F-3

Repurchase Notice

Exhibit G

EIG Indemnification Agreement

Exhibit H

Equity Contribution Agreement

Exhibit I-1

Sullivan & Cromwell LLP Closing Date Opinion

Exhibit I-2

Sullivan & Cromwell LLP Second Phase Funding Date Opinion

Exhibit J-1

Issuer Pledge Agreement

Exhibit J-2

Parent Pledge Agreement

Exhibit K-1

Closing Date Certificate

Exhibit K-2

Second Phase Funding Date Certificate

Exhibit L

Letter to Co-Placement Agents

 

 

1  To be delivered at the Closing and to be updated in connection with the
occurrence of the Second Phase Funding Date.



--------------------------------------------------------------------------------

This AMENDED AND RESTATED NOTE PURCHASE AGREEMENT (including all Schedules and
Exhibits hereto, this “Agreement”) is dated as of March 1, 2015 among CHENIERE
CCH HOLDCO II, LLC, a Delaware limited liability company (“Issuer”), EIG
MANAGEMENT COMPANY, LLC, a Delaware limited liability company, as administrative
agent for the Note Holders (“Agent”), THE BANK OF NEW YORK MELLON, a New York
banking corporation, as collateral agent for the Note Holders (“Collateral
Agent”), each Person identified as a Note Purchaser on the signature pages
hereto (collectively, “Note Purchasers”), and, solely for purposes of
acknowledging and agreeing to Section 9, CHENIERE ENERGY, INC., a Delaware
corporation (“Parent”). Each Note Purchaser and any other registered holder of
the Notes (as hereinafter defined) hereunder is referred to as a “Note Holder”
and collectively, as “Note Holders.”

RECITALS

A. On January 16, 2015, Issuer, Agent, Collateral Agent, Note Purchasers and
Parent entered into the Note Purchase Agreement (the “Original Note Purchase
Agreement”), and this Agreement amends and restates the Original Note Purchase
Agreement in its entirety.

B. Parent directly owns all of the outstanding Equity Interests in Issuer.

C. Issuer directly owns all of the outstanding Equity Interests in Cheniere CCH
HoldCo I, LLC, a Delaware limited liability company (“CCH Direct Parent”), the
direct owner of all of the outstanding Equity Interests in Cheniere Corpus
Christi Holdings, LLC, a Delaware limited liability company (“CCH”).

D. CCH is the owner of 100% of the Equity Interests of each of Corpus Christi
Liquefaction, LLC (“CCL”) and Cheniere Corpus Christi Pipeline, L.P. and Corpus
Christi Pipeline GP, LLC (collectively, “CCP”).

E. CCL intends to develop, construct, operate, maintain and own the Terminal
Facility and CCP intends to develop, construct, operate, maintain and own the
Pipeline, and CCL and CCP are each engaged in certain construction and
development activities in respect of the Project.

F. CCH intends to enter into a senior secured construction and term loan
facility made available by various banks and other financial institutions to
finance a majority of the Project Costs (the “CCH Senior Financing”).

G. Issuer wishes to obtain funds in an aggregate principal amount of
$1,500,000,000 (the “Issuer Financing”) in order (i) to fund a portion of the
Project Costs and (ii) to pay fees and expenses associated with the financing
contemplated hereunder.

H. Subject to the terms and conditions set forth herein, Note Purchasers are
willing to provide the Issuer Financing to Issuer.



--------------------------------------------------------------------------------

Accordingly, the parties hereby agree as follows:

SECTION 1 DEFINITIONS

1.1 Certain Defined Terms

The following terms used in this Agreement shall have the following meanings:

“Acceptable Debt Service Reserve LC” means an “Acceptable Debt Service Reserve
LC” as that term is defined in the CCH Senior Financing Documents, or if the CCH
Senior Financing is repaid in full prior to the Discharge Date, the
corresponding term as defined in the Permitted Senior Debt Documents.

“Account Bank” means the Security Trustee acting in its capacity as such or the
bank designated by the Project Entities at which secured Accounts are
established, in each case pursuant to the Permitted Senior Debt Documents.

“Account Collateral” has the meaning set forth in subsection 6.7C.

“Account Control Agreement” means (a) with respect to any deposit account, each
deposit account control agreement among Issuer, Collateral Agent on behalf of
the Secured Parties and a Depositary Bank, and (b) with respect to any
securities account, each securities account control agreement among Issuer,
Collateral Agent on behalf of the Secured Parties and a Securities Intermediary,
in each case, which (i) is in form and substance reasonably satisfactory to
Agent and (ii) perfects Collateral Agent’s Priority Lien (subject to the
Excepted Liens) in the applicable Account Collateral.

“Accounts” means the segregated, secured, and non-interest-bearing accounts and
any related sub-accounts established for the Project pursuant to the Permitted
Senior Debt Documents (and, for the avoidance of doubt does not include any
account of the Subject Companies).

“Additional Notes” has the meaning set forth in subsection 10.3.

“Additional Note Documents” means any documents or agreements relating to the
transactions contemplated hereby entered into by any Note Document Party with
Note Holders, Agent or Collateral Agent after the Closing Date.

“Additional Proceeds Prepayment Account” means the account in the name of CCH
identified as the “Additional Proceeds Prepayment Account” (or comparable title)
in, and established pursuant to, the CCH Senior Financing Documents, or, if the
CCH Senior Financing is repaid in full prior to the Discharge Date, any
corresponding account established in accordance with the Permitted Senior Debt
Documents.

“Additional Senior Debt” means additional senior secured debt incurred by the
Project Entities as any such Project Entity may be permitted to incur under all
Senior Debt Instruments then in effect and subject to the terms and conditions
in such Senior Debt Instruments to the incurrence of such debt, including senior
secured debt consisting of Replacement Senior Debt, PDE Senior Debt, Working
Capital Debt and Expansion Senior Debt.

 

2



--------------------------------------------------------------------------------

“Additional Train” means any LNG liquefaction train in addition to the Base
Trains.

“Additional Train COD” means the date on which all Additional Trains for which
the Project Entities have reached a positive final investment decision have
become commercially operable.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, the term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Voting Interests, by contract or otherwise. For the purposes of the
Note Documents, none of the Note Holders will be an Affiliate of Issuer or
Parent.

“Agent” has the meaning set forth in the preamble hereof and shall include any
successor agent appointed in accordance with subsection 12.9F.

“Aggregate Amounts Due” has the meaning set forth in subsection 12.7.

“Aggregate Share Cap” means a number of shares of Parent Common Stock equal to
47,108,466. The Aggregate Share Cap will be adjusted for any stock split or
reverse stock split, as determined by the Issuer after consultation with the
Independent Financial Expert.

“Agreement” has the meaning set forth in the preamble hereof.

“Anti-Terrorism and Money Laundering Laws” means any of the following
(a) Section 1 of Executive Order 13224 of September 24, 2001, Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism and the associated Global Terrorism Sanctions Regulation
(Title 31, Part 594 of the US Code of Federal Regulations), (b) the Terrorism
Sanctions Regulations (Title 31 Part 595 of the US Code of Federal Regulations),
(c) the Terrorism List Governments Sanctions Regulations (Title 31 Part 596 of
the US Code of Federal Regulations), (d) the Foreign Terrorist Organizations
Sanctions Regulations (Title 31 Part 597 of the US Code of Federal Regulations),
(e) the USA Patriot Act of 2001 (Pub. L. No. 107-56) (the “Patriot Act”),
(f) the US Money Laundering Control Act of 1986, (g) the Bank Secrecy Act, 31
U.S.C. sections 5301 et seq., (h) Laundering of Monetary Instruments, 18 U.S.C.
section 1956, (i) Engaging in Monetary Transactions in Property Derived from
Specified Unlawful Activity, 18 U.S.C. section 1957, (j) the Financial
Recordkeeping and Reporting of Currency and Foreign Transactions Regulations
(Title 31 Part 103 of the US Code of Federal Regulations), (k) any other similar
federal Requirement of Law having the force of law and relating to money
laundering, terrorist acts or acts of war, and (l) any regulations promulgated
under any of the foregoing.

“Applicable Anti-Corruption Laws” means the Foreign Corrupt Practices Act of
1977 and the rules and regulations thereunder and all laws, rules, and
regulations of any jurisdiction applicable to any of the Subject Companies at
the relevant time concerning or relating to bribery or corruption.

 

3



--------------------------------------------------------------------------------

“Applicable EPC Contract” means (a) unless and until the Second Phase Funding
Date has occurred, the EPC Contract (T1/T2) and (b) on or following the Second
Phase Funding Date, both of the EPC Contracts.

“Applicable Exchange” means the stock exchange on which the Parent Common Stock
is listed.

“Asset Sale” means any sale, lease (as lessor), sale and leaseback, assignment,
conveyance, exclusive license (as licensor), transfer or other disposition or
any exchange by CCH Direct Parent or any Project Entity of such Person’s
Properties, other than (i) with respect to CCH Direct Parent, any sale,
assignment, conveyance, transfer or other disposition or exchange permitted by
subsection 7.6 or (ii) with respect to any Project Entity, (a) transfers between
or among the Project Entities, (b) dispositions in compliance with any
applicable court or governmental order, (c) dispositions of obsolete,
superfluous or replaced assets, or assets that are not, or cease to be,
necessary for the construction and operation of the Project substantially in the
manner contemplated by the Note Documents and the Permitted Senior Debt
Documents, (d) sales or other dispositions by CCL of LNG in accordance with any
LNG SPAs as are permitted under the Permitted Senior Debt Documents or other
assets in the ordinary course of the LNG business, (e) sales by the Project
Entities of natural gas in the ordinary course of business, (f) sales, transfers
or dispositions of Cash Equivalents and Permitted Investments, (g) liquefaction
and other services in the ordinary course of business of the Project Entities,
(h) settlement, release, waiver or surrender of contract, tort or other claims
in the ordinary course of business or a grant of a Lien not prohibited by the
Note Documents, with respect to CCH Direct Parent, or the Permitted Senior Debt
Documents, with respect to the Project Entities, (i) the transfer or novation of
Permitted Hedging Instruments in accordance with the Permitted Senior Debt
Documents, (j) conveyance of gas interconnection or metering facilities to gas
transmission companies and conveyance of electricity substations to electricity
providers pursuant to its electricity purchase arrangements for operating the
Project, and (k) dispositions of other property of a Project Entity if such
Project Entity replaces such property within 180 days following such disposition
or has obtained a commitment to replace such property within 180 days following
such disposition and replaces such property within 270 days following such
disposition.

“Availability Period” means, with respect to the Term Loans, the Term Loan
Availability Period, and with respect to any other Loans, the period commencing
on the date of first disbursement of such Loans and ending on the date of the
termination or cancellation of all remaining Facility Debt Commitments pursuant
to the terms of the corresponding Facility Agreement.

“Averaging Period” has the meaning set forth in subsection 9.8A.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, that such Person shall
generally be unable to pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
against such Person in a court of competent jurisdiction or by such

 

4



--------------------------------------------------------------------------------

Person seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any Bankruptcy Law, or seeking the entry of
an order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its Property and, in the case of
any such proceeding instituted against it (but not instituted by it) that is
being diligently contested by it in good faith, such proceeding shall remain
undismissed or unstayed for a period of 60 days or any of the actions sought in
such proceedings (including, without limitation, the entry of an order for
relief against, or the appointment of a receiver, trustee, custodian or other
similar official for, it or any substantial part of its Property) shall occur,
or such Person shall take any corporate action to authorize any of the foregoing
actions.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors, conservatorship, bankruptcy, general
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
any similar federal, state or foreign law for the relief of debtors affecting
the rights of creditors generally.

“Base Case Forecast” means the base case forecast attached hereto as Schedule
1.1A, as shall be updated in accordance with subsection 6.7E.

“Base Committed Quantity” means the base committed quantity of LNG required
under the Permitted Senior Debt Documents to be contracted to be sold pursuant
to LNG SPAs.

“Base Interest” has the meaning set forth in subsection 3.2B(i).

“Base Trains” means (a) unless and until the Second Phase Funding Date has
occurred, Train One and Train Two and (b) on or following the Second Phase
Funding Date, Train One, Train Two and Train Three.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Business Day” means any day excluding Saturday and Sunday on which banks are
generally authorized to be open for business in New York City.

“Business Interruption Insurance Proceeds” means all proceeds of any insurance
policies required by the Permitted Senior Debt Documents or otherwise obtained
with respect to the Project Entities or the Project insuring the Project
Entities against business interruption or delayed start-up.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash” means money, currency or a credit balance in any demand or deposit
account.

“Cash Equity Funding” means cash contributions made, directly or indirectly, to
CCH by Parent or an Affiliate of Parent (other than any Subsidiary of CCH) in
the form of Equity Funding, including, for the avoidance of doubt, the proceeds
of the Initial Notes to the extent such proceeds are contributed to CCH.

 

5



--------------------------------------------------------------------------------

“Cash Equivalents and Permitted Investments” means any Dollar-denominated
investments that are:

(a) direct obligations of, or obligations the principal and interest of which
are unconditionally guaranteed by, the United States of America (or any
instrumentality thereof to the extent such obligations are backed by the full
faith and credit of the United States of America), in each case, maturing within
one year from the date of acquisition thereof;

(b) investments in marketable general obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case, maturing within one year from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of “A” or higher from S&P or from Moody’s (or if at such time neither is
issuing ratings, then a comparable rating of such other nationally recognized
rating agency);

(c) commercial paper or tax exempt obligations having one of the two highest
ratings obtainable from Moody’s or S&P (or, if at such time, neither is issuing
ratings, then a comparable rating of such other nationally recognized rating
agency) and, in each case, maturing within one year of acquisition thereof;

(d) investments in certificates of deposit, bankers’ acceptances and time
deposits maturing or putable within one year from the date of acquisition
thereof issued or guaranteed or placed with, and money market deposit accounts
issued or offered by, any domestic office of (i) a commercial bank organized
under the laws of the United States of America or any state thereof or (ii) a
licensed branch of a foreign bank organized under the laws of any member country
of the Organization for Economic Co-Operation and Development, in either case,
that has a combined capital and undivided surplus and undivided profits of at
least $500 million;

(e) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) of this definition and entered into
with a financial institution satisfying the criteria described in clause (d) of
this definition; or

(f) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 (or any successor rule) under the Investment
Company Act of 1940; (ii) are rated either AAA by S&P and Aaa by Moody’s or at
least 95% of the assets of which constitute Cash Equivalents and Permitted
Investments described in clauses (a) through (e) of this definition and/or
Dollars; and (iii) have portfolio assets of at least $500 million.

“Cash Flow” means, with respect to any period, all funds received or, as
applicable in the relevant context, projected to be received by the Project
Entities during such period, including:

(a) fees and other amounts received by CCL under the LNG SPAs;

 

6



--------------------------------------------------------------------------------

(b) earnings on funds held in the secured Accounts of the Project Entities
pursuant to the CCH Senior Financing Documents or, if the CCH Senior Financing
is repaid in full prior to the Discharge Date, pursuant to the Permitted Senior
Debt Documents (excluding interest and investment earnings that accrue on the
amounts on deposit in any of the Senior Debt Service Reserve Account or any
account established to prefund interest on any Senior Debt, if any, in any case,
that are not transferred to the Revenue Account pursuant to the Common Security
and Account Agreement);

(c) any amounts deposited in the Insurance/Condemnation Proceeds Account to the
extent applied to the payment of Operation and Maintenance Expenses or Project
Costs in accordance with Section 5 (Insurance and Condemnation Proceeds and
Performance Liquidated Damages) of the Common Security and Account Agreement
(or, if the CCH Senior Financing is repaid in full prior to the Discharge Date,
in accordance with the Permitted Senior Debt Documents);

(d) all cash paid to any Project Entity during such period as Business
Interruption Insurance Proceeds;

(e) proceeds from the transfer, sale or disposition of assets or rights of any
Project Entity in the ordinary course of business in accordance with
Section 12.17 (Sale of Project Property) of the Common Terms Agreement, or, if
the CCH Senior Financing is repaid in full prior to the Discharge Date, in
accordance with the provisions of the Permitted Senior Debt Documents (other
than as set forth in sub-clause (iii) below) to the extent such proceeds have
been or will be used to pay Operation and Maintenance Expenses;

(f) amounts paid under any Material Project Agreement; and

(g) amounts received under Permitted Hedging Instruments other than in respect
of interest rates,

but excluding, in each case:

(i) all amounts required to be deposited in the Insurance/Condemnation Proceeds
Account used to reimburse Equity Funding;

(ii) proceeds of third-party liability insurance;

(iii) proceeds of the sale of assets permitted by Section 12.17(c) or (l) (Sale
of Project Property) of the Common Terms Agreement (or, if the CCH Senior
Financing is repaid in full prior to Discharge Date, the corresponding
provisions of the Permitted Senior Debt Documents) unless and until applied to
procure a replacement for such assets;

(iv) proceeds of Senior Debt and other Indebtedness (as defined in the Permitted
Senior Debt Documents) (and corresponding amounts received by the Project
Entities pursuant to any guarantees) permitted by Section 12.14 (Limitation on
Indebtedness) of the Common Terms Agreement (or, if the CCH Senior Financing is

 

7



--------------------------------------------------------------------------------

repaid in full prior to Discharge Date, corresponding to the relevant provisions
of the Permitted Senior Debt Documents) other than amounts received under
Permitted Hedging Instruments included under clause (g) above; and

(v) Equity Funding from Parent or any direct or indirect holders of equity
interests of CCH; and any cash deposited into the Additional Proceeds Prepayment
Account.

“Cash Flow Available for Debt Service” means, for any period, the amount that is
equal to (a) Cash Flow minus (b) Operation and Maintenance Expenses, in each
case for such period; provided that Operation and Maintenance Expenses included
in the calculation of Historical Holdco DSCR and Projected Holdco DSCR will
exclude (i) that portion of Operation and Maintenance Expenses arising prior to
the Project Completion Date that are Project Costs and (ii) Operation and
Maintenance Expenses arising from and after the Project Completion Date relating
to expenditure on items that were, as of the Project Completion Date,
outstanding or punch list items under the Applicable EPC Contracts that are paid
out of Senior Debt or Equity Funding.

“Casualty Event” means a casualty event that causes all or a portion of the
Property of any Project Entity to be damaged, destroyed or rendered unfit for
normal use for any reason whatsoever, other than (a) ordinary use and wear and
tear and (b) any Event of Eminent Domain.

“CCH” has the meaning set forth in the recitals hereto.

“CCH Board” has the meaning set forth in subsection 6.12.

“CCH Direct Parent” has the meaning set forth in the recitals hereto.

“CCH Senior Creditor” means a provider of Senior Debt that benefits from the
Common Security and Account Agreement (or, if the CCH Senior Financing is repaid
in full prior to the Discharge Date, the corresponding Permitted Senior Debt
Document), including the Facility Lenders, any Senior Noteholders and each
Hedging Bank that is party to the Common Security and Account Agreement (or the
corresponding Permitted Senior Debt Document).

“CCH Senior Creditor Group Representative” means, with respect to any Senior
Creditor Group (as that term is defined in the CCH Senior Financing Documents,
or, if the CCH Senior Financing is repaid in full prior to the Discharge Date,
the corresponding term in the Permitted Senior Debt Documents), the
representative of such Senior Creditor Group duly appointed under or as set
forth in the Common Security and Account Agreement (or, if the CCH Senior
Financing is repaid in full prior to the Discharge Date, the corresponding
Permitted Senior Debt Document).

“CCH Senior Financing” has the meaning set forth in the recitals hereto.

“CCH Senior Financing Documents” means the definitive documents evidencing the
CCH Senior Financing, including any loan or credit agreement, the Common Terms
Agreement, the Common Security and Account Agreement, all other security
documents and other ancillary documents associated therewith.

 

8



--------------------------------------------------------------------------------

“CCL” has the meaning set forth in the recitals hereto.

“CCP” has the meaning set forth in the recitals hereto.

“CCP Pipeline Precedent Agreement” means the transportation precedent agreement,
dated July 21, 2014, between CCP and CCL pursuant to which a firm transportation
capacity is secured through the Pipeline.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act.

“Change of Control” means, at any time, the occurrence of any of the following:

(a) Parent shall fail to legally and beneficially own at least a majority of the
common equity of Issuer and a majority of the Voting Interests of Issuer, or
otherwise have the power to direct or cause the direction of the management or
policies of, and otherwise control Issuer;

(b) any merger, consolidation or other combination of Parent with or into any
other entity and Parent does not constitute the surviving entity (other than
Parent merging, consolidating or combining with or into another wholly owned
Subsidiary of Parent);

(c) a sale of all or substantially all of the assets of Parent;

(d) a dissolution of Parent; or

(e) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), is or becomes the beneficial owners, directly or
indirectly, of 50% or more on a fully diluted basis of the Voting Interests of
Parent.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any applicable
Requirements of Law, (b) any change in any applicable Requirements of Law or in
the administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) without limiting the foregoing, the making or
issuance of any applicable request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority.

“Chief Financial Officer” means, as to any Person, the individual performing on
behalf of such Person the duties customarily performed by a chief financial
officer of a business corporation, whether or not such individual has been
appointed as the “chief financial officer” of such Person.

“Closing” has the meaning set forth in subsection 2.1B.

“Closing Date” has the meaning set forth in subsection 2.1B.

 

9



--------------------------------------------------------------------------------

“CMI” means Cheniere Marketing, LLC, a limited liability company organized in
accordance with the laws of the state of Delaware.

“CMI Export Authorization Letter” means the letter agreement pursuant to which
CMI undertakes to comply in all material respects with the terms of the FTA
Authorization and the Non-FTA Authorization, in each case for so long as it is a
party to each such Export Authorization.

“Co-Placement Agents” means Morgan Stanley & Co. LLC and Goldman, Sachs & Co.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all property and interests in property now owned or hereafter
acquired by a Note Document Party upon which a Lien has been or is purported or
intended to have been granted to the Collateral Agent or any Secured Party under
any Security Documents.

“Collateral Agent” has the meaning set forth in the preamble and shall include
any successor collateral agent appointed in accordance with subsection 12.9F.

“Commercial Operation Date” means (a) unless and until the Second Phase Funding
Date has occurred, the last to occur of Substantial Completion (T1) and
Substantial Completion (T2); provided that if each of the Second Phase CP Date
and the Initial Second Phase Advance occurs on or before the date on which the
Second Phase Facility Debt Commitments expire pursuant to the terms of the CCH
Senior Financing Documents, unless and until the Second Phase Funding Date has
occurred, the Commercial Operation Date shall be the later of (i) the date on
which both Substantial Completion (T1) and Substantial Completion (T2) have
occurred and (ii) the date that is the 58-month anniversary of the date on which
the NTP (as defined in the EPC Contract (T1/T2)) is issued under the EPC
Contract (T1/T2); and (b) on or following the Second Phase Funding Date, the
last to occur of Substantial Completion (T1), Substantial Completion (T2) and
Substantial Completion (T3).

“Commitment Letter” means the Commitment Letter, dated November 10, 2014, by and
among Parent, Agent and Issuer (pursuant to the Joinder thereto, dated
January 16, 2015, executed by Issuer) and as modified and superseded by the Fee
Letter.

“Common Security and Account Agreement” means the Common Security and Account
Agreement entered into in connection with the CCH Senior Financing.

“Common Terms Agreement” means the Common Terms Agreement entered into in
connection with the CCH Senior Financing.

“Confidential Information” means all information received from an Issuer Party
or any of their respective Affiliates or advisers relating to any of them, their
businesses or the Project, other than any such information (a) available through
public records or otherwise in the public domain at the time of its disclosure
or thereafter, other than as a result of a disclosure by Agent or any Note
Holder or any of their respective Affiliates or advisers in breach of this
Agreement or other obligations of confidentiality, (b) already in the possession
of Agent or Note Holders prior to disclosure by an Issuer Party or any of their
respective Affiliates or advisers and that was

 

10



--------------------------------------------------------------------------------

not previously acquired by Agent, Note Holders or their respective
representatives directly or indirectly from an Issuer Party or any of their
respective Affiliates or advisers or that was independently developed by Agent
or Note Holders without access to the Confidential Information, (c) lawfully
acquired by Agent or Note Holders from a third party (other than an Issuer Party
or any of their respective Affiliates or advisers) and not known by Agent or
Note Holders to be prohibited from so disclosing such information to Agent or
Note Holders by a legal, contractual, fiduciary or other obligation; provided
that such information shall immediately become Confidential Information if, and
at such time as, Agent, the Note Holders or their respective representatives
become aware that the discloser of such information was subject to an obligation
not to disclose the same to such party, or (d) that was independently developed
by Agent, Note Holders or their respective representatives without the use of
the Confidential Information.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“ConocoPhillips License Agreements” means the Technology License (T1/T2) and
Technology License (T3).

“Constituent Documents” means with respect to any Person, (a) to the extent such
Person is a corporation, the certificate or articles of incorporation and the
by-laws of such Person, (b) to the extent such Person is a limited liability
company, the certificate of formation or articles of formation or organization
and operating or limited liability company agreement of such Person and (c) to
the extent such Person is a partnership, joint venture, trust or other form of
business, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization or formation of such Person.

“Contest” means, with respect to any matter or claim involving any Person, that
such Person is contesting such matter or claim in good faith and by appropriate
proceedings timely instituted; provided that the following conditions are
satisfied: (a) such Person has posted an appropriate bond or other security or
has established appropriate reserves with respect to the contested items in
accordance with GAAP, (b) during the period of such contest, the enforcement of
any contested item is effectively stayed and (c) such contest could not
reasonably, individually or in the aggregate, be expected to, have a Material
Adverse Effect.

“Contractual Obligation” means, as to any Person, any contractual provision of
any security issued by such Person or of any indenture, mortgage, deed of trust,
contract, agreement, instrument or other undertaking to which such Person is a
party or by which it or any of its Property is bound.

“Construction Budget and Schedule” means (a) a budget initially attached as a
schedule to the Common Terms Agreement setting forth the timing and amount of
projected payments of Project Costs and (b) a schedule initially attached as a
schedule to the Common

 

11



--------------------------------------------------------------------------------

Terms Agreement setting forth the proposed engineering, procurement,
construction and testing milestone schedule for the Project’s development, each
as may be amended, supplemented, or otherwise modified as permitted by the
Permitted Senior Debt Documents.

“Conversion Date” means a Note Holder Initiated Conversion Date or an Issuer
Initiated Conversion Date, as applicable.

“Conversion Price” has the meaning set forth in subsection 9.8A.

“Conversion Rate” has the meaning set forth in subsection 9.8A.

“Corporate Trust Office” means the office of Collateral Agent at which at any
particular time its corporate trust business shall be principally administered,
which office at the date of the execution of this Agreement is located at the
address specified in Schedule 12.4 hereto, or such other address as the
Collateral Agent may designate from time to time by notice to Issuer and Agent,
or the principal corporate trust office of any successor to Collateral Agent (or
such other address as such successor to Collateral Agent may designate from time
to time by notice to Issuer and Agent).

“CQP” means Cheniere Energy Partners, LP.

“CTA Signing Date” means the date on which the Common Terms Agreement is
executed in full.

“Daily VWAP” means the per share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page “LNG US <equity> AQR” (or
its equivalent successor if such page is not available) in respect of the period
from the scheduled open of trading until the scheduled close of trading of the
primary trading session on such VWAP Trading Day (or if such volume-weighted
average price is unavailable or in Issuer’s commercially reasonable judgment
(following consultation with an Independent Financial Expert) is manifestly
incorrect, the market value of one share of the Parent Common Stock on such VWAP
Trading Day determined, using a volume-weighted average method, by an
Independent Financial Expert). The Daily VWAP will be determined without regard
to after-hours trading or any other trading outside of the regular trading
session trading hours.

“Date Certain” means (i) unless and until the Second Phase Funding Date has
occurred, the last DFCD Deadline to occur under any of the Qualifying LNG SPAs
delivered to the Intercreditor Agent pursuant to the conditions precedent in
Section 4.1(b)(i) (Conditions to Closing) of the Common Terms Agreement, which
date shall have been notified to the Agent pursuant to subsection 4.1A and
(ii) on or following the Second Phase Funding Date, the last DFCD Deadline to
occur under any of the Qualifying LNG SPAs delivered to the Intercreditor Agent
pursuant to the conditions precedent in Section 4.3(b)(i) (Conditions to Second
Phase Expansion) of the Common Terms Agreement, which date shall have been
notified to the Agent pursuant to subsection 4.2B(v).

“Date of First Commercial Delivery” or “DFCD” has the meaning given to such term
in the applicable LNG SPA.

 

12



--------------------------------------------------------------------------------

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all Obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary course of such Person’s business),
(c) all Obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all Obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Obligations of such Person as
lessee under Capitalized Leases, (f) all Obligations of such Person under
acceptance, letter of credit or similar facilities, and all drafts drawn
thereunder, (g) all Obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests in such
Person or any other Person or any warrants, rights or options to acquire such
Equity Interests, valued, in the case of Redeemable Preferred Interests, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid interests, (h) net payments that such Person would have to make in the
event of an early termination on the date Debt of such Person is being
determined in respect of outstanding Hedge Agreements (such payments in respect
of any such agreements with a counterparty being calculated subject to and in
accordance with any netting provisions in such agreement), (i) all Guaranteed
Debt of such Person and (j) all indebtedness and other payment Obligations
referred to in clauses (a) through (i) above of another Person secured by (or
for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness or other payment
Obligations, provided that in no event shall (A) deferred compensation
arrangements, (B) earn-out, non-compete or consulting obligations, (C) earn-out
obligations until such obligations are earned or mature in accordance with GAAP,
or (D) working capital or other adjustments to purchase price or indemnification
obligations under purchase agreements, in each case, constitute Debt of a Person
for the purposes of subsection 7.2.

“Deemed Cash Interest Payments” means the undiscounted stream of all scheduled
quarterly cash interest payments assuming that for all scheduled quarterly cash
interest payments following the Commercial Operation Date Issuer pays the stated
interest rate on the Notes in cash. If the Commercial Operation Date has not yet
occurred, then for purposes of calculating the Deemed Cash Interest Payments, it
is assumed that the Commercial Operation Date is achieved on (i) unless and
until the Second Phase Funding Date has occurred, the date that is the
Guaranteed Substantial Completion Date for Subproject 2 (as defined in the EPC
Contract (T1/T2)) after giving effect to the issuance of any change orders or
amendments entered into in connection therewith and (ii) on or following the
Second Phase Funding Date, (A) at any time prior to the issuance of the NTP (as
defined in the EPC Contract (T3)), March 1, 2021 or (B) at any time on or after
the date on which the NTP (as defined in the EPC Contract (T3)) is issued, the
date that is the Guaranteed Substantial Completion Date (as defined in the EPC
Contract (T3)) after giving effect to the issuance of any change orders or
amendments entered into in connection therewith.

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

 

13



--------------------------------------------------------------------------------

“Default Interest Rate” means a rate per annum equal to (i) the rate payable
under subsection 3.2B(i) as Base Interest plus (ii) three percent (3%).

“Depositary Bank” means a third party bank or other financial institution in
which Issuer maintains a deposit account (as such term is defined in the Uniform
Commercial Code) reasonably satisfactory to Agent, together with its successors
and permitted assigns, provided that The Bank of New York Mellon and any
Affiliates thereof shall be deemed to be reasonably satisfactory to Agent.

“Development” has the meaning set forth in the Common Terms Agreement.

“DFCD Deadline” means, with respect to any Qualifying LNG SPA, the date that is
60 days prior to the date on which the applicable LNG Buyer would have the right
to terminate its respective Qualifying LNG SPA for any failure to achieve the
DFCD by such date, as extended by any waivers, modifications or amendments to
such Qualifying LNG SPA in accordance with the Permitted Senior Debt Documents,
but without giving effect to cure rights under any agreement between such LNG
Buyer and the Security Trustee or any other secured parties under the Permitted
Senior Debt.

“Disbursement Account” means the account in the name of CCH identified as the
“Disbursement Account” (or comparable title) in, and established pursuant to,
the CCH Senior Financing Documents, or, if the CCH Senior Financing is repaid in
full prior to the Discharge Date, any corresponding account established in
accordance with the Permitted Senior Debt Documents.

“Discharge Date” means the date on which all the Note Obligations have been paid
and discharged in full in cash or, to the extent such Note Obligations are
converted in accordance with Section 9, shares of Parent Common Stock, and the
Note Document Parties have no payment obligations (other than unasserted
contingent reimbursement or indemnity obligations that by their nature expressly
survive termination of this Agreement or any other applicable Note Document) to
any Secured Party under the Note Documents.

“Distributed Property” has the meaning set forth in subsection 9.8B(iii).

“Distribution Conditions” means:

(a) no Default or Event of Default has occurred and is continuing or would occur
or did occur as a result of the applicable Restricted Payment;

(b) the Commercial Operation Date has occurred; and

(c) the Historical Holdco DSCR for the prior four quarters ending on the most
recently ended Fiscal Quarter (or in the case of the first three Fiscal Quarters
following the Commercial Operation Date, the annualized Historical Holdco DSCR
for the period from the Commercial Operation Date until the most recently ended
Fiscal Quarter) is equal to or greater than 1.20:1.00 and (ii) the Projected
Holdco DSCR for the next succeeding four Fiscal Quarters is equal to or greater
than 1.20:1.00.

 

14



--------------------------------------------------------------------------------

“Disqualified Note Holder” means Note Holders that are (i) competitors and
Affiliates of competitors of Parent or any of its Subsidiaries identified on
Schedule 1.1B or otherwise notified to Agent in writing by Issuer (acting
reasonably and in good faith) from time to time, but not more than once in any
calendar quarter or (ii) hedge funds or Persons that are determined by the
Issuer (acting reasonably and in good faith) to be activist investors.

“DOE” means the United States Department of Energy.

“Dollars” or “$” means lawful currency of the United States of America.

“EIG Indemnification Agreement” means that certain Tax Indemnity and Gross Up
Agreement, to be dated as of the Closing Date, by and between Issuer, Parent and
EIG MC and in the form attached as Exhibit G hereto.

“EIG MC” means EIG Management Company, LLC.

“EIG Note Holder” means a Note Holder that is a fund, account or company managed
by EIG MC or one of its controlled Affiliates.

“Eligible Conversion Date” means (a) with respect to the Initial Closing Date
Notes, the Eligible Conversion Date for the Initial Closing Date Notes, (b) with
respect to the Initial Second Phase Notes, the Eligible Conversion Date for the
Initial Second Phase Notes and (c) with respect to any Additional Notes, the
Eligible Conversion Date for the Additional Notes.

“Eligible Conversion Date for the Additional Notes” means (i) unless and until
the Second Phase Funding Date has occurred, the Eligible Conversion Date for the
Initial Closing Date Notes and (ii) on or following the Second Phase Funding
Date, the Eligible Conversion Date for the Initial Second Phase Notes.

“Eligible Conversion Date for the Initial Closing Date Notes” means the later of
(i) the date on which both Substantial Completion (T1) and Substantial
Completion (T2) have occurred and (ii) the date that is the 58-month anniversary
of the date on which the NTP (as defined in the EPC Contract (T1/T2)) is issued
under the EPC Contract (T1/T2).

“Eligible Conversion Date for the Initial Second Phase Notes” means the last to
occur of Substantial Completion (T1), Substantial Completion (T2) and
Substantial Completion (T3).

“Environmental Claim” means any administrative, regulatory or judicial action,
suit, judgment or other legal action (collectively, a “claim”) by any Person
alleging or asserting liability for investigatory costs, response, cleanup or
other remedial costs, legal costs, environmental consulting costs, governmental
environmental response costs, damages to natural resources or other property,
personal injuries, fines or penalties arising out of (a) the presence, Release
or threatened Release into the environment, of any Hazardous Material at any
location, whether or not owned by the Person against whom such claim is made, or
(b) any violation of any Environmental Law. The term “Environmental Claim” will
include any claim by any Person or Governmental Authority for enforcement,
cleanup, removal, response, remedial action or damages pursuant to any
Environmental Law, and any claim by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
under any Environmental Law.

 

15



--------------------------------------------------------------------------------

“Environmental Laws” means all federal, state, and local statutes, laws,
regulations, rules, judgments (including all tort causes of action), orders or
decrees, in each case as modified and supplemented and in effect from time to
time concerning the regulation, use or protection of the environment, coastal
resources, protected plant and animal species, human health and safety as it
relates to Hazardous Material exposure or to Releases or threatened Releases of
Hazardous Materials into the environment, including ambient air, soil, surface
water, groundwater, wetlands, coastal waters, land or subsurface strata, or
otherwise relating to the generation, manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials
but excluding for the avoidance of doubt any laws relating to matters regulated
by FERC, DOE, Department of Transportation or OFAC.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.

“EPC Contract” means, individually or collectively (as appropriate), the EPC
Contract (T1/T2) and the EPC Contract (T3).

“EPC Contract (T1/T2)” means the Fixed Price Separated Turnkey Agreement for the
Engineering, Procurement and Construction of the Corpus Christi Stage 1
Liquefaction Facility, dated as of December 6, 2013, by and between CCL and the
EPC Contractor.

“EPC Contract (T3)” means the Fixed Price Separated Turnkey Agreement for the
Engineering, Procurement and Construction of the Corpus Christi Stage 2
Liquefaction Facility, dated as of December 6, 2013, by and between CCL and the
EPC Contractor.

“EPC Contractor” means Bechtel Oil, Gas and Chemicals, Inc.

“Equity Contribution” has the meaning set forth in subsection 4.1L(ii).

“Equity Contribution Agreement” means the equity contribution agreement dated on
or prior to the Closing Date between the Parent and CCH and, subject to
subsection 4.1L(i), substantially in the form attached as Exhibit H hereto.

“Equity Funding” means contributions made to CCH in the form of Subordinated
Debt, equity funding and payment of costs incurred by the Project Entities and
cash flows from the Project that are applied or committed to be applied towards
certain costs, in each case as permitted by the Permitted Senior Debt Documents.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting.

 

16



--------------------------------------------------------------------------------

“Equity Proceeds Account” means the account in the name of CCH identified as the
“Equity Proceeds Account” (or comparable title) in, and established pursuant to,
the CCH Senior Financing Documents, or, if the CCH Senior Financing is repaid in
full prior to the Discharge Date, any corresponding account established in
accordance with the Permitted Senior Debt Documents

“ERISA” means the United States Employee Retirement Income Security Act of 1974
and the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” means any Person, or trade or business that is a member of any
group of organizations: (a) described in Section 414(b), (c), (m) or (o) of the
Code of which Issuer is a member and (b) solely for purposes of potential
liability under Section 302(b) of ERISA and Section 412(b) of the Code and the
lien created under Section 303(k) of ERISA and Section 430(k) of the Code,
described in Section 414(m) or (o) of the Code of which a Subject Company is a
member.

“ERISA Event” means:

(a) any “reportable event,” as defined in Section 4043 of ERISA or the
regulations issued thereunder with respect to a Plan, other than events for
which the 30-day notice period has been waived by current regulation under PBGC
Regulation Subsections .27, .28, .29 or .31;

(b) the failure with respect to any Plan to meet the minimum funding
requirements of Section 412 or 430 of the Code or Section 302 or 303 of ERISA,
whether or not waived;

(c) the filing pursuant to Section 412(c) of the Code or Section 303 of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan;

(d) the incurrence by a Subject Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;

(e) the filing of notice of intent to terminate a Plan or the treatment of a
Plan amendment as a termination under Section 4041 of ERISA;

(f) the institution of proceedings to terminate a Plan by PBGC or to appoint a
trustee to administer any Plan;

(g) the withdrawal by a Subject Company or any of its ERISA Affiliates from a
multiple employer plan (within the meaning of Section 4064 of ERISA) during a
plan year in which it was a “substantial employer,” as such term is defined
under Section 4064 of ERISA, upon the termination of a Multiemployer Plan or the
cessation of operations under a Plan pursuant to Section 4062(e) of ERISA;

(h) the incurrence by a Subject Company or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan;

 

17



--------------------------------------------------------------------------------

(i) the attainment of any Plan of “at risk” status within the meaning of
Section 430 of the Code or Section 303 of ERISA;

(j) the receipt by a Subject Company or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from a Subject Company or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization or in critical, endangered or seriously endangered status,
within the meaning of the Code or Title IV of ERISA;

(k) the failure of a Subject Company or any ERISA Affiliate to pay when due any
amount that has become liable to the PBGC, any Plan or trust established
thereunder pursuant to Title IV of ERISA or the Code;

(l) the adoption of an amendment to a Plan requiring the provision of security
to such Plan pursuant to Section 436(f) of the Code;

(m) a Subject Company engages in a “prohibited transaction” within the meaning
of Section 4975 of the Code or Section 406 of ERISA that is not otherwise exempt
by statute, regulation or administrative pronouncement; or

(n) the imposition of a lien under ERISA or the Code with respect to any Plan or
Multiemployer Plan.

“Estimated Base Trains Reserve Amount” means, for any Fiscal Quarter, the amount
equal to the Estimated Base Trains Debt Service for the first six month period
following the Commercial Operation Date.

“Estimated Base Trains Secured Party Fees” means, for any Fiscal Quarter, the
product of (i) the amount of the payments and transfers made with respect to
Secured Party Fees contemplated by clause (ii) of the definition of Waterfall
Amount, multiplied by (ii) a fraction, (x) the numerator of which is the
Projected Principal Amount (adjusted, as of any date of determination, to
reflect any reductions thereto in accordance with the amortization schedule
described in clause (a) of the definition of Estimated Base Trains Senior Debt
Service), and (y) the denominator of which is the amount of Senior Debt actually
outstanding as of any date of determination; provided that the ratio calculated
pursuant to this clause (y) shall never be greater than one.

“Estimated Base Trains Senior Debt Service” means, for any Fiscal Quarter, the
sum of (a) the amortization amount for such Fiscal Quarter, set forth in the
column or row titled “amortization amount” of Schedule 1.1C in respect of such
Fiscal Quarter, determined with respect to the Projected Principal Amount and
based on a 19-year amortization schedule providing for level debt service
payments (based on a residential mortgage style calculation and not the
amortization schedule set forth in the Base Case Forecast) commencing on the
first full Fiscal Quarter after the Commercial Operation Date, plus (b) interest
payable in respect of such Fiscal Quarter on the Projected Principal Amount
(taking into account any reductions thereto in accordance with the amortization
schedule described in clause (a) of this definition), calculated using an
interest rate equal to the sum, as set forth in the column or row titled
“interest rate” of Schedule 1.1C with respect to such Fiscal Quarter, of (i) the
seven-year interest rate swap rate on the Closing Date as reflected in the
Federal Reserve Statistical Release H.15 plus (ii) 2.50%.

 

18



--------------------------------------------------------------------------------

“Event of Default” means the occurrence of any of the events described in
subsection 10.1.

“Event of Eminent Domain” means any action or series of actions by any
Governmental Authority (a) by which such Governmental Authority appropriates,
confiscates, condemns, expropriates, nationalizes, seizes or otherwise takes all
or a material portion of the Property of any Project Entity (including any
Equity Interests of any Project Entity) or (b) by which such Governmental
Authority assumes custody or control of the Property (other than immaterial
portions of such Property) or business operations of any Project Entity or any
Equity Interests of any Project Entity.

“Excepted Liens” means (a) with respect to the Account Collateral, (i) Liens in
favor any Depositary Bank or Securities Intermediary of the type described in
clause (ii)(d) of the definition of “Permitted Liens”, and (ii) Collateral
Agent’s Priority Lien, (b) with respect to the Collateral (as defined in each
Pledge Agreement), Collateral Agent’s Priority Lien and (c) statutory or
inchoate Liens described in clauses (ii)(a) or (e) of the definition of
“Permitted Liens”.

“Excess Senior Reserve Amount” means, with respect to any Fiscal Quarter, the
amount (if any) by which the payments and transfers made in respect of the
Senior Debt Reserve Shortfall contemplated by clause (v) of the definition of
Waterfall Amount during such Fiscal Quarter exceed the amount of payments and
transfers that would have been made pursuant to such clause (v) if the Reserve
Amount in respect of such Fiscal Quarter had been equal to the applicable
Estimated Base Trains Reserve Amount.

“Excess Senior Debt Service” means, with respect to any Fiscal Quarter, (x) the
amortization of and payment of interest on, outstanding Senior Debt (but
excluding any voluntary prepayments of Senior Debt) during such Fiscal Quarter,
less (y) the Estimated Base Trains Senior Debt Service for such Fiscal Quarter;
provided, that the Excess Senior Debt Service shall in no event be less than
zero.

“Excess Senior Secured Party Fees” means, with respect to any Fiscal Quarter,
(x) the payments and transfers made with respect to Secured Party Fees
contemplated by clause (ii) of the definition of Waterfall Amount during such
Fiscal Quarter less (y) the Estimated Base Trains Secured Party Fees for such
Fiscal Quarter; provided, that the Excess Senior Secured Party Fees shall in no
event be less than zero.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Note Holder, Agent or any other recipient of any payment to be made by or on
account of any Obligation under any Note Document, (i) income, state franchise
or similar Taxes imposed on (or measured by) such recipient’s net income, and
branch profits Taxes, in each case, (A) imposed as a result of the Note Holder,
Agent or other recipient of any payment to be made by or

 

19



--------------------------------------------------------------------------------

on account of any Obligation under any Note Document being organized under the
laws of, or having its principal office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (B) that are Other Connection
Taxes, (ii) in the case of a Note Holder, U.S. federal withholding Taxes
required by Requirements of Law to be deducted or withheld from any amount
payable under the Note Documents to or for the account of such Note Holder
pursuant to a law in effect as of the date such Note Holder acquires its
interest in the Notes, other than to the extent that, pursuant to subsection
3.5, amounts with respect to such Taxes were payable to such Note Holder’s
assignor immediately before such Note Holder became a party hereto, (iii) Taxes
arising as a result of a Note Holder’s failure to provide the Prescribed Forms
pursuant to subsection 3.5F, (iv) any FIRPTA Taxes, and (v) any U.S. federal
withholding Taxes imposed under FATCA.

“Expansion” means any development or construction by the Project Entities of one
or more Additional Trains and related facilities, infrastructure and assets.

“Expansion Senior Debt” means additional senior debt incurred to finance an
Expansion.

“Export Authorization” means a long-term, multi-contract authorization to export
LNG issued by the DOE, including the FTA Authorization and Non-FTA
Authorization.

“Facility Agent” means the facility agent under any Facility Agreement,
including the Term Loan Facility Agent.

“Facility Agreements” means the Term Loan Facility Agreement and any individual
loan facility agreements (not including any Indenture or facility agreement for
a “term loan B” financing that CCH has elected to treat as an Indenture)
evidencing permitted Replacement Senior Debt, Working Capital Debt, PDE Senior
Debt and Expansion Senior Debt (and for which the Facility Agents have acceded
to other relevant documentation as required by the Permitted Senior Debt
Documents), in each case as required thereby, and “Facility Agreement” shall
mean any of the foregoing.

“Facility Debt Commitment” means the aggregate principal amount of Loans and
letters of credit that any Facility Lender is committed to disburse to or issue
on behalf of CCH under any Facility Agreement.

“Facility Lenders” means the Term Lenders and the lenders under any other
Facility Agreements entered into after the CTA Signing Date, and “Facility
Lender” shall have a corresponding meaning.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“Fee Letter” means the Fee Letter, dated March 1, 2015, by and among Parent,
Issuer and Agent.

 

20



--------------------------------------------------------------------------------

“Fees” means the Upfront Fee, the commitment fees payable pursuant to subsection
3.2A(ii) and any other fees payable to Agent, Collateral Agent or Note Holders
in connection herewith.

“FERC” means the Federal Energy Regulatory Commission of the United States or
any successor entity performing similar functions.

“Final Maturity Date” means, with respect to each of the Facility Agreements,
the date on which all Senior Debt under such Facility Agreement comes due,
whether upon acceleration or otherwise.

“FIRPTA Taxes” means any U.S. Taxes imposed under Sections 897 or 1445 of the
Code.

“First Notice” has the meaning set forth in subsection 9.10A.

“First Tier Equity Funding” has the meaning set forth in the Common Terms
Agreement.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year ending on December 31 of each calendar year.

“Fitch” means Fitch Ratings Ltd. or any successor thereto.

“FTA Authorization” means an Export Authorization DOE/FE Order No. 3164 (2012),
as amended by DOE/FE Order No. 3164-A (2014), granting a long-term,
multi-contract authorization to export LNG by vessel to free trade agreement
nations, issued by the DOE to CMI and CCL.

“Fundamental Amendment” means any amendment, modification or waiver of any
provisions of the CCH Senior Financing Documents that would (i) alter CCH’s,
CCL’s and CCP’s ability to incur indebtedness (beyond the indebtedness that is
permitted by the Common Terms Agreement as in effect on the CTA Signing Date;
provided that any amendment, modification or waiver of the CCH Senior Financing
Documents that provides for the incurrence of Expansion Senior Debt shall not
constitute a Fundamental Amendment pursuant to this clause (i)), (ii) impose
limitations on the ability of CCH, CCL or CCP to make restricted payments
(beyond the limitations that are set forth in the Common Terms Agreement as in
effect on the CTA Signing Date), (iii) permit the imposition of additional Liens
on the assets of CCH and its Subsidiaries (beyond the Liens that are
contemplated by the Common Terms Agreement and Common Security and Account
Agreement, in each case, as in effect on the CTA Signing Date), (iv) require any
additional security or any guarantee from Issuer, CCH Direct Parent or any
Subsidiary of Issuer other than CCH and its Subsidiaries, (v) amend, modify or
waive any provision relating to any Fundamental Event of Default described in
clause (a) or (b) of the definition thereof or (vi) waive any requirements with
respect to an LNG Prepayment Obligation other than in connection with a
Permitted SPA Prepayment Waiver; provided that it shall not constitute a
Fundamental Amendment pursuant to this clause (vi) if CCH makes a prepayment
under the CCH Senior Financing Documents on or before the SPA Prepayment
Deadline in an

 

21



--------------------------------------------------------------------------------

amount equal to the amount by which the Debt under the CCH Senior Financing must
be reduced such that after giving effect to the applicable prepayment and the
event that gave rise to the LNG Prepayment Obligation, the SPA DSCR Prepayment
Condition is satisfied. In the event that the CCH Senior Financing is repaid in
full prior to the Discharge Date, references in this definition to provisions of
the CCH Senior Financing Documents shall be deemed to be references to the
corresponding provisions, if any, of the Permitted Senior Debt Documents for the
largest principal amount of then-outstanding Permitted Senior Debt of the
Project Entities.

“Fundamental Event of Default” means (a) the occurrence of a Loan Facility Event
of Default under any of the following provisions of the Common Terms Agreement:
(i) Section 15.1(a) (Payment Default), (ii) Section 15.1(d) (Bankruptcy),
(iii) Section 15.1(e) (Abandonment), (iv) 15.1(f) (Destruction) or (v) 15.1(l)
(Failure to Achieve Project Completion Date by Date Certain) (provided that no
Fundamental Event of Default shall be deemed to occur with respect to
Section 15.1(l) of the Common Terms Agreement (A) for so long as lenders under
the CCH Senior Financing have waived any Loan Facility Event of Default under
such section or entered into a forbearance agreement or other similar agreement
with respect to any Loan Facility Event of Default under such section or (B) for
up to 90 days after the occurrence of any Loan Facility Event of Default under
such section so long as (x) CCH, CCL and CCP are working in good faith to
resolve or cure the event giving rise to such Loan Facility Event of Default
under such section and (y) lenders under the CCH Senior Financing have not
exercised any remedy with respect to any Loan Facility Event of Default under
such section), (b) a breach of Section 12.2(a) (Maintenance of Existence, Etc.)
of the Common Terms Agreement and (c) any Project Entity shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Material Debt of such Project Entity when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Material Debt.
In the event that the CCH Senior Financing is repaid in full prior to the
Discharge Date, (1) references in clauses (a)(i) – (iv) and (b) of this
definition to provisions of the CCH Senior Financing Documents shall be deemed
to be references to the corresponding provisions, if any, of the Permitted
Senior Debt Documents for the largest principal amount of then-outstanding
Permitted Senior Debt of the Project Entities and (2) references in clause
(a)(v) of this definition to provisions of the CCH Senior Financing Documents
shall be deemed to be references to the corresponding provisions, if any, of the
Permitted Senior Debt Documents for the largest principal amount of
then-outstanding Permitted Senior Debt of the Project Entities if such Permitted
Senior Debt Documents contain a definition of “Project Completion”, “Project
Completion Date” or a term of similar effect that relates only to the Base
Trains; provided, that if the Commercial Operation Date has not yet occurred and
if the Permitted Senior Debt Documents for the largest principal amount of
then-outstanding Permitted Senior Debt of the Project Entities do not contain a
definition of “Project Completion,” “Project Completion Date” or a term of
similar effect or such Permitted Senior Debt Documents contain a definition of
“Project Completion,” “Project Completion Date” or a term of similar effect that
relates to any Additional Train, it shall constitute a Fundamental Event of
Default under this Agreement if the Commercial Operation Date has not occurred
on or before the Date Certain.

“Funded Amount” has the meaning set forth in subsection 10.3.

 

22



--------------------------------------------------------------------------------

“GAAP” has the meaning specified in subsection 1.2.

“Gas and Electricity Hedging Instruments” means natural gas and electricity
swaps, options contracts, futures contracts, options on futures contracts, caps,
floors, collars or any other similar arrangements entered into by any Project
Entity related to movements in natural gas and electricity prices.

“Gas and Power Supply Services Agreement” means the gas and power supply
services agreement in respect of power and gas requirements of the Project to
the Terminal Facility.

“Gas Hedge Provider” means any party (other than the Project Entities or their
Affiliates) that is a party to a Gas and Electricity Hedging Instrument that is
secured pursuant to the Permitted Senior Debt Documents.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether federal,
state or local, and any agency, authority, municipality, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including DOE, FERC, the Texas Commission on
Environmental Quality, the U.S. Army Corps of Engineers and any supra national
bodies such as the European Union or the European Central Bank).

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

“Greenhouse Gas Permit” means the Governmental Authorization issued by the Texas
Commission on Environmental Quality under the Prevention of Significant
Deterioration for Greenhouses Gases permitting program of the federal Clean Air
Act, 42 U.S.C. §7401 et seq., for the Terminal Facility.

“Guaranteed Debt” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including (a) the direct or indirect guarantee, endorsement (other
than for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the Obligation
of a primary obligor, (b) the Obligation to make take-or-pay or similar
payments, if required, regardless of nonperformance by any other party or
parties to an agreement or (c) any Obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make

 

23



--------------------------------------------------------------------------------

payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof. The
amount of any Guaranteed Debt shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Guaranteed Debt is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Guaranteed Debt) or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder), as determined by such Person in good
faith.

“Hazardous Materials” means:

(a) any petroleum or petroleum byproducts, flammable materials, explosives,
radioactive materials, friable asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls;

(b) any chemicals, other materials, substances or wastes that are now or
hereafter become defined as or included in the definition of “hazardous
substances,” “hazardous wastes,” “hazardous materials,” “extremely hazardous
wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic pollutants,”
“contaminants,” “pollutants” or words of similar import under any Environmental
Law; and

(c) any other chemical, material, substance or waste that is now or hereafter
regulated under or with respect to which liability may be imposed under
Environmental Law.

“Hedge Agreement” means any agreement with respect to any swap, call, cap,
collar, floor, forward, future, put, spot or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions.

“Hedging Bank” means a hedging bank that has entered into a Permitted Hedging
Instrument, and is otherwise permitted to be a “Hedging Bank” under the
Permitted Senior Debt Documents.

“Hedging Instruments” means:

(a) Interest Rate Hedging Instruments;

(b) Gas and Electricity Hedging Instruments; and

(c) such other derivative transactions of a similar nature that any Project
Entity, or solely for purposes of the definition of the term “Debt” as defined
herein, any Person, enters into to hedge risks of any commercial nature.

 

24



--------------------------------------------------------------------------------

“Hedging Termination Amount” means any Permitted Hedging Liability falling due
as a result of the termination of a Permitted Hedging Instrument or of any other
transaction thereunder.

“Historical Holdco DSCR” means for the applicable period, the ratio of:

(a) (i) Cash Flow Available for Debt Service plus (ii) interest and other
investment income on Cash Equivalents and Permitted Investments of the Subject
Companies, in each case, for such period; to

(b) (i) Senior Debt Obligations incurred or paid in such period, including on
the Senior Payment Date that is the last day of such Historical Holdco DSCR
period (other than (1) pursuant to voluntary prepayments or mandatory
prepayments, (2) LC Costs, (3) interest in respect of the Senior Debt and net
amounts under any Permitted Hedging Instrument in respect of interest rates, in
each case paid by any Project Entity prior to the end of the Availability
Period, (4) Hedging Termination Amounts and (5) Working Capital Debt) plus
(ii) the sum of all interest payments in respect of the Notes during such period
(assuming, for purposes of this calculation, that all interest on the Notes was
paid in cash).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation of any Note
Document Party under any Note Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitee” has the meaning set forth in subsection 12.2C.

“Indenture” means any indenture to be entered into between CCH and the Indenture
Trustee pursuant to which one or more series of Senior Notes will be issued, or,
at CCH’s option, a facility agreement for a “term loan B” financing, pursuant to
which Senior Debt will be incurred.

“Indenture Permitted Payment” has the meaning given to the term “Permitted
Payment” in any Indenture pursuant to which Senior Notes are issued; provided
that if any Loans are then outstanding, such Senior Notes have been issued at
arm’s length in a series of at least $100 million and which is, together with
the issuance of any such Senior Notes thereunder, consistent with Loan Facility
Permitted Payments or otherwise expressly permitted pursuant to the terms of the
Permitted Senior Debt Documents.

“Indenture Trustee” means any trustee appointed in the role of indenture trustee
under any Indenture or, with respect to a “term loan B” financing that CCH has
elected to be treated as an Indenture, any administrative or other facility
agent.

“Independent Engineer” means Arturo Aranda and Merlin Associates, the
independent engineer to Agent and Note Holders or, subject to the prior written
consent of the Issuer (which shall not be unreasonably withheld, conditioned or
delayed), any other Person from time to time appointed by Agent as the successor
independent engineer hereunder.

 

25



--------------------------------------------------------------------------------

“Independent Financial Expert” means a nationally recognized investment banking
firm selected by Issuer; provided that, for purposes of subsection 7.6 and
subsection 7.9, such firm shall be reasonably acceptable to Agent.

“Industry Standards” means the technical standards promulgated by the American
Petroleum Institute, the American Gas Association, the American Society of
Mechanical Engineers, the ASTM (formerly the American Society for Testing and
Materials), or the National Fire Protection Association (NFPA).

“Initial Closing Date Notes” has the meaning set forth in subsection 2.1A.

“Initial LNG SPAs” means the

(a) LNG purchase and sale agreements, dated December 4, 2013 (as amended by
Amendment No. 1 thereto dated, October 10, 2014) and July 1, 2014, respectively,
between CCL and PT Pertamina (Persero);

(b) LNG purchase and sale agreements, dated April 1, 2014 and April 7, 2014,
respectively, between CCL and Endesa S.A.;

(c) LNG purchase and sale agreement, dated May 30, 2014, between CCL and
Iberdrola, S.A.;

(d) LNG purchase and sale agreement, dated June 2, 2014, between CCL and Gas
Natural Fenosa LNG SL;

(e) LNG purchase and sale agreement, dated June 30, 2014, between CCL and
Woodside Energy Trading Singapore Pte. Ltd.; and

(f) any additional LNG SPAs included in the definition of “Initial LNG SPAs” set
forth in the CCH Senior Financing Documents.

“Initial Notes” means the Initial Closing Date Notes and the Initial Second
Phase Notes.

“Initial Second Phase Advance” has the meaning set forth in the Common Terms
Agreement.

“Initial Second Phase Notes” has the meaning set forth in subsection 2.2A(i).

“Initial Senior Debt” means the Senior Debt Obligations owing under the Term
Loan Facility Agreement.

“Insurance/Condemnation Proceeds Account” means the account in the name of CCH
identified as the “Insurance/Condemnation Proceeds Account” (or comparable
title) in, and established pursuant to, the CCH Senior Financing Documents, or,
if the CCH Senior Financing is repaid in full prior to the Discharge Date, any
corresponding account established in accordance with the Permitted Senior Debt
Documents.

 

26



--------------------------------------------------------------------------------

“Intercreditor Agent” means the intercreditor agent appointed pursuant to the
Permitted Senior Debt Documents.

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including any acquisition by way
of a merger or consolidation (or similar transaction) and any arrangement
pursuant to which the investor incurs Debt of the types referred to in clause
(i) or (j) of the definition of “Debt” in respect of such Person.

“Interest Rate Hedging Instrument” means interest rate swaps, option contracts,
futures contracts, options on futures contracts, caps, floors, collars or any
other similar arrangements entered into by CCH related to movements in interest
rates.

“Internal Revenue Service” means the United States Internal Revenue Service.

“International LNG Terminal Standards” means, to the extent not inconsistent
with the express requirements of the Permitted Senior Debt Documents, the
international standards and practices applicable to the design, construction,
equipment, operation or maintenance of LNG receiving, exporting, liquefaction
and regasification terminals, established by the following (such standards to
apply in the following order of priority): (a) a Governmental Authority having
jurisdiction over any Project Entity, (b) the Society of International Gas
Tanker and Terminal Operators (“SIGTTO”) (or any successor body of the same) and
(c) any other internationally recognized non-governmental agency or organization
with whose standards and practices it is customary for reasonable and prudent
operators of LNG receiving, exporting, liquefaction and regasification terminals
to comply. In the event of a conflict between any of the priorities noted above,
the alphabetic priority noted above shall prevail.

“International LNG Vessel Standards” means, to the extent not inconsistent with
the express requirements of the Permitted Senior Debt Documents, the
international standards and practices applicable to the ownership, design,
equipment, operation or maintenance of LNG vessels established by: (a) the
International Maritime Organization, (b) the Oil Companies International Marine
Forum, (c) SIGTTO (or any successor body of the same), (d) the International
Navigation Association, (e) the International Association of Classification
Societies, and (f) any other internationally recognized agency or
non-governmental organization with whose standards and practices it is customary
for reasonable and prudent operators of LNG vessels to comply. In the event of a
conflict between any of the priorities noted above, the priority with the
alphabetic priority noted above shall prevail.

“Issuer” has the meaning set forth in the preamble hereto.

“Issuer Financing” has the meaning set forth in the recitals hereto.

“Issuer Initiated Conversion” has the meaning set forth in subsection 9.1A.

 

27



--------------------------------------------------------------------------------

“Issuer Initiated Conversion Date” means, with respect to any Issuer Initiated
Conversion, the date on which the shares of Parent Common Stock subject to the
applicable Issuer Initiated Conversion Notice are delivered pursuant to
subsection 9.9.

“Issuer Initiated Conversion Notice” means a conversion notice in the form of
Exhibit F-1 hereto, which shall be irrevocable other than as set forth in
section 2 of the Registration Rights Agreement.

“Issuer Organizational Documents” means the Issuer LLC Agreement and the other
Constituent Documents of Issuer.

“Issuer LLC Agreement” means that certain Limited Liability Company Agreement of
Issuer dated as of January 13, 2015.

“Issuer Party” means Parent, Issuer and each of Issuer’s Subsidiaries.

“Issuer Pledge Agreement” means that certain Pledge Agreement to be dated as of
the Closing Date among Issuer, Agent and Collateral Agent, for the benefit of
the Secured Parties and in the form attached as Exhibit J-1 hereto.

“Last Reported Sale Price” means, on any Trading Day, the closing sale price per
share of Parent Common Stock (or if no closing sale price is reported, the
average of the bid and ask prices or, if more than one in either case, the
average of the average bid and/or the average ask prices) of the Parent Common
Stock on that Trading Day as reported in composite transactions for the
principal United States national or regional securities exchange on which the
Parent Common Stock is traded. If the Parent Common Stock is not listed for
trading on a United States national or regional securities exchange on the
relevant Trading Day, the “Last Reported Sale Price” will be the last quoted bid
price per share of Parent Common Stock in the over-the-counter market on the
relevant Trading Day as reported by OTC Markets Group Inc. or similar
organization selected by Issuer. If the Parent Common Stock is not so quoted,
the “Last Reported Sale Price” will be the average of the mid-point of the last
bid and ask prices per share of Parent Common Stock on the relevant date from a
nationally recognized independent investment banking firm selected by Issuer for
this purpose.

“LC Costs” means (a) fees, expenses and interest associated with Working Capital
Debt and (b) any reimbursement by a Project Entity of amounts paid under a
letter of credit that is Working Capital Debt for expenditures that if paid by
such Project Entity directly would have constituted Operation and Maintenance
Expenses.

“Lien” means any lien, mortgage, deed of trust, deed to secure debt, leasehold
mortgage, leasehold deed of trust, leasehold deed to secure debt, pledge,
hypothecation, security interest or other charge or encumbrance of any kind
including the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Liquidated Damages” means any liquidated damages resulting from (a) a delay
with respect to the Project that are required to be paid by the EPC Contractor
or any other counterparty to a Material Project Agreement for or on account of
any delay or (b) the Project’s performance that are required to be paid by the
EPC Contractor or any other counterparty to a Material Project Agreement for or
on account of any diminution to the performance of the Project.

 

28



--------------------------------------------------------------------------------

“LNG” means liquefied natural gas.

“LNG Buyers” means the various buyers under the LNG SPAs entered into with CCL
from time to time.

“LNG Prepayment Obligation” means the requirement under Section 8.2 (LNG SPA
Mandatory Prepayment) of the Common Terms Agreement to prepay the Debt under the
CCH Senior Financing in the event of a breach of Section 8.1 (LNG SPA
Maintenance) of the Common Terms Agreement or as required by Section 8.2(a)(ii)
of the Common Terms Agreement. In the event that the CCH Senior Financing is
repaid in full prior to the Discharge Date, references in this definition to
provisions of the CCH Senior Financing Documents shall be deemed to be
references to the corresponding provisions, if any, of the Permitted Senior Debt
Documents for the largest principal amount of then-outstanding Permitted Senior
Debt of the Project Entities.

“LNG SPA” means any LNG sale and purchase agreement between CCL and any buyer of
LNG.

“Loan Facility Event of Default” means any of the events set forth in
Section 15.1 (Loan Facility Events of Default) of the Common Terms Agreement.

“Loan Facility Permitted Payments” means, without duplication as to amounts
allowed to be distributed under any other provision of the Permitted Senior Debt
Documents, on each Senior Payment Date, the amount necessary for payment to an
Affiliate of CCH to enable it to pay its (or for such Affiliate to satisfy any
contractual obligation to distribute to its beneficial owners to enable them to
pay their) income tax liability with respect to income generated by the Project
Entities, determined at the highest combined US federal and State of Texas tax
rate applicable to an entity taxable as a corporation in both jurisdictions for
the applicable period.

“Loans” means the Senior Debt Obligations created under individual Facility
Agreements to be made available by the Facility Lenders.

“Management Rights Agreement” means the Management Rights Agreement to be
entered into at Closing between Issuer and the Note Holders party thereto in the
form attached as Exhibit D hereto.

“Management Services Agreements” means the agreements between the Project
Entities and the Manager for their respective Properties.

“Manager” means Cheniere Energy Shared Services, Inc., a corporation organized
under the laws of the state of Delaware, or such other Affiliate of the Project
Entities that serves as the manager under the Management Services Agreements.

“Margin Stock” has the meaning specified in Regulation U.

 

29



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of the Subject Companies and the Project
Entities, taken as a whole, (b) the ability of the Note Document Parties to
perform their material Note Obligations, (c) the ability of each Note Document
Party to pay its Note Obligations when due or (d) the security interests created
by or under the relevant Security Documents including the material impairment of
the rights of or benefits or remedies available to the Secured Parties.

“Material Debt” means Debt of the Project Entities (other than the CCH Senior
Financing) that is outstanding in an aggregate principal amount (or, in the case
of any Debt described in clause (g) of the definition thereof, payments
calculated to be equal to an amount) of at least $500,000,000.

“Material Project Agreements” means:

(a) the Initial LNG SPAs and, upon the occurrence of the Second Phase CP Date,
the Second Phase Qualifying LNG SPAs, in each case along with any related parent
guarantees;

(b) EPC Contract (T1/T2) and, upon the occurrence of the Second Phase CP Date,
EPC Contract (T3), together with any related guarantees of the EPC Contractor’s
obligations under each such EPC Contract provided by the Guarantor (as defined
in each EPC Contract);

(c) the Technology License (T1/T2) and, upon the occurrence of the Second Phase
CP Date, the Technology License (T3);

(d) the Real Property Documents;

(e) the Management Services Agreements;

(f) the O&M Agreements;

(g) the CCP Pipeline Precedent Agreement;

(h) the Equity Contribution Agreement;

(i) the Gas and Power Supply Services Agreement;

(j) the CMI Export Authorization Letter; and

(k) any Subsequent Material Project Agreement.

“Material Subsidiary” means a “significant subsidiary” as defined in Rule
1-02(w) of Regulation S-X under the Securities Act and the Exchange Act.

“Maturity Date” means the earlier of the tenth anniversary of the Closing Date
and the date on which all Note Obligations have become due and payable in full
to Note Holders whether upon acceleration or otherwise.

 

30



--------------------------------------------------------------------------------

“Merger Event” has the meaning set forth in subsection 9.11.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto which
is a nationally recognized rating agency in the United States.

“mtpa” means million metric tonnes per annum.

“Multiemployer Plan” means a “multiemployer plan” as in Section 3(37) of ERISA
to which contributions have been made by any Subject Company or any ERISA
Affiliate in the past five years and which is covered by Title IV of ERISA.

“Non-FTA Authorization” means the Export Authorization, to be issued by the DOE
to CMI and CCL based on the application filed on August 31, 2012, in FE Docket
No. 12-97-LNG, as amended on August 15, 2014 (as approved by DOE/FE Order
No. 3538 (2014)), in accordance with the Procedures for Liquefied Natural Gas
Export Decisions published by the DOE on August 15, 2014, to export LNG to
nations with which the United States has not entered into free trade agreements
providing for national treatment for trade in natural gas.

“Note Document Party” means Parent, Issuer and CCH Direct Parent.

“Note Documents” means this Agreement, the Notes, the Security Documents, each
Additional Note Document, the Management Rights Agreement and the EIG
Indemnification Agreement.

“Note Holder” has the meaning set forth in the preamble hereto.

“Note Holder Initiated Conversion” has the meaning set forth in subsection 9.5A.

“Note Holder Initiated Conversion Date” means, with respect to any Note Holder
Initiated Conversion, the date on which the shares of Parent Common Stock
subject to the applicable Note Holder Initiated Conversion Notice are delivered
pursuant to subsection 9.9.

“Note Holder Initiated Conversion Notice” means a completed and manually signed
conversion notice provided in the form of Exhibit F-2 hereto, which shall be
irrevocable other than as set forth in section 4(a) of the Registration Rights
Agreement or in accordance with subsection 9.10.

“Note Holder Observer” has the meaning set forth in subsection 6.12A.

“Note Obligations” means all Obligations of every nature of Issuer or any other
Note Document Party now or hereafter existing under or arising out of or in
connection with this Agreement and the other Note Documents, including all
Notes, in each case together with all extensions or renewals thereof, whether
for principal, interest (including Base Interest), any Yield Maintenance Amount,
any Fees, any costs, expenses, damages, indemnities, Taxes, payments
contemplated under subsection 3.7, or otherwise, whether voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the

 

31



--------------------------------------------------------------------------------

extent all or any part of such payment is avoided or recovered directly or
indirectly from any Note Holder or Agent as a preference, fraudulent transfer,
transfer at under value or otherwise (including interest that, but for the
filing of a petition in bankruptcy or insolvency with respect to any Note
Document Party, would accrue on such obligations, whether or not a claim is
allowed against such Note Document Party for such amounts in the related
bankruptcy or insolvency proceeding).

“Note Purchasers” has the meaning set forth in the preamble hereto.

“Note Register” has the meaning set forth in subsection 12.1A.

“Notes” means, collectively, the Initial Notes and any Additional Notes issued
in accordance with this Agreement.

“Notice of Event of Default” has the meaning set forth in subsection 12.9Q.

“O&M Agreements” means the agreements between the Project Entities and the
Operator for their respective Properties.

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including any liability of such
Person on any claim, whether or not the right of any creditor to payment in
respect of such claim is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, disputed, undisputed, legal, equitable, secured or
unsecured, and whether or not such claim is discharged, stayed or otherwise
affected by any proceeding under Bankruptcy Law.

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.

“OFAC Laws” means any laws, regulations, and executive orders relating to the
economic sanctions programs administered by OFAC, including the International
Emergency Economic Powers Act, 50 U.S.C. sections 1701 et seq.; the Trading with
the Enemy Act, 50 App. U.S.C. sections 1 et seq.; and the Office of Foreign
Assets Control, Department of the Treasury Regulations, 31 C.F.R. Parts 500 et
seq. (implementing the economic sanctions programs administered by OFAC).

“Offer to Repay” has the meaning set forth in subsection 3.3B(vi)(a).

“Offer to Repay Notice” has the meaning set forth in subsection 3.3B(vi)(a).

“Offer Settlement Date” has the meaning set forth in subsection 3.3B(vi)(a).

“Operating Account” means the account in the name of CCH identified as the
“Operating Account” (or comparable title) in, and established pursuant to, the
CCH Senior Financing Documents, or, if the CCH Senior Financing is repaid in
full prior to the Discharge Date, any corresponding account established in
accordance with the Permitted Senior Debt Documents.

 

32



--------------------------------------------------------------------------------

“Operating Budget” means the annual operating plan and budget setting forth in
reasonable detail the projected requirements for Operation and Maintenance
Expenses for the relevant calendar year, established pursuant to the Permitted
Senior Debt Documents.

“Operating Cash Available for Interest” means, with respect to any Fiscal
Quarter ending on or after the Commercial Operation Date, the amount equal to
the lesser of (i) the amount of cash interest owed pursuant to subsection
3.2B(i) on the Payment Date immediately succeeding such Fiscal Quarter and (ii):

 

  (a) if the Project Entities have not made a positive final investment decision
with respect to any Additional Train, the Waterfall Amount, plus an amount equal
to any expenses or Permitted Finance Costs incurred by the Project Entities in
connection with or relating to the development, construction or operation of any
Additional Train or Additional Trains (including any related pipelines and
facilities or other infrastructure or assets related to such Additional Train or
Additional Trains) to the extent payments or transfers in respect of such
expenses are made in accordance with clauses (i) through (vii) of the definition
of Waterfall Amount during such Fiscal Quarter;

 

  (b) if the Project Entities have made a positive final investment decision
with respect to one or more Additional Trains, until the Additional Train COD,
the Waterfall Amount, plus an amount equal to the sum of (without duplication),
to the extent paid from operating cash flows or Equity Funding received by the
Project Entities pursuant to the Equity Contribution Agreement, (v) any expenses
or Permitted Finance Costs incurred by the Project Entities in connection with
or relating to the development, construction or operation of such Additional
Train or Additional Trains (including any related pipelines and facilities or
other infrastructure or assets related to such Additional Train or Additional
Trains) to the extent payments or transfers in respect of such expenses are made
in accordance with clauses (i) through (vii) of the definition of Waterfall
Amount during such Fiscal Quarter, (w) Operation and Maintenance Expenses with
respect to any Additional Train, (x) an amount equal to the Excess Senior
Secured Party Fees for such Fiscal Quarter, (y) an amount equal to the Excess
Senior Debt Service for such Fiscal Quarter and (z) an amount equal to the
Excess Senior Reserve Amount for such Fiscal Quarter, minus an amount equal to
any revenues from the operation of any Additional Train during such Fiscal
Quarter; and

 

  (c) if the Project Entities have made a positive final investment decision
with respect to one or more Additional Trains, from and after the Additional
Train COD, the Waterfall Amount.

“Operation and Maintenance Expenses” means, for any period, computed without
duplication, in each case, costs and expenses of the Project Entities that are
contemplated by the then-effective Operating Budget or are incurred in
connection with any permitted excess thereunder pursuant to the Permitted Senior
Debt Documents including:

(a) fees and costs of the Manager pursuant to the Management Services
Agreements; plus

 

33



--------------------------------------------------------------------------------

(b) amounts payable by the Project Entities under a Material Project Agreement
then in effect; plus

(c) expenses for operating the Project and any Additional Train (including any
related pipelines and facilities or other infrastructure or assets related to
such Additional Train or Additional Trains) and maintaining the Project and any
such Additional Trains and related pipelines, facilities and other
infrastructure and assets in good repair and operating condition payable during
such period, including the ordinary course fees and costs of the Operator
payable pursuant to the O&M Agreements and fees and costs payable pursuant to
the Gas and Power Supply Services Agreement; plus

(d) LC Costs; plus

(e) insurance costs payable during such period; plus

(f) applicable sales and excise taxes (if any) payable or reimbursable by the
Project Entities during such period; plus

(g) franchise taxes payable by the Project Entities during such period; plus

(h) property taxes payable by the Project Entities during such period; plus

(i) any other direct taxes (if any) payable by the Project Entities to the
taxing authority (other than any taxes imposed on or measured by income or
receipts) during such period; plus

(j) costs and fees attendant to the obtaining and maintaining in effect the
Governmental Authorizations applicable to the Project and any Additional Train
(including any related pipelines and facilities or other infrastructure or
assets related to such Additional Train or Additional Trains) and payable during
such period; plus

(k) expenses for spares and other capital goods inventory, capital expenses
related to the construction and start-up of the Project and any Additional Train
(including any related pipelines and facilities or other infrastructure or
assets related to such Additional Train or Additional Trains), maintenance
capital expenditures, including those required to maintain the capacity of the
Project Entities’ Properties; plus

(l) legal, accounting and other professional fees of the Project Entities
payable during such period; plus

(m) Required Capital Expenditures; plus

(n) the cost of purchase, storage and transportation of gas and electricity;
plus

 

34



--------------------------------------------------------------------------------

(o) all other cash expenses payable by the Project Entities in the ordinary
course of business.

Operation and Maintenance Expenses shall exclude, to the extent included above:
(i) transfers from any Account into any other Account (other than the Operating
Account) during such period, (ii) payments of any kind with respect to
Restricted Payments (as that term is defined in the CCH Senior Financing
Documents, or, if the CCH Senior Financing is repaid in full prior to Discharge
Date, the corresponding definition in the Permitted Senior Debt Documents)
permitted under the CCH Senior Financing or Permitted Senior Debt, as the case
may be, during such period, (iii) depreciation for such period, and (iv) except
as provided in clauses (j), (k) and (m) above, any capital expenditure.

To the extent amounts are advanced in accordance with the terms of the
applicable Senior Debt Instrument, secured Permitted Hedging Instrument or other
indebtedness permitted under the Permitted Senior Debt Documents for the payment
of such Operation and Maintenance Expenses, the obligation to repay such
advances shall itself constitute an Operation and Maintenance Expense.

“Operator” means Cheniere LNG O&M Services, LLC, a limited liability company
organized under the laws of the state of Delaware.

“Original Note Purchase Agreement” has the meaning set forth in the recitals
hereof.

“Other Connection Taxes” means, with respect to any recipient of any payment to
be made by or on account of any Obligation under any Note Document, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Note Document, or sold or assigned an interest in any Note or Note Document).

“Other Taxes” means any and all current or future stamp, documentary, court,
intangible, recording, filing or other similar Taxes or any other property Taxes
arising from any payment made under any Note Document or from the execution,
delivery, performance, registration or enforcement of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Note
Document or the transactions contemplated thereby.

“Outside Date” has the meaning set forth in subsection 11.1C(i).

“Ownership Limit Excess Shares” means, with respect to any Issuer Initiated
Conversion, the number of shares of Parent Common Stock deliverable pursuant to
subsection 9.2A (prior to giving effect to any reduction related to the
Aggregate Share Cap or Section 16 Percentage) to the converting EIG Note Holder
in respect of such Issuer Initiated Conversion in excess of the number of shares
of Parent Common Stock that can be delivered to the converting EIG Note Holder
in respect of such Issuer Initiated Conversion without causing the Section 16
Percentage for such EIG Note Holder to exceed 9.99%.

 

35



--------------------------------------------------------------------------------

“Ownership Limit Non-Converted Notes” means, with respect to any Issuer
Initiated Conversion, the principal amount of Notes equal to the Ownership Limit
Excess Shares with respect to such Issuer Initiated Conversion multiplied by the
applicable Conversion Price with respect to such Issuer Initiated Conversion,
rounded up to the nearest whole Dollar.

“Parent” has the meaning set forth in the preamble.

“Parent Common Stock” means the shares of common stock, par value $0.003 per
share, of Parent authorized at the date hereof, or shares of any class or
classes of common stock of Parent resulting from any reclassification or
reclassifications thereof; provided, however, that if at any time there shall be
more than one such resulting class, the shares so issuable on conversion of
Notes shall include shares of all such classes, and the shares of each such
class then so issuable shall be substantially in the proportion which the total
number of shares of such class resulting from all such reclassifications bears
to the total number of shares of all such classes resulting from all such
reclassifications.

“Parent Pledge Agreement” means that certain Pledge Agreement to be dated as of
the Closing Date among Parent, Agent and Collateral Agent, for the benefit of
the Secured Parties and in the form attached as Exhibit J-2 hereto.

“Participant Register” has the meaning set forth in subsection 12.1A.

“Patriot Act” has the meaning set forth in the definition of Anti-Terrorism and
Money Laundering Laws.

“Payment Date” means (i) any Quarterly Payment Date and (ii) the date on which
all principal on the Notes then outstanding is to be repaid, including the
Maturity Date.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“PDE Senior Debt” means additional senior debt or agreements with Persons who
commit to provide additional senior debt, incurred or entered into by CCH, in
order to finance permitted development expenditures, in each case as permitted
under the Permitted Senior Debt Documents.

“Permitted Business” means (a) the ownership, development, construction,
financing, operation, maintenance, improvement, modification, expansion and
debottlenecking of (i) the Terminal Facility and the Pipeline, as such
facilities may be improved, replaced, modified, changed or expanded, (ii) one or
more Additional Trains, and one or more related pipelines and (iii) facilities,
infrastructure and other Properties related to the foregoing (including
regasification facilities) and (b) activities incidental to the foregoing.

“Permitted Debt” means any Debt permitted to be incurred under subsection 7.2.

“Permitted Finance Costs” means, for any period, the sum of all amounts of
principal, interest, fees and other amounts payable in relation to indebtedness
(other than Senior Debt and other than LC Costs and other amounts payable in
relation to indebtedness that constitute

 

36



--------------------------------------------------------------------------------

Operation and Maintenance Expenses) permitted by the Permitted Senior Debt
Documents plus all amounts payable during such period pursuant to Permitted
Hedging Instruments that are not secured, plus any amounts required to be
deposited in margin accounts pursuant to Permitted Hedging Instruments; provided
that Permitted Finance Costs will not include funds categorized as Operation and
Maintenance Expenses under the last sentence of the definition thereof.

“Permitted Hedging Instrument” means a Hedging Instrument entered into by a
Project Entity in the ordinary course of business and that (i) is with a Hedging
Bank or a Gas Hedge Provider, (ii) if secured, is of the type referred to in
clause (a) or (b) of the definition of Hedging Instrument and (iii) is entered
for non-speculative purposes and is on arm’s-length terms; provided that (i) if
such Hedging Instrument is a gas hedging contract, it is for a period not to
exceed 90 days and the aggregate quantum under all then outstanding gas hedging
contracts does not exceed, together with all other gas hedges in the aggregate,
20 Bcf of natural gas and (ii) if such Hedging Instrument is a power hedging
contract, the aggregate quantum under such Hedging Instrument does not exceed
100 megawatts and each such Hedging Instrument is for a period not to exceed one
year. “Permitted Hedging Instrument” includes any “Permitted Senior Debt Hedging
Instrument.”

“Permitted Hedging Liabilities” means all present and future liabilities (actual
or contingent) payable or owing by a Project Entity under Permitted Hedging
Instruments (including the obligation to pay a Hedging Termination Amount)
together with:

(a) any novation, deferral or extension of any of those liabilities;

(b) any claim for damages or restitution arising out of, by reference to or in
connection with any of those liabilities;

(c) any claim flowing from any recovery by a Project Entity or a receiver or
liquidator thereof or any other Person of a payment or discharge in respect of
any of those liabilities on grounds of preference or otherwise; and

(d) any amounts (such as post-insolvency interest) which could be included in
any of the above but for any discharge, non-provability, unenforceability or
non-allowability of the same in any insolvency or other proceedings.

“Permitted Liens” means (i) Liens granted to Collateral Agent for the benefit of
Secured Parties pursuant to the Security Documents and (ii) each of the
following:

(a) Liens for Taxes, assessments and governmental charges or levies to the
extent not required to be paid under subsection 6.2;

(b) pledges or deposits in the ordinary course of business to secure obligations
under workers’ compensation laws or similar legislation or to secure public or
statutory obligations;

 

37



--------------------------------------------------------------------------------

(c) Liens securing judgments (or the payment of money owing in respect of such
judgments) not constituting a Default or Event of Default under subsection 10.1F
or securing appeal or other surety bonds related to such judgments so long as an
appeal or proceeding for review is being prosecuted in good faith and for the
payment of which adequate reserves, bonds or other cash equivalent security have
been provided or are fully covered by insurance (other than any customary
deductible);

(d) Liens arising by virtue of any statutory or common law provision relating to
banker’s liens, rights of set-off or similar rights; and

(e) legal or equitable encumbrances (other than any attachment prior to
judgment, judgment lien or attachment in aid of execution on a judgment) deemed
to exist by reason of the existence of any pending litigation or other legal
proceeding if the same is effectively stayed or the claims secured thereby are
being contested in good faith and by appropriate proceedings and an appropriate
reserve has been established in respect thereof in accordance with GAAP.

“Permitted Payments” means Loan Facility Permitted Payments and Indenture
Permitted Payments.

“Permitted Refinancing Indebtedness” means any Replacement Senior Debt.

“Permitted Senior Debt” means, collectively, the Debt under the CCH Senior
Financing, any Permitted Refinancing Indebtedness, any Expansion Senior Debt and
any other Debt (including Senior Debt) incurred by the Project Entities in
accordance with the terms of the CCH Senior Financing Documents (if the CCH
Senior Financing is outstanding at the time such other Debt is incurred), the
Permitted Refinancing Indebtedness (if any Permitted Refinancing Indebtedness is
outstanding at the time such other Debt is incurred) and any other Permitted
Senior Debt (if any other Permitted Senior Debt is outstanding at the time such
other Debt is incurred).

“Permitted Senior Debt Documents” means any document, agreement or instrument
evidencing any Permitted Senior Debt or any Lien or security interest granted in
connection therewith, including the Common Terms Agreement.

“Permitted Senior Debt Hedging Instrument” means a Permitted Hedging Instrument
that is secured pursuant to sub-clause (ii) of the definition thereof.

“Permitted Senior Debt Hedging Liabilities” means all present and future
liabilities (actual or contingent) payable or owing by a Project Entity under
Permitted Senior Debt Hedging Instruments (including the obligation to pay a
Senior Debt Hedging Termination Amount) together with:

(a) any novation, deferral or extension of any of those liabilities;

(b) any claim for damages or restitution arising out of, by reference to or in
connection with any of those liabilities;

 

38



--------------------------------------------------------------------------------

(c) any claim flowing from any recovery by a Project Entity or a receiver or
liquidator thereof or any other Person of a payment or discharge in respect of
any of those liabilities on grounds of preference or otherwise; and

(d) any amounts (such as post-insolvency interest) which would be included in
any of the above but for any discharge, non-provability, unenforceability or
non-allowability of the same in any insolvency or other proceedings.

“Permitted SPA Prepayment Waiver” means that to the extent any LNG Prepayment
Obligation is waived by the lenders under the Permitted Senior Debt Documents,
(i) the event giving rise to such waived LNG Prepayment Obligation has been
remedied on or before the applicable SPA Prepayment Deadline or (ii) the SPA
DSCR Prepayment Condition is satisfied. In the event that the CCH Senior
Financing is repaid in full prior to the Discharge Date, references in this
definition to the CCH Senior Financing shall be deemed to be references to the
Permitted Senior Debt with the largest principal amount of then outstanding.

“Permitted Transferee” means any Transferee to which a Note is sold, assigned or
otherwise transferred in accordance with the second paragraph of subsection
12.1A.

“Person” means an individual, partnership, limited partnership, corporation
(including a business trust), limited liability company, joint stock company,
trust, unincorporated association, joint venture or other entity or a
Governmental Authority.

“Piggyback Notice” has the meaning set forth in subsection 9.10A.

“Pipeline” means the bi-directional gas pipeline and related compressor
stations, meter stations and required interconnects, originating at the Terminal
Facility and terminating north of the City of Sinton, Texas, and related
facilities, as such facilities may be improved, replaced, modified, changed or
expanded.

“Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA,
including any “employee welfare benefit plan” (as defined in Section 3(1) of
ERISA) and/or any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA), that is or was maintained or contributed to by any Subject Company or
any ERISA Affiliate.

“Pledge Agreements” means the Parent Pledge Agreement and the Issuer Pledge
Agreement.

“Preferred Interests,” as applied to the capital stock of (or other ownership or
profit interests, including partnership or member interests, in) any Person,
means capital stock of (or other ownership or profit interests, including
partnership or member interests, in) such Person of any class or classes
(however designated) that rank prior, as to the payment of dividends or
distributions or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to the common
capital stock of (or other common ownership or profit interests, including
partnership or member interests, in) such Person.

 

39



--------------------------------------------------------------------------------

“Prescribed Forms” means such duly executed Internal Revenue Service Form W-9,
W-8ECI, W-8BEN, W-8BEN-E, or W-8IMY, Tax Compliance Certificate substantially in
the form of Exhibit B, and/or statement required under the Code in such number
of copies which may be reasonably requested by Agent and Issuer and which is not
prohibited by any Requirements of Law and that permits payments to be made
hereunder for the account of such Note Holder free of or at a reduced rate of
such deduction or withholding of U.S. income or similar Taxes.

“Priority Lien” means Collateral Agent’s Lien on the Collateral, which Lien is
prior to all other Liens.

“Project” means the ownership, development, construction, operation and
maintenance of, collectively, the Terminal Facility and the Pipeline.

“Project Completion Date” means the date upon which all of the conditions set
forth in Section 14.1 (Conditions to Completion) of the Common Terms Agreement
have been either satisfied, or waived, in each case, in accordance with the
Common Terms Agreement. In the event that the CCH Senior Financing is repaid in
full prior to the Discharge Date, references in this definition to the
provisions of the CCH Senior Financing Documents shall be deemed to be
references to the corresponding provisions, if any, of the Permitted Senior Debt
Documents for the largest principal amount of then-outstanding Permitted Senior
Debt of the Project Entities so long as such definition relates only to the Base
Trains, and in the event that the Permitted Senior Debt Documents for the
largest principal amount of then-outstanding Permitted Senior Debt of the
Project Entities do not contain a definition of “Project Completion,” “Project
Completion Date” or term of similar effect or contains a definition of “Project
Completion,” “Project Completion Date” or term of similar effect that relates to
an Additional Train, then Project Completion Date shall be deemed to mean the
Commercial Operation Date.

“Project Costs” means all costs of acquiring, leasing, designing, engineering,
developing, permitting, insuring, financing (including closing costs, other fees
and expenses, commissions and discounts payable to any purchaser or underwriter
of Senior Notes (to the extent such costs are paid from the proceeds of such
Senior Notes), insurance costs (including premiums) and interest and interest
rate hedge expenses and Secured Party Fees ), constructing, installing,
commissioning, testing and starting-up (including costs relating to all
equipment, materials, spare parts and labor for) the Project and all other costs
incurred with respect to the Project in accordance with the Construction Budget
and Schedule, including working capital prior to the end of the Term Loan
Availability Period, gas purchase, transport and storage costs and pre-Project
Completion Date Operation and Maintenance Expenses. Project Costs will exclude
any Operation and Maintenance Expenses (other than the portion thereof that is
Required Capital Expenditure) for any Train of the Project if the LNG SPA
related to such Train has achieved Date of First Commercial Delivery under such
LNG SPA.

On any date on which a determination is being made whether specific sources of
funding available to the Project are sufficient for the Project to achieve the
Project Completion Date by the Date Certain, the Project Costs against which the
applicable sources of funding are measured to make this determination will be
the remaining Project Costs required to be spent in order to achieve the Project
Completion Date as determined as of such determination date based on the
then-current Base Case Forecast, including any netting contemplated in the Base
Case Forecast between costs and revenues related to commissioning.

 

40



--------------------------------------------------------------------------------

“Project Entity” means CCH, CCL and CCP and each of their respective
Subsidiaries.

“Projected Holdco DSCR” means, for the applicable period, the ratio of:

(a) the Cash Flow Available for Debt Service projected for such period,
calculated solely with respect to the contract sales price under Qualifying LNG
SPAs then in effect; to

(b) (i) Senior Debt Obligations projected to be paid in such period (other than
(1) pursuant to voluntary prepayments or mandatory prepayments, (2) Senior Debt
due at maturity, (3) Working Capital Debt, (4) LC Costs, (5) interest in respect
of Senior Debt or net amounts under any Permitted Hedging Instrument in respect
of interest rates, in each case projected to be paid prior to the end of the
Availability Period and (6) Hedging Termination Amounts) plus (ii) the sum of
all scheduled interest payments in respect of the Notes projected to be paid
during such period (assuming, for purposes of this calculation, that all
interest on the Notes will be paid in cash).

“Projected Principal Amount” means (i) unless and until the Second Phase Funding
Date has occurred, the Senior Debt projected to be incurred by the Project
Entities as set forth in the Base Case Forecast, as in effect as of the Closing
Date (which for the avoidance of doubt, does not include Senior Debt unrelated
to the Base Trains) and (ii) on or following the Second Phase Funding Date, the
Senior Debt projected to be incurred by the Project Entities as set forth in the
Base Case Forecast, as updated in connection with the occurrence of the Second
Phase Funding Date (which for the avoidance of doubt, does not include Senior
Debt unrelated to the Base Trains).

“Property” means any right or interest in or to any asset or property of any
kind whatsoever (including Equity Interests), whether real, personal or mixed
and whether tangible or intangible.

“Prudent Industry Practice” means, at a particular time, any of the practices,
methods, standards and procedures (including those engaged in or approved by a
material portion of the LNG industry) that, at that time, in the exercise of
reasonable judgment in light of the facts known at the time a decision was made,
could reasonably have been expected to accomplish the desired result consistent
with good business practices, including due consideration of the Project’s
reliability, environmental compliance, economy, safety and expedition, and which
practices, methods, standards and acts generally conform to International LNG
Terminal Standards and International LNG Vessel Standards.

“Qualified Institutional Buyer” has the meaning set forth in subsection 12.10K.

“Qualifying LNG SPA” means each of the Initial LNG SPA’s and any other LNG SPA
that is treated as a “Qualifying LNG SPA” under the Permitted Senior Debt
Documents.

“Qualifying Term” means (a) with respect to the Initial LNG SPA’s, a term at
least longer than the expected amortization term of the Initial Senior Debt
pursuant to the Base Case Forecast, (b) with respect to any LNG SPA replacing an
LNG SPA that was previously a Qualifying LNG SPA, a term at least as long as the
remaining term of the Initial LNG SPA it is

 

41



--------------------------------------------------------------------------------

replacing and (c) with respect to any other Qualifying LNG SPA, the term of such
LNG SPA used in the Base Case Forecast when determining the quantum of Senior
Debt that could be incurred based on the revenues projected to be generated
under such LNG SPA.

“Quarterly Payment Dates” means January 15, April 15, July 15 and October 15 of
each year, commencing (a) with respect to the Initial Closing Date Notes (i) if
the Closing Date occurs on any such date, the first such date immediately
following the Closing Date, and (ii) in all other cases, the second such date
immediately following the Closing Date, (b) with respect to the Initial Second
Phase Notes the first such date immediately following the Second Phase Funding
Date and (c) with respect to any Additional Notes, the first such date
immediately following the issuance of such Additional Notes.

“Real Property Documents” are the agreements relating to the real property set
forth in a schedule, annex or exhibit to the Common Terms Agreement.

“Redeemable” means, with respect to any Equity Interest, any such Equity
Interest that (a) the issuer thereof has undertaken to redeem at a fixed or
determinable date or dates, whether by operation of a sinking fund or otherwise,
or upon the occurrence of a condition not solely within the control of the
issuer or (b) is redeemable at the option of the holder.

“Reference Property” has the meaning set forth in subsection 9.11.

“Registrable Securities” has the meaning set forth in the Registration Rights
Agreement.

“Registration Rights Agreement” has the meaning set forth in subsection 4.1N.

“Regulation U” means Regulation U of the Board, as in effect from time to time.

“Regulation X” means Regulation X of the Board, as in effect from time to time.

“Release” means, with respect to any Hazardous Material, any release, spill,
emission, leaking, pouring, emptying, escaping, dumping, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of such Hazardous
Material into the environment, including the movement of such Hazardous Material
through ambient air, soil, surface water, ground water, wetlands, land or
subsurface strata.

“Replacement Senior Debt” means additional senior debt or agreements with
Persons who commit to provide additional senior debt, incurred or entered into
by CCH, in order to prepay or repay Senior Debt and/or replace all or part of
the Facility Debt Commitments under one or more Loans, in each case as permitted
under the Permitted Senior Debt Documents.

“Repurchased Non-Converted Notes” has the meaning set forth in subsection 9.4B.

“Repurchase Notice” has the meaning set forth in subsection 9.4B.

“Required Capital Expenditures” means capital expenditures required to meet the
requirements of any applicable laws and regulations, Governmental Authorizations
(or interpretations thereof), or insurance policies, Industry Standards, and
Prudent Industry Practice

 

42



--------------------------------------------------------------------------------

with which the Project Entities are obligated to comply under any Material
Project Agreement and any other material agreements of the Project Entities
relating to the Project, including those relating to the environment.

“Required Export Authorization” means, with respect to a Qualifying LNG SPA at
any time, (a) the Non-FTA Authorization and (b) the FTA Authorization to the
extent that, (i) at such time, the volumes permitted to be exported under the
FTA Authorization or the Non-FTA Authorization, as the case may be, are required
in order to enable the sale of such Qualifying LNG SPA’s share of the
then-applicable Base Committed Quantity of LNG in accordance with the terms of
such Qualifying LNG SPA and (ii) an objection has not been received in respect
of the identification of such Export Authorization as a “Required Export
Authorization” pursuant to the Permitted Senior Debt Documents. For the
avoidance of doubt, the Non-FTA Authorization is initially a Required Export
Authorization for each of the Initial LNG SPAs in effect on the closing date of
the Common Terms Agreement.

“Required Note Holders” means Note Holders holding in the aggregate 50.1% or
more of the principal amount of the Notes then outstanding; provided that prior
to the Closing, the Required Note Holders shall refer to Note Purchasers that
have agreed to purchase, in the aggregate, 50.1% or more of the principal amount
of the Initial Notes; provided, further, that from and after the Closing Date
until the first to occur of the Second Phase Funding Date and the Second Phase
Commitments Termination Date, the Required Note Holders shall refer to Note
Holders that hold Notes and Second Phase Note Purchasers that have Second Phase
Commitments in an aggregate principal amount equal to 50.1% or more of the sum
of the principal amount of (x) the Notes then outstanding plus (y) the Second
Phase Commitments.

“Requirements of Law” means, as to any Person any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, including any requirement under any Governmental Authorization, in
each case applicable to or binding upon such Person or any of its Property or to
which such Person or any of its Property is subject.

“Reservations” means the principle that equitable remedies are remedies which
may be granted or refused at the discretion of the court, the limitation of
enforcement by laws relating to bankruptcy, insolvency, liquidation,
re-organization, court schemes, moratorium, administration and other laws
generally affecting the rights of creditors, the time barring of claims under
any legislation relating to limitation of claims, the possibility that an
undertaking to assume liability for or to indemnify a Person against non-payment
of stamp duty may be void, defenses of set-off or counterclaim and similar
principles, in each case both under New York law and the laws of other
applicable jurisdictions.

“Reserve Amount” means as of any date on and after the Project Completion Date,
an amount necessary to pay Senior Debt Obligations projected to be due and
payable in the next two (in the case of quarterly Senior Payment Dates) or one
(in the case of semi-annual Senior Payment Dates) Senior Payment Dates (which
shall, if not already included, include the Final Maturity Date under any Senior
Debt) (assuming that no event of default under the Permitted Senior Debt
Documents will occur during such period) taking into account, with respect to
interest, the amount of interest that would accrue on the aggregate principal
amount of Senior Debt outstanding for the next six months and only after giving
effect to any Permitted Hedging

 

43



--------------------------------------------------------------------------------

Instruments in respect of interest rate hedges then in effect; provided that
(a) the Senior Debt Obligations projected to be due and payable for purposes of
this calculation shall not include (i) Working Capital Debt; (ii) any voluntary
or mandatory prepayment; (iii) commitment fees, front end fees and letter of
credit fees; (iv) Hedging Termination Amounts and (b) for purposes of the
calculation of the scheduled principal payments of the Senior Debt, any final
balloon payment of Senior Debt shall not be taken into account and instead only
the equivalent of the principal payment on the immediately preceding Senior
Payment Date prior to such balloon payment shall be taken into account.

“Responsible Officer” means, as to any Person, its president, chief executive
officer, chief financial officer, any vice president, treasurer or secretary,
any managing general partner or manager (or any of the preceding with regard to
such Person’s managing general partner or manager) or authorized representative.
No Person shall be deemed to be a Responsible Officer unless named as such on a
certificate of incumbency of such Person (in form and substance reasonably
satisfactory to Agent) delivered to Agent on or after the Closing Date.

“Restricted Payment” means, with respect to any Person (a) any dividend or other
distribution, direct or indirect, (in cash, property of such Person, securities,
obligations or other property) on, or other dividends or distributions on
account of, or the setting apart of money for a sinking or other analogous fund
for, or the purchase, redemption, retirement or other acquisition by such Person
of any shares or any portion of any membership interest of such Person; and
(b) all payments (in cash, property of such Person, securities, obligations or
other property) of principal of, interest on and other amounts with respect to,
or other payments on account of, or the setting apart of money for a sinking or
other analogous fund for, or the purchase, redemption, retirement, defeasance or
other acquisition by such Person of, any indebtedness for borrowed money owed to
such Person’s stockholders, partners or members (or the equivalent Person
thereof) by the declaration or payment of any dividends, or (c) the return of
capital to such Person’s stockholders, partners or members (or the equivalent
Persons thereof) as such; provided that no payment by Issuer to any Note Holder
in respect of such Note Holder’s Notes shall be a Restricted Payment.

“Revenue Account” means the account in the name of CCH identified as the
“Revenue Account” (or comparable title) in, and established pursuant to, the CCH
Senior Financing Documents, or, if the CCH Senior Financing is repaid in full
prior to the Discharge Date, any corresponding account established in accordance
with the Permitted Senior Debt Documents.

“Sanctioned Countries” has the meaning set forth in subsection 12.10L.

“Sanctions Laws” means (i) the economic sanctions laws of the United States,
including the International Emergency Economic Powers Act, 50 U.S.C. §§1701, et
seq.; the Trading with the Enemy Act, 50 App. U.S.C. §§1, et seq.; the Iran
Sanctions Act of 1996 (50 U.S.C. §1701 note); the Comprehensive Iran Sanctions,
Accountability, and Divestment Act of 2010 (PL 111-195); the National Defense
Authorization Act for Fiscal Year 2012 (PL-112-81); the National Defense
Authorization Act for Fiscal Year 2013 (including the Iran Freedom and
Counter-Proliferation Act of 2012 (PL 112-239)); the Iran Threat Reduction and
Syria Human Rights Act of 2012 (PL 112-158); the Cuban Liberty and Democratic
Solidarity Act (Libertad Act), 22 U.S.C. §§6021, et seq.; and all regulations
administered by OFAC, codified at 31 C.F.R. Part 500, et seq., and (ii) any
applicable economic sanctions laws of any jurisdiction other than the United
States or other relevant sanctions authority applicable to the applicable Note
Purchaser.

 

44



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. or
any successor thereto which is a nationally recognized rating agency in the
United States.

“Scheduled Trading Day” means a day that is scheduled to be a Trading Day on the
principal U.S. national or regional securities exchange or market on which the
Parent Common Stock is listed or admitted for trading. If the Parent Common
Stock is not listed or admitted for trading, “Scheduled Trading Day” means a
Business Day.

“Second Phase Commitments” means the commitments of the Second Phase Note
Purchasers to purchase Initial Second Phase Notes pursuant to subsection 2.2.

“Second Phase Commitments Outside Date” means the earlier of (a) the one-year
anniversary of the Closing Date and (b) May 1, 2016.

“Second Phase Commitments Termination Date” means the date on which the Second
Phase Commitments terminate pursuant to subsection 2.2A(ii).

“Second Phase CP Date” means the date, if any, on or before the Second Phase
Commitments Outside Date, on which the Project Entities make a positive final
investment decision with respect to Train Three. For the avoidance of doubt, if
the Project Entities have not made a positive final investment decision with
respect to Train Three on or before the Second Phase Commitments Outside Date,
no date shall be the Second Phase CP Date, and the Second Phase CP Date shall be
deemed not to have occurred, irrespective of whether, after the Second Phase
Commitments Outside Date, the Project Entities make a positive final investment
decision with respect to Train Three.

“Second Phase Facility Debt Commitments” has the meaning set forth in the CCH
Senior Financing Documents.

“Second Phase Funding” has the meaning set forth in subsection 2.2B.

“Second Phase Funding Date” has the meaning set forth in subsection 2.2B.

“Second Phase Note Purchaser” means each Note Purchaser identified on Schedule
2.2.

“Second Phase Qualifying LNG SPAs” means any LNG SPA that is treated as a
“Second Phase Qualifying LNG SPA” under the Common Terms Agreement.

“Section 16 Percentage” means, for any day, the fraction, expressed as a
percentage, (A) the numerator of which is the number of shares of Parent Common
Stock that an EIG Note Holder and each person subject to aggregation of shares
of Parent Common Stock with such EIG Note Holder under Section 13 or Section 16
of the Exchange Act and rules promulgated thereunder directly or indirectly
beneficially own (as defined under Section 13 or Section 16 of the Exchange Act
and the rules promulgated thereunder) and (B) the denominator of which is the
number of shares of Parent Common Stock outstanding.

 

45



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, Agent, Collateral Agent and Note Holders.

“Secured Party Fees” means any fees, costs, indemnities, charges, disbursements,
liabilities and expenses (including reasonably incurred legal fees and expenses)
and all other amounts payable to the Security Trustee, the Intercreditor Agent,
the Indenture Trustee or the Account Bank, as applicable, or any of their
respective agents and to any CCH Senior Creditor Group Representative.

“Securities Act” means the Securities Act of 1933.

“Securities Intermediary” means a third party bank or other financial
institution in which Issuer maintains a securities account (as such term is
defined in the Uniform Commercial Code) reasonably satisfactory to Agent,
together with its successors and permitted assigns, provided that The Bank of
New York Mellon and any Affiliates thereof shall be deemed to be reasonably
satisfactory to Agent.

“Senior Debt Commitments” means the aggregate principal amount any CCH Senior
Creditor is committed to disburse to CCH under any Senior Debt Instrument.

“Security Documents” means the Pledge Agreements, each Account Control Agreement
and all other instruments or documents, including financing statements,
delivered by any Note Document Party after the Closing Date pursuant to this
Agreement or any other Note Document in order to grant to the Collateral Agent,
on behalf of the Secured Parties, a Lien on any property of such Note Document
Party as security for the Note Obligations.

“Security Trustee” means the trustee named under the Common Security and Account
Agreement (or, if the CCH Senior Financing is repaid in full prior to the
Discharge Date, the corresponding Permitted Senior Debt Document) as security
trustee for the secured parties under the CCH Senior Financing (or other
Permitted Senior Debt).

“Senior Debt” means the Initial Senior Debt, Additional Senior Debt permitted
under the Permitted Senior Debt Documents (including such as may be incurred
under any Senior Notes, or any other Senior Debt Instrument) and debt incurred
under the Permitted Senior Debt Hedging Instruments, in each case benefiting
from the Senior Security Interests created under and pursuant to the Common
Security and Account Agreement (or the corresponding Permitted Senior Debt
Document) and incurred from time to time as permitted by the Permitted Senior
Debt Documents.

“Senior Debt Instrument” means

(a) each Facility Agreement, including with respect to each Facility Agreement,
the Common Terms Agreement;

(b) any Indenture and any Senior Notes issued pursuant to such Indenture; and

(c) any credit agreement, indenture, trust deed, note or other instrument
pursuant to which CCH incurs permitted Additional Senior Debt from time to time.

 

46



--------------------------------------------------------------------------------

For the avoidance of doubt, the term “Senior Debt Instrument” shall not include
any Permitted Hedging Instrument (including, for the avoidance of doubt, any
Permitted Senior Debt Hedging Instrument).

“Senior Debt Obligations” means CCH’s obligations under the Permitted Senior
Debt Documents to pay:

(a) all principal, interest and premiums on the disbursed Senior Debt;

(b) all commissions, fees, reimbursements, indemnities, prepayment premiums and
other amounts payable to CCH Senior Creditors under any Senior Debt Instrument;

(c) all Permitted Senior Debt Hedging Liabilities under Permitted Hedging
Instruments that benefit from the Senior Security Interests; and

(d) all Secured Party Fees.

“Senior Debt Reserve Shortfall” means, as of any date following the Project
Completion Date, the excess, if any, of the Reserve Amount over the balance in
the Senior Debt Service Reserve Account (including Acceptable Debt Service
Reserve LCs earmarked to such account), in each case as of such date.

“Senior Debt Service Reserve Account” means the account in the name of CCH
identified as the “Senior Debt Service Reserve Account” (or comparable title)
in, and established pursuant to, the CCH Senior Financing Documents, or, if the
CCH Senior Financing is repaid in full prior to the Discharge Date, any
corresponding account established in accordance with the Permitted Senior Debt
Documents.

“Senior Noteholder” means any holder of Senior Notes (or lenders in the case of
a “term loan B” financing that CCH has elected to be treated as an Indenture).

“Senior Notes” means the notes to be issued (or facility agreement to be entered
into in the case of a “term loan B” financing that CCH has elected to be treated
as an Indenture) pursuant to any Indenture.

“Senior Payment Dates” means the payment dates for any Permitted Senior Debt
under the Permitted Senior Debt Documents.

“Senior Security Interests” means the Liens created or purported to be created
by or pursuant to the Permitted Senior Debt Documents.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, is greater than the
total amount of liabilities, including contingent liabilities, of such Person,
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person is able to pay
its debts and other liabilities, contingent obligations, and other commitments
as they become absolute and matured in the normal course of business and
(d) such Person is not engaged in business or a

 

47



--------------------------------------------------------------------------------

transaction, and is not about to engage in business or a transaction, for which
such Person’s assets would constitute unreasonably small capital after giving
due consideration to current and anticipated future business conduct. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“SPA DSCR Prepayment Condition” means that the fixed projected debt service
coverage ratio calculated in accordance with the methodology used in the
preparation of the Base Case Forecast as of the CTA Signing Date, without giving
effect to any amendment or change to such methodology after the CTA Signing
Date, and Section 8.2(b)(ii) of the Common Terms Agreement (giving effect to the
loss of the Qualifying LNG SPA or impairment of the Required Export
Authorization that gave rise to the applicable LNG Prepayment Obligation) is at
least 1.40:1.00 starting from the first Senior Payment Date to occur after the
SPA Prepayment Deadline, and for each calendar year thereafter through the
Qualifying Term of the Qualifying LNG SPAs then in effect. In the event that the
CCH Senior Financing is repaid in full prior to the Discharge Date, references
in this definition to sections of the CCH Senior Financing Documents shall be
deemed to be references to the corresponding provisions, if any, of the
Permitted Senior Debt Documents for the largest principal amount of
then-outstanding Permitted Senior Debt of the Project Entities.

“SPA Prepayment Deadline” means (i) in the case of any LNG Prepayment Obligation
that arises prior to the Project Completion Date, the date that is 180 days
after the Project Completion Date and (ii) in the case of any LNG Prepayment
Obligation that arises after the Project Completion Date, the date that is 180
days following the end of the applicable cure period with respect to the event
that gave rise to such LNG Prepayment Obligation.

“Spin-Off” has the meaning set forth in subsection 9.8B(iv).

“Subject Claims” has the meaning set forth in subsection 12.2C.

“Subject Company” means Issuer and CCH Direct Parent.

“Subordinated Debt” means any Debt of any Project Entity that ranks subordinate
in right of payment to the Senior Debt Obligations, on the basis set forth in a
subordination agreement in the form set forth in a schedule to the Permitted
Senior Debt Documents.

“Subsequent Material Project Agreement” means any agreement that is treated as a
“Subsequent Material Project Agreement” under the Permitted Senior Debt
Documents.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust, estate or other entity of which (or in which)
50% or more of the (a) Voting Interests, (b) the interest in the capital or
profits of such partnership, joint venture or limited liability company or
(c) the beneficial interest in such trust or estate or other entity, in each
case, is at the time directly or indirectly owned or controlled by such Person,
by such Person and one or more of its other Subsidiaries or by one or more of
such Person’s other Subsidiaries.

 

48



--------------------------------------------------------------------------------

“Substantial Completion (T1)” means Substantial Completion of Subproject 1 (as
defined in the EPC Contract (T1/T2)), as modified or amended by any
modifications or amendments to the EPC Contract (T1/T2) or any change orders
entered into with respect thereto, but excluding any such modification,
amendment or waiver that results from or is entered into in connection with the
development or construction of any Additional Train.

“Substantial Completion (T2)” means Substantial Completion of Subproject 2 (as
defined in the EPC Contract (T1/T2)), as modified or amended by any
modifications or amendments to the EPC Contract (T1/T2) or any change orders
entered into with respect thereto, but excluding any such modification,
amendment or waiver that results from or is entered into in connection with the
development or construction of any Additional Train.

“Substantial Completion (T3)” means Substantial Completion of Subproject 3 (as
defined in the EPC Contract (T3)), as modified or amended by any modifications
or amendments to the EPC Contract (T3) or any change orders entered into with
respect thereto, but excluding any such modification, amendment or waiver that
results from or is entered into in connection with the development or
construction of any Additional Train.

“Supplemental Collateral Agent” has the meaning set forth in subsection 12.9I.

“Taxes” means any and all present or future taxes, imposts, assessments, duties,
deductions, withholdings (including backup withholding), fees, levies and
similar charges imposed by any Governmental Authority, together with any and all
interest, penalties, fines and additions to tax imposed with respect thereto
whether or not disputed.

“Technology License (T1/T2)” means the license agreement between ConocoPhillips
Company and CCL relating to the Optimized Cascade Process for Subproject 1 and
Subproject 2, as defined in the EPC Contract (T1/T2), to be used at the Terminal
Facility.

“Technology License (T3)” means the license agreement between ConocoPhillips
Company and CCL relating to the Optimized Cascade Process for Subproject 3, as
defined in the EPC Contract (T3), to be used at the Terminal Facility.

“Term Lender” means the lenders that provide Term Loans under the Term Loan
Facility Agreement.

“Term Loans” means the Senior Debt Obligations created under the Term Loan
Facility Agreement.

“Term Loan Availability Period” means the period during which Term Loans are
made available to CCH under the Permitted Senior Debt Documents.

“Term Loan Facility Agent” means the facility agent under the Term Loan Facility
Agreement.

“Term Loan Facility Agreement” is the Term Loan Facility Agreement entered into
on or about the date of the Term Loans contemplated by the Permitted Senior Debt
Documents.

 

49



--------------------------------------------------------------------------------

“Terminal Facility” means the facilities in San Patricio County and Nueces
County in the vicinity of Portland, Texas, on the La Quinta Channel in the
Corpus Christi Bay, which facilities are to include gas pretreatment and
processing facilities and (i) unless and until the Second Phase CP Date has
occurred, a liquefaction facility comprised of Train One and Train Two, two LNG
storage tanks and a marine berth and (ii) on or following the Second Phase CP
Date, Train One, Train Two and Train Three, three LNG storage tanks and two
marine berths, and, in each case, certain onsite and offsite utilities and
supporting infrastructure and as such facilities may be improved, replaced,
modified, changed or expanded.

“Trading Day” means a day during which (i) trading in securities generally
occurs on the principal United States national or regional securities exchange
on which the Parent Common Stock is then listed or admitted for trading, and
(ii) a Last Reported Sale Price for the Parent Common Stock is available on such
securities exchange or market. If the Parent Common Stock is not so listed or
traded, “Trading Day” means a Business Day.

“Train” means any of the Base Trains.

“Train One” means LNG Train 1 (as defined in the EPC Contract (T1/T2)).

“Train Three” means the LNG Train 3 (as defined in the EPC Contract (T3)).

“Train Two” means LNG Train 2 (as defined in the EPC Contract (T1/T2)).

“Transaction” means, collectively, (a) the execution and delivery of the Note
Documents and the performance by the Note Document Parties of their obligations
under the Note Documents, (b) the borrowings hereunder and the use of proceeds
thereof, (c) the granting of the Liens pursuant to the Security Documents and
(d) the payment of all fees and expenses to be paid by the Note Document Parties
under the Note Documents in connection with the foregoing.

“Transaction Documents” means, individually and collectively, the Note
Documents, the Issuer Organizational Documents and the Constituent Documents of
Parent and CCH Direct Parent.

“Transfer Restrictions” means, with respect to any property (including, in the
case of securities, security entitlements in respect thereof), any condition to
or restriction on the ability of the holder thereof to sell, assign or otherwise
transfer such property or item of collateral or to enforce the provisions
thereof or of any document related thereto whether set forth in such item of
collateral itself or in any document related thereto, including (i) any
requirement that any sale, assignment or transfer or enforcement of such
property or item of collateral be subject to any volume limitations, limitations
to address tax matters (including Section 382 of the Code), or be consented to
or approved by any person, including the issuer thereof or any other obligor
thereon, (ii) any limitations on the type or status, financial or otherwise, of
any purchaser, pledgee, assignee or transferee of such property or item of
collateral, (iii) any requirement of the delivery of any certificate, consent,
agreement, opinion of counsel, notice or any other document of any person to the
issuer of, any other obligor on or any registrar or transfer agent for, such
property or item of collateral, prior to the sale, pledge, assignment or other
transfer or enforcement of such property or item of collateral, (iv) any
registration or qualification

 

50



--------------------------------------------------------------------------------

requirement or prospectus delivery requirement for such property or item of
collateral pursuant to any federal, state or foreign securities law (including
any such requirement arising under the Securities Act) and (v) any legend or
other notification appearing on any certificate representing such property to
the effect that any such condition or restriction exists; except that the
required delivery of any assignment, instruction or entitlement order from
Issuer or any pledgor, assignor or transferor of such property or item of
collateral, together with any evidence of the corporate or other authority of
such person, shall not constitute such a condition or restriction.

“Transferee” means any Person that is a transferee or assignee of any Note, and
any successor to such Person’s or any other Note Holder’s interest in any Note.

“Treasury Regulations” means the regulations promulgated under the Code.

“Trust Officer” means, with respect to Collateral Agent, any officer assigned to
the Corporate Trust Division - Corporate Finance Unit (or any successor division
or unit) of Collateral Agent located at the Corporate Trust Office of Collateral
Agent, who shall have direct responsibility for the administration of this
Agreement.

“Uniform Commercial Code” means the Uniform Commercial Code as adopted in any
applicable jurisdiction.

“Upfront Fee” means the fee described in subsection 3.2A(i).

“USRPHC” means (i) a United States real property holding corporation within the
meaning of Section 897(c)(2) of the Code and (ii) a publicly traded partnership
that is treated as a United States real property holding corporation pursuant to
Treasury Regulations Section 1.897-1(c)(2)(iv).

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“VWAP Market Disruption Event” means (i) a failure by the primary U.S. national
or regional securities exchange or market on which the Parent Common Stock is
listed or admitted to trading to open for trading during its regular trading
session or (ii) the occurrence or existence, on any Scheduled Trading Day for
the Parent Common Stock for more than a one half-hour period in the aggregate
during regular trading hours, of any suspension or limitation imposed on trading
(by reason of movements in price exceeding limits permitted by the relevant
securities exchange or otherwise) in the Parent Common Stock or in any options,
contracts or future contracts relating to the Parent Common Stock.

“VWAP Trading Day” means a Scheduled Trading Day on which (i) there is no VWAP
Market Disruption Event and (ii) trading in the Parent Common Stock generally
occurs on the Applicable Exchange or, if the Parent Common Stock is not then
listed on the Applicable Exchange, on the principal other U.S. national or
regional securities exchange on which the Parent Common Stock is then listed or,
if the Parent Common Stock is not then listed on a U.S.

 

51



--------------------------------------------------------------------------------

national or regional securities exchange, on the principal other market on which
the common stock is then traded. If the Parent Common Stock is not so listed or
admitted for trading, “VWAP Trading Day” means a “Business Day.”

“Waterfall Amount” means, with respect to any Fiscal Quarter, the amount of
cash, if any, deposited in the Revenue Account during such Fiscal Quarter
(assuming that all operating revenues, income and cash receipts received by or
on behalf of the Project Entities during any Fiscal Quarter are deposited into
the Revenue Account during such Fiscal Quarter (for the avoidance of doubt,
other than any debt or asset sale proceeds, equity funding, escrowed funds,
liquidated damages amounts, insurance and condemnation proceeds required to be
deposited into other accounts pursuant to the Permitted Senior Debt Documents or
other indemnity amounts required to be paid to third parties)), less the
following payments and transfers made during such Fiscal Quarter:

(i) first, payments and transfers for Operation and Maintenance Expenses
reasonably estimated to be due and payable within the next 60 days by making a
transfer to the Operating Account;

(ii) second, payments and transfers for Secured Party Fees then due and payable
under the Permitted Senior Debt Documents;

(iii) third, payments and transfers for payments of Senior Debt Obligations then
due and payable (other than Senior Debt Obligations expressly due and payable at
a lower level of the cash waterfall pursuant hereto) on a pro rata basis to all
CCH Senior Creditors (to the extent not funded from funds available in the
Disbursement Account or by “book entry” under a Facility Agreement);

(iv) fourth, payments and transfers for Permitted Finance Costs;

(v) fifth, following the Project Completion Date, payments and transfers to
satisfy any Senior Debt Reserve Shortfall by making a transfer to the Senior
Debt Service Reserve Account;

(vi) sixth, payments and transfers for any mandatory prepayments under any
Senior Debt Instrument not payable out of a specific Account that are then due
and payable and excluding any mandatory prepayments related to the failure to
make a Restricted Payment (as that term is defined in the Common Terms
Agreement, or if the CCH Senior Financing is repaid in full prior to the
Discharge Date, the corresponding term as defined in the Permitted Senior Debt
Documents) pursuant to the Permitted Senior Debt Documents; and

(vii) seventh, payments and transfers for any Permitted Payment.

“Withdrawal Liability” means any liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Sections 4203 and 4205 of ERISA.

 

52



--------------------------------------------------------------------------------

“Working Capital Debt” means senior secured or unsecured indebtedness
outstanding at any one time under one or more working capital facilities for
working capital purposes (including the issuance of letters of credit from time
to time), as permitted by the Permitted Senior Debt Documents.

“Yield Maintenance Amount” means, with respect to any (x) prepayment of the
Notes pursuant to subsection 3.3B(i), (iii) or (iv) or subsection 3.3C, or
(y) acceleration of the Notes pursuant to Section 10 an amount, determined in
accordance with clauses (a) and (b) below, which shall become immediately due
and payable in addition to all principal and accrued but unpaid interest
(including amounts added to principal pursuant to subsection 3.2B(iii)) then due
on the Notes.

(a) The Yield Maintenance Amount in connection with a prepayment or acceleration
shall be equal to the excess, if any, of:

 

  (i) the then present value of the remaining scheduled principal (including
amounts paid, or projected to be paid, in kind and added to principal pursuant
to subsection 3.2B(iii)) and interest payments on the Notes avoided by such
prepayment or acceleration (from and after the Commercial Operation Date,
excluding accrued and unpaid interest due on the date of prepayment (other than
any interest paid in kind and added to the principal of the Notes)), based on
the Deemed Cash Interest Payments, discounted to the date of prepayment or
acceleration on a quarterly basis, assuming a 360-day year consisting of twelve
30-day months, at a rate that is 0.50% greater than the yield to maturity of
those actively traded United States Treasury securities having a maturity
closest to the remaining term of the Notes, in each case, such yields to
maturity to be determined by interpolating linearly from the yield to maturity
of the relevant securities (as such yields to maturity are displayed by
Bloomberg L.P. (or such other source as may be mutually acceptable to Issuer and
Agent) at 12:00 p.m. (noon) (New York City time) on the third Business Day
preceding the date of such prepayment or acceleration), or, if such yields are
not reported as of such time or if the yields as of such time are not
ascertainable, (including by interpolation, the Treasury constant maturity
series yields reported, for the latest day for which such yields have been so
reported as of the third Business Day preceding the date of such prepayment or
acceleration in Federal Reserve Statistical Release H.15 or any comparable
successor publication) for U.S. Treasury Securities having a constant maturity
equal to the remaining term of the Notes, all as reasonably determined by Agent
after consultation with Issuer; over

 

  (ii) the aggregate principal amount of the Notes (including amounts paid in
kind through the date of prepayment and added to principal pursuant to
subsection 3.2B(iii)) being prepaid pursuant to any applicable clause of
subsection 3.3B or subsection 3.3C or due as a result of an acceleration under
Section 10, plus, any accrued but unpaid interest thereon due on the date of
prepayment.

 

53



--------------------------------------------------------------------------------

(b) For purposes of the calculation of the Yield Maintenance Amount, interest
shall be calculated at the Base Interest rate. For the avoidance of doubt, in no
event shall the Yield Maintenance Amount be less than zero.

1.2 Accounting Terms

All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles in the United States
(“GAAP”).

1.3 Certain Principles of Interpretation

A. Unless otherwise expressly specified, any reference in this Agreement to any
document or agreement, and all schedules, exhibits and attachments thereto,
shall be deemed to include references to such document, agreement, schedules,
exhibits or attachments, as amended, supplemented or otherwise modified and in
effect from time to time. Unless otherwise expressly specified, any reference in
this Agreement to any Person shall include its permitted successors and assigns
and, in the case of any Governmental Authority, any Person succeeding to its
functions and capacities.

B. Defined terms in this Agreement shall include in the singular number the
plural and in the plural number the singular.

C. The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall, unless otherwise expressly specified, refer to
this Agreement as a whole and not to any particular provision of this Agreement
and all references to Sections, subsections, Exhibits and Schedules shall be
references to Sections, subsections, Exhibits and Schedules of this Agreement
unless otherwise expressly specified.

D. The words “include,” “includes” and “including” are not limiting and shall be
deemed to be followed by the phrase “without limitation”.

E. The term “knowledge” in relation to Issuer, and any other similar
expressions, shall mean actual knowledge of any Person holding any of the
positions (or successor position to any such position) set forth in Schedule
1.3E, in each case, after due inquiry.

F. The omission of the word “any” or the phrase “if any” with respect to
anything shall not imply that the thing exists or is required, notwithstanding
the inclusion of such word or phrase (for clarity) in other provisions.

G. References in this Agreement to any statute shall be to such statute as
amended or modified from time to time and to any successor legislation thereto,
in each case as in effect at the time any such reference is operative.

 

54



--------------------------------------------------------------------------------

SECTION 2 THE SECURITIES; CLOSING AND SECOND PHASE FUNDING; DELIVERY

2.1 Closing

A. Purchase and Sale of Initial Closing Date Notes. Subject to the terms and
conditions set forth herein, Issuer agrees, upon satisfaction or waiver of the
conditions set forth in subsection 4.4A, to issue, sell and deliver to each Note
Purchaser, and each Note Purchaser hereby agrees, severally and not jointly, to
purchase from Issuer at the Closing upon satisfaction or waiver of the
conditions set forth in subsection 4.1, convertible senior secured promissory
notes of Issuer dated as of the Closing Date in an aggregate principal amount of
$1,000,000,000 (the “Initial Closing Date Notes” and, each, an “Initial Closing
Date Note”), in the applicable principal amount of the Note set forth opposite
such Note Purchaser’s name on Schedule 2.1, at the purchase price of 100% of the
principal amount thereof.

B. Closing. The closing of the issuance of the Initial Closing Date Notes to the
Note Purchasers (the “Closing”) shall be held or take place, subject to the
satisfaction or waiver of all conditions to the Closing set forth in subsections
4.1 and 4.4A hereof, at 10:00 a.m. New York City time, at the offices of
Sullivan & Cromwell LLP in New York City on the date that is two Business Days
following the date on which all of the conditions set forth in subsections 4.1
and 4.4A have been satisfied or waived in accordance with their terms (other
than those conditions that by their nature are to be satisfied by actions taken
at the Closing or concurrently with the Closing) or at such other date, time and
place as Issuer and Agent may mutually agree upon (the “Closing Date”). At the
Closing, each Note Purchaser shall deliver to Issuer an executed copy of the
letter addressed to the Co-Placement Agents substantially in the form attached
hereto as Exhibit L.

C. Delivery. Subject to the terms of this Agreement, at the Closing, Issuer will
deliver to Agent the Initial Closing Date Note being purchased by each Note
Purchaser hereunder, which shall be substantially in the form of Exhibit A-1
hereto, together with all other documents, instruments and writings required to
be delivered at or prior to the Closing pursuant to this Agreement.

2.2 Second Phase Funding

A. Purchase and Sale of Initial Second Phase Notes; Second Phase Commitments.

(i) Subject to the terms and conditions set forth herein, Issuer agrees, upon
satisfaction or waiver of the conditions set forth in subsection 4.4B, to issue,
sell and deliver to each Second Phase Note Purchaser, and each Second Phase Note
Purchaser hereby agrees, severally and not jointly, to purchase from Issuer at
the Second Phase Funding upon satisfaction or waiver of the conditions set forth
in subsection 4.2, convertible senior secured promissory notes of Issuer dated
as of the Second Phase Funding Date in an aggregate principal amount of
$500,000,000 (the “Initial Second Phase Notes” and, each, an “Initial Second
Phase Note”), in the applicable principal amount of the Note set forth opposite
such Second Phase Note Purchaser’s name on Schedule 2.2, at the purchase price
of 100% of the principal amount

 

55



--------------------------------------------------------------------------------

thereof; provided that the Issuer shall have no obligation to issue, sell and
deliver the Initial Second Phase Notes, and the Second Phase Note Purchasers
shall have no obligation to purchase the Initial Second Phase Notes, if the
Second Phase Funding has not been consummated on or before the Second Phase
Commitments Outside Date.

(ii) The Second Phase Commitments shall terminate on the earliest to occur of:

(a) The Second Phase Commitments Outside Date;

(b) Written notice from Issuer to Agent that the Second Phase Facility Debt
Commitments have expired or have been cancelled or terminated by the Project
Entities; and

(c) Written notice from Issuer to Agent that it is terminating the Second Phase
Commitments pursuant to this subsection 2.2A(ii)(c) due to the failure of the
Second Phase Funding Date to occur because:

I. (A) Issuer, acting in good faith, determines that it is not able to satisfy
the condition set forth in subsection 4.2D because any representation or
warranty set forth in subsection 5.8 or 5.19 is not, or would not be, true and
correct in all material respects on and as of the Second Phase Funding Date
(except to the extent any such representation or warranty itself is qualified by
“materiality”, “Material Adverse Effect” or similar qualifier, in which case, it
is not, or would not be, true and correct in all respects), (B) Issuer notifies
Agent in writing that it is not able to satisfy the condition set forth in
subsection 4.2D for the reason described in clause (A) and (C) within three
Business Days of the notice provided pursuant to clause (B), Agent does not
agree in writing to waive the satisfaction of the condition set forth in
subsection 4.2D on account of Issuer’s inability to satisfy such condition for
the reason described in clause (A);

II. (A) after working in good faith with Agent (which shall require Issuer to
reasonably consider comments of Agent with respect to Schedule 1.1C), Issuer and
Agent are unable within a reasonable period of time to agree on an updated
version of Schedule 1.1C that is in form and substance reasonably satisfactory
to Agent such that the condition set forth in subsection 4.2A(ii)(a) is not, or
would not be, satisfied, (B) Issuer requests, in writing, that Agent waive the
condition set forth in subsection 4.2A(ii)(a) that the updated version of
Schedule 1.1C be in form and substance reasonably satisfactory to Agent and
(C) within three Business Days of the request provided pursuant to clause (B),
Agent does not agree to waive such condition; or

III. (A) the condition set forth in subsection 4.2B(iv) is not able to be
satisfied, (B) subject to CCH’s receipt of Equity Funding required only in
connection with the availability of the Initial Second Phase Advance, the
lenders under the CCH Senior Financing are willing to make available the Initial
Second Phase Advance, (C) Issuer notifies Agent in writing that it is not, or
does

 

56



--------------------------------------------------------------------------------

not expect to be, able to satisfy the condition set forth in subsection 4.2B(iv)
and that, subject to CCH’s receipt of Equity Funding required only in connection
with the availability of the Initial Second Phase Advance, the lenders under the
CCH Senior Financing are willing to make available the Initial Second Phase
Advance and (D) within three Business Days of the notice provided pursuant to
clause (C), Agent does not agree in writing to waive the satisfaction of the
condition set forth in subsection 4.2B(iv).

(iii) In connection with the Second Phase Commitments Termination Date, Issuer
shall pay all outstanding commitment fees in accordance with subsection
3.2A(ii). For the avoidance of doubt, Issuer shall remain responsible for paying
any amounts owed under subsection 12.2A notwithstanding the termination of the
Second Phase Commitments.

B. Funding. The closing of the issuance of the Initial Second Phase Notes to the
Second Phase Note Purchasers (the “Second Phase Funding”) shall be held or take
place, subject to the satisfaction or waiver of all conditions to the Second
Phase Funding set forth in subsections 4.2 and 4.4B hereof, at 10:00 a.m. New
York City time, at the offices of Sullivan & Cromwell LLP in New York City on
the date that is two Business Days following the date on which all of the
conditions set forth in subsections 4.2 and 4.4B have been satisfied or waived
in accordance with their terms (other than those conditions that by their nature
are to be satisfied by actions taken at the Second Phase Funding or concurrently
with the Second Phase Funding) or at such other date, time and place as Issuer
and Agent may mutually agree upon (the “Second Phase Funding Date”). For the
avoidance of doubt, subject to the terms and conditions hereof (including those
set forth in subsections 4.1, 4.2 and 4.4), the Closing Date and the Second
Phase Funding Date may occur on the same date or on different dates.

C. Delivery. Subject to the terms of this Agreement, at the Second Phase
Funding, Issuer will deliver to Agent the Initial Second Phase Note being
purchased by each Second Phase Note Purchaser hereunder, which shall be
substantially in the form of Exhibit A-1 hereto, together with all other
documents, instruments and writings required to be delivered at or prior to the
Second Phase Funding pursuant to this Agreement.

2.3 Additional Notes

A. Purchase and Sale of Additional Securities. Subject to the terms and
conditions set forth herein, Issuer agrees to issue, sell and deliver to each
Note Holder Additional Notes in an aggregate principal amount equal to such Note
Holder’s proportionate share of any Funded Amount paid by the Note Holders
pursuant to subsection 10.3, with such proportionate share determined based on
the principal amount of Additional Notes funded by such Note Holder compared to
the total principal amount of Additional Notes funded by the Note Holders on
such date; it being understood that the proportionate share of any Note Holder
that has elected, in its sole discretion, not to fund any Additional Notes shall
be zero for the purposes of this subsection 2.3.

B. Delivery. Promptly, and in any event within three (3) Business Days after the
Note Holders contribute any Funded Amount to Issuer pursuant to subsection 10.3
or, in the case of any payment to any third Person, certify to Issuer and
provide evidence satisfactory to

 

57



--------------------------------------------------------------------------------

Issuer that such payment has been made, Issuer will deliver to Agent the
Additional Note being purchased by each Note Holder that has funded any Funded
Amount hereunder, which shall be substantially in the form of Exhibit A-2
hereto, together with all other documents, instruments and writings required to
be delivered in connection with the issuance of such Additional Notes.

2.4 Use of Proceeds

Issuer shall use the proceeds of the Initial Notes solely to (a) make capital
contributions to CCH Direct Parent, which contributions shall be contributed by
CCH Direct Parent to CCH (in the form of Equity Funding), to fund Project Costs
and (b) pay fees and expenses (i) due under the Note Documents and (ii) incurred
by the Subject Companies in connection with the consummation of the Transaction.
To the extent contributed to CCH (through CCH Direct Parent), all such proceeds
shall be funded as First Tier Equity Funding under the CCH Senior Financing
Documents. Issuer shall contribute the proceeds of any Additional Notes to CCH
Direct Parent, shall cause such contributions to be contributed by CCH Direct
Parent to CCH (in the form of Equity Funding) and shall cause CCH to apply such
proceeds in accordance with subsection 7.7C and subsection 10.3.

2.5 Cooperation with CCH Senior Financing

EIG MC shall cooperate with Parent and Issuer and shall make its representatives
available during reasonable business hours for meetings and customary diligence
calls in connection with the syndication of the CCH Senior Financing. Issuer
shall indemnify EIG MC and its Affiliates and their respective officers,
directors, employees, partners, members, representatives and agents in
accordance with subsection 12.2 from any Subject Claims that may at any time be
imposed on, asserted against or incurred by any of the foregoing as a result of,
arising out of, or in any way in connection with the actions taken by EIG MC or
any of its Affiliates or any of their respective officers, directors, employees,
partners, members, representatives and agents in connection with EIG MC’s
obligations pursuant to this subsection 2.5.

SECTION 3 THE NOTES – MATURITY; INTEREST AND FEES; PRINCIPAL PAYMENTS AND
PREPAYMENTS

3.1 Maturity

The Notes shall mature on the Maturity Date, and on such date (including any
accelerated maturity as herein provided), the full amount of principal
(including all amounts added to principal pursuant to subsection 3.2B(iii))
under the Notes then outstanding, all accrued and unpaid interest thereon and,
as applicable, all Yield Maintenance Amounts with respect thereto, shall be due
and payable.

3.2 Fees and Interest

A. Upfront Fees; Commitment Fees.

 

58



--------------------------------------------------------------------------------

(i) Upfront Fees. On the Closing Date, Issuer shall pay to EIG MC an upfront fee
pursuant to and in accordance with the terms of the Commitment Letter, as
modified by the Fee Letter.

(ii) Commitment Fees. Issuer shall pay to each Second Phase Note Purchaser a
commitment fee in respect of the principal amount set forth opposite such Second
Phase Note Purchaser’s name on Schedule 2.2 for the period from, and including,
the Closing Date to, but excluding, the first to occur of (x) the Second Phase
Funding Date and (y) the Second Phase Commitments Termination Date, computed at
the higher of (a) 0.90% per annum and (b) the rate per annum of the commitment
fee payable to the lenders under the CCH Senior Financing, on the principal
amount set forth opposite such Second Phase Note Purchaser’s name on Schedule
2.2, payable in arrears calculated on the basis of the actual number of days
elapsed in a year of 365 days, as prorated for any partial quarter, as
applicable. Such commitment fee shall be payable on each Quarterly Payment Date,
commencing with the first Quarterly Payment Date following the Closing Date;
provided, that on the Second Phase Funding Date, any accrued and unpaid
commitment fees hereunder shall be paid on such date; provided, further, that
upon the Second Phase Commitments Termination Date, any accrued and unpaid
commitment fees shall be paid within 10 Business Days of the Second Phase
Commitments Termination Date.

B. Interest on the Notes.

(i) Base Interest. Subject to the provisions of subsection 3.2B(ii), the unpaid
principal amount of the Initial Notes (consisting, from time to time, of
interest that is paid in kind as described in subsection 3.2B(iii)) shall bear
interest at a base rate of eleven percent (11.0%) per annum, compounded
quarterly payable in arrears on each Payment Date. Subject to the provisions of
subsection 3.2B(ii), the unpaid principal amount of any Additional Notes (which
may consist in part, from time to time, of interest that is paid in kind as
described in subsection 3.2B(iii)) shall bear interest at a base rate of fifteen
percent (15.0%) per annum, compounded quarterly payable in arrears on each
Payment Date. The interest payable pursuant to this subsection 3.2B(i) is
referred to herein as the “Base Interest”.

(ii) Default Interest Rate. Upon the occurrence and during the continuance of an
Event of Default hereunder, the unpaid principal amount of the Notes (including
all amounts added to principal pursuant to subsection 3.2B(iii)) and, to the
extent permitted by applicable Requirements of Law, any accrued and unpaid
interest thereon and any other Note Obligations then due and payable (including
any Yield Maintenance Amounts and, to the extent permitted by applicable
Requirements of Law, any accrued but unpaid interest thereon), shall bear
interest at the Default Interest Rate and shall be payable on demand.

(iii) Payment in Kind.

(a) Prior to the Commercial Operation Date, the interest accrued pursuant to
subsection 3.2B(i) shall be paid in kind (in lieu of payment in cash) on the
applicable Payment Date, and on the relevant Payment Date the aggregate
outstanding principal amount of the Notes shall be automatically increased by
the amount of such interest so paid in kind, rounded down to the nearest whole
Dollar, and an adjustment shall be made on the Note Register to reflect such
increase.

 

59



--------------------------------------------------------------------------------

(b) From and after the Commercial Operation Date, if no Event of Default has
occurred and is continuing and solely to the extent that the sum of cash on hand
at Issuer together with the Operating Cash Available for Interest for the most
recently completed Fiscal Quarter (without duplication of amounts
(i) distributed to Issuer in any Fiscal Quarter and included in the calculation
of Operating Cash Available for Interest with respect to such Fiscal Quarter or
(ii) contributed to Issuer by Parent so that Issuer has sufficient cash to pay
interest in an amount that is not less than Operating Cash Available for
Interest with respect to the most recently completed Fiscal Quarter) is not
sufficient to enable Issuer to pay in cash all Base Interest accrued pursuant to
subsection 3.2B(i), a portion of such Base Interest in the amount of such
insufficiency (rounded up to the nearest whole Dollar) may be paid in kind (in
lieu of payment in cash) on the applicable Payment Date by written election of
Issuer to Agent on or prior to such Payment Date and in such case on the
relevant Payment Date the aggregate outstanding principal amount of the Notes
shall be automatically increased by the amount of such interest so paid in kind,
rounded down to the nearest whole Dollar, and an adjustment shall be made on
Note Register to reflect such increase; provided that accrued interest in an
amount no less than Operating Cash Available for Interest for the most recently
completed Fiscal Quarter shall at all times following the Commercial Operation
Date be paid in cash and not in kind.

(c) For the avoidance of doubt, the entire amount of Base Interest at an
aggregate base rate of eleven percent (11.0%) or fifteen percent (15.0%), as
applicable, per annum shall be paid, either in cash or in kind, in accordance
with this Agreement.

(d) All amounts of Base Interest added to the principal of the Notes pursuant to
this subsection 3.2B(iii) shall bear interest as provided herein, be payable as
provided in subsection 3.3 and be due and payable on the Maturity Date. Issuer’s
determination of the principal amount of the Notes outstanding at any time shall
be conclusive and binding, absent manifest error.

(iv) Maximum Amount of Interest. Anything to the contrary herein or in any other
Note Document notwithstanding, interest payable hereunder and under the Notes
shall not exceed the maximum amount permitted under the laws of the State of New
York. To the maximum extent it may lawfully do so, Issuer hereby irrevocably
waives any defense or objection to the payment of any Note Obligation on the
basis that the payment of such Note Obligation is limited by the Requirements of
Law of any jurisdiction, including but not limited to any usury law or other
Requirement of Law intended to limit the amount of money which may be charged
for the extension of credit.

C. Computation of Interest.

Interest on the Notes accrued pursuant to subsections 3.2B(i) and 3.2B(ii) shall
be computed on the basis of a year consisting of three hundred and sixty
(360) days (comprised of twelve 30-day months) and actual number of days elapsed
in the case of partial months.

 

60



--------------------------------------------------------------------------------

3.3 Mandatory Principal Payments and Prepayments

A. Scheduled Principal Payments. On the Maturity Date (including any accelerated
maturity as provided herein), all principal (including all amounts added to
principal pursuant to subsection 3.2B(iii)) then outstanding on the Notes,
together with all accrued and unpaid interest thereon, and the Yield Maintenance
Amount, if any, with respect thereto, shall be due and payable.

B. Mandatory Prepayments.

(i) Prepayments with Distributions from CCH. Issuer shall promptly offer to
redeem and prepay the Notes, together with all accrued and unpaid interest
thereon to, but excluding, the date of prepayment, and the Yield Maintenance
Amount with respect thereto, with 100% of any distributions actually received by
Issuer from CCH Direct Parent in excess of $25,000,000 in the aggregate during
the term of this Agreement representing proceeds received by CCH Direct Parent
directly or from any Project Entity’s receipt of funds as a result of (a) any
Asset Sales of CCH Direct Parent or any Project Entity, (b) any Casualty Event
or Event of Eminent Domain (except to the extent such proceeds were received in
respect of any repayment or reimbursement of any Equity Funding (other than the
proceeds of the Initial Notes or Additional Notes) contributed to, or amounts
paid on behalf of, the affected Project Entity for purposes of commencing any
repair or replacement of such Project Entity’s Properties ), (c) the incurrence
or issuance of Debt by any Project Entity (other than the proceeds of the CCH
Senior Financing) and (d) any Liquidated Damages (except to the extent such
proceeds were received in respect of any repayment or reimbursement of any
Equity Funding (other than the proceeds of the Initial Notes or Additional
Notes) to the extent such funding was used to complete, repair, refurbish or
improve the Project) in accordance with subsection 3.3B(vi). For the avoidance
of doubt, CCH shall not be required to make any distributions.

(ii) Prepayment upon a Change of Control. Upon the occurrence of a Change of
Control, Issuer shall promptly offer to redeem and prepay the outstanding
principal of the Notes in full at 101% of the aggregate principal amount of the
Notes outstanding as of the date of such Change of Control, together with all
accrued and unpaid interest thereon to, but excluding, the date of prepayment in
accordance with subsection 3.3B(vi).

(iii) Prepayment Upon Sale or Contribution of CCH Direct Parent or CCH to CQP.
Issuer shall offer to redeem and prepay the Notes, together with all accrued and
unpaid interest thereon to, but excluding, the date of prepayment and the Yield
Maintenance Amount with respect thereto, as required pursuant to subsection 7.6A
in accordance with subsection 3.3B(vi).

(iv) Prepayment Upon IPO of Subsidiary. In the event that Issuer or any of its
Affiliates consummates an initial public offering of the Equity Interests of any
Subsidiary of Issuer, before any Restricted Payment may be made with all or any
portion of the proceeds of such initial public offering, Issuer shall offer to
redeem and prepay the Notes, together with all accrued and unpaid interest
thereon to, but excluding, the date of prepayment and the Yield Maintenance
Amount with respect thereto, with the amount of such proceeds (net of
underwriting discounts, commissions and costs and expenses payable by the Issuer
or any

 

61



--------------------------------------------------------------------------------

such Affiliate associated with such initial public offering) of such initial
public offering contemplated to be used to make such Restricted Payment in
accordance with subsection 3.3B(vi).

(v) Repurchase of Repurchased Non-Converted Notes. Issuer shall repurchase
Repurchased Non-Converted Notes in accordance with subsection 9.4.

(vi) Offer to Prepay.

(a) Upon the occurrence of a Change of Control or within five Business Days
after the occurrence of any event described in subsection 3.3B(i), (iii) or
(iv) above requiring Issuer to make an offer to redeem and prepay the Notes,
Issuer shall prepare and provide to each Note Holder a notice (each, an “Offer
to Repay Notice”), which shall be substantially in the form of Exhibit E and
shall include an offer (the “Offer to Repay”) pursuant to the covenant in
subsections (i), (ii), (iii) or (iv) above, as applicable, to repay, on the date
(each, an “Offer Settlement Date”) that is twenty (20) Business Days, after the
date of the Offer to Repay Notice, (A) in the case of an event described in
subsection (i), (iii) or (iv) above, the maximum principal amount of Notes that
may be purchased with the amounts described in such subsections (or in the case
of subsection (iii) above, the amount described in subsection 7.6A), at an offer
price in cash in an amount equal to 100% of the outstanding principal amount
thereof plus accrued and unpaid interest thereon, if any, to, but excluding, the
Offer Settlement Date plus the Yield Maintenance Amount with respect thereto, or
(B) in the case of an event described in subsection (ii) above, 101% of the
outstanding principal amount of the Notes plus accrued and unpaid interest
thereon, if any, to, but excluding, the Offer Settlement Date. Each Note Holder
(or its appointee) wishing to accept the Offer to Repay shall reply,
substantially in the form of Schedule 1 to Exhibit E, indicating whether such
Offer to Repay is accepted by 5:00 p.m. (Houston time) on the fifth Business Day
immediately preceding the Offer Settlement Date. Each Note Holder accepting the
Offer to Repay shall surrender such Note Holder’s Note to Issuer and, if
required, furnish appropriate endorsements and transfer documents.

(b) Two Business Days prior to any Offer Settlement Date, Issuer shall deliver
to each Note Holder that has accepted an Offer to Repay pursuant to subsection
3.3B(vi)(a), a certificate of the Chief Financial Officer specifying the
principal amount of the Notes of such Note Holder to be repaid on such Offer
Settlement Date plus the Yield Maintenance Amount, if applicable, and the amount
of accrued and unpaid interest thereon to, but excluding, the Offer Settlement
Date to be paid on such Offer Settlement Date. On each Offer Settlement Date,
Issuer shall pay pro rata (based on the principal amounts indicated in the Note
Holders’ replies to the Offer to Repay), rounded down to the nearest whole
Dollar, to those Note Holders who have accepted the related Offer to Repay the
aggregate amount required to be paid pursuant to this subsection 3.3B.

(c) The Issuer will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws or regulations are applicable in connection with the repayment
of the Notes pursuant to this subsection 3.3B. To the extent that the provisions
of any securities

 

62



--------------------------------------------------------------------------------

laws or regulations conflict with the provisions of this Agreement or the Notes,
the Issuer will comply with the applicable securities laws and regulations and
will be deemed to have complied with its obligations under this Agreement and
the Notes by virtue of such compliance.

(d) The Issuer will not be required to make an offer pursuant to subsection
3.3B(ii) upon a Change of Control if a third party makes such offer in the
manner, at the time and otherwise in compliance with the requirements set forth
in this subsection 3.3B, and purchases all the Notes subject to acceptance of
the related Offer to Repay. Notwithstanding anything to the contrary herein, an
offer pursuant to subsection 3.3B(ii) may be made in advance of a Change of
Control, conditional upon such Change of Control, if a definitive agreement is
in place for the Change of Control at the time of the making of such offer.

Any amount prepaid on the Notes may not be reborrowed. Notwithstanding anything
set forth in this subsection 3.3B to the contrary, no prepayment in an amount
less than $1,000,000 shall be required at any time, including, for the avoidance
of doubt, if an Offer to Repay is in respect of an amount equal to or greater
than $1,000,000 but Notes in an aggregate principal amount less than $1,000,000
are subject to acceptance of the Offer to Repay.

C. Optional Prepayments of Principal.

Issuer may prepay the principal amount of the Notes outstanding, in whole or in
part; provided that (a) Issuer shall give Agent not less than ten (10) Business
Days prior written notice, specifying the principal amount to be prepaid and the
date of prepayment, and (b) any such prepayment shall include (A) all accrued
and unpaid interest on the principal amount to be prepaid to, but excluding, the
date of prepayment plus (B) if the date of prepayment is on or before the ninth
anniversary of the Closing Date any Yield Maintenance Amount determined pursuant
to subsection 3.3D on the principal amount being prepaid and shall be in an
aggregate minimum amount of $25,000,000 (or, if less, the outstanding principal
amount). After the ninth anniversary of the Closing Date any principal amount
being prepaid under this subsection 3.3 shall be prepaid at par and without any
Yield Maintenance Amount. Any notice of prepayment shall be irrevocable once
issued (unless such notice of prepayment is expressly conditioned upon the
occurrence of a refinancing, in which case such notice of prepayment may be
revoked on or before the date specified in such notice of prepayment by notice
to Agent stating that such refinancing will not occur on such specified date).
Any amount prepaid on the Notes may not be reborrowed.

D. Inclusion of Interest and Yield Maintenance Amount with Prepayments.

(i) Any prepayment of principal of the Notes, including any prepayment of
principal of the Notes required by Section 10 in connection with an acceleration
of the Notes, shall be made together with (a) all accrued but unpaid interest on
the principal amount to be prepaid to, but excluding, the date of repayment,
plus (b) except with respect to prepayments pursuant to subsection 3.3B(ii),
repurchases of Repurchased Non-Converted Notes pursuant to subsection 9.4 or
prepayments made after the ninth anniversary of the Closing Date, the Yield
Maintenance Amount.

 

63



--------------------------------------------------------------------------------

(ii) Issuer acknowledges, understands and agrees that (a) Issuer’s request for
the Note Holders to purchase the Notes, and the Note Holders’ agreement to
purchase the Notes pursuant to the terms of the Note Documents, will result in
the inability of the Note Holders to deploy such funds for profit in respect of
other economic opportunities, and will result in the Note Holders ceasing to
seek out such other economic opportunities in light of the funds committed
hereunder; (b) the Note Holders have expended substantial time and expense, and
have abstained from other business opportunities, to research, diligence,
negotiate and undertake the transactions contemplated by the Note Documents, and
the Note Holders have done so in the reasonable expectation of receiving in full
all sums they will receive if the Notes are repaid in accordance with the terms
hereof; and (c) in light of the matters described in the preceding sub-clauses
(a) and (b), and for other good and valuable consideration, the parties to the
Note Documents have agreed upon the Yield Maintenance Amounts which may
otherwise become due and payable under this Agreement as an express inducement
to the Note Holders to purchase the Notes and to undertake the transactions
contemplated by the Note Documents. In consideration (and not in limitation) of
the forgoing, the Note Holders and Issuer agree that any Yield Maintenance
Amount payable pursuant to this Agreement is a reasonable estimate of Note
Holders’ actual losses, and losses of opportunity, in connection with the
applicable prepayment, which shall be treated as additional proceeds on the
Notes and which are not intended to, nor do they, constitute a penalty or
unpermitted premium.

3.4 Application of Payments

Any payments under the Note Documents shall be applied in the following order of
priority: first, to pay in full any outstanding fee, indemnity amount, expense
recoupment charge, or any other Note Obligation which is due and payable and not
otherwise addressed in the remainder of this subsection 3.4; second, to pay in
full any Yield Maintenance Amount required pursuant to subsection 3.3 or
subsection 10.2; third, to pay any outstanding interest then due and payable
pursuant to the Notes to the full extent thereof; and fourth, to pay any
principal (including all amounts added to principal pursuant to subsection
3.2B(iii)) outstanding under the Notes to the full extent thereof.

3.5 Taxes

A. Any and all payments on account of any Note Obligation (including any
interest or Yield Maintenance Amount) shall be made free and clear of and
without deduction or withholding for any Taxes, except as otherwise required by
applicable Requirements of Law. If a withholding agent is required by
Requirements of Law to deduct or withhold any Taxes from any sum paid or payable
under any of the Note Documents, then (i) if such Taxes are Indemnified Taxes,
the sum payable by Issuer shall be increased as necessary so that after making
all required deductions or withholdings (including deductions and withholdings
applicable to additional sums payable under this subsection 3.5), the applicable
recipient receives an amount equal to the sum it would have received had no such
deductions or withholdings been made and (ii) such withholding agent shall make
such deductions or withholdings and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in

 

64



--------------------------------------------------------------------------------

accordance with the applicable Requirements of Law. The parties intend that any
additional funds payable pursuant to the previous sentence will be treated as
additional interest for U.S. federal income tax purposes.

B. Issuer shall timely pay to the relevant Governmental Authority in accordance
with any applicable Requirements of Law, or at the option of Agent timely
reimburse it for the payment of, any Other Taxes.

C. Issuer shall indemnify each recipient of any payment to be made by or on
account of any Obligation under any Note Document, without duplication of
subsection 3.5A or subsection 3.5B, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes paid or payable by such recipient
or required to be withheld or deducted from a payment to such recipient on or
with respect to any payment by or on account of any Note Obligation (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this subsection 3.5) and any reasonable expenses arising in connection
with such payment, deduction or withholding, whether or not such Indemnified
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to Issuer by such recipient (with a copy to Agent), or by Agent on its own
behalf or on behalf of a Note Holder, shall be conclusive absent manifest error.

D. As soon as practicable after any payment of Indemnified Taxes by Issuer to a
Governmental Authority, Issuer shall deliver to Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to Agent.

E. In the event a recipient of any payment to be made by or on account of any
Obligation under any Note Document determines in its sole discretion that it has
received a Tax refund in respect of Taxes as to which it has been indemnified by
Issuer or with respect to which Issuer has paid additional amounts pursuant to
subsection 3.5A or subsection 3.5C, such recipient shall refund such amounts to
Issuer (but only to the extent of indemnity payments made under subsection 3.5A
or subsection 3.5C with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such recipient and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that Issuer, upon the request of such
recipient agrees to repay the amount paid over to Issuer (plus any penalties,
interest or other charges imposed by a Governmental Authority) to such recipient
in the event such recipient is required to repay such refund to a Governmental
Authority. Notwithstanding anything to the contrary in this clause E, in no
event will a recipient be required to pay any amount to Issuer pursuant to this
clause E, the payment of which would place such recipient in a less favorable
net after-Tax position than such recipient would have been in if the Tax subject
to indemnification giving rise to such refund had not been deducted, withheld or
otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. Nothing in this clause E shall require
a recipient to make available its Tax returns (or any other information relating
to its Taxes which it deems confidential in its sole discretion) to Issuer or
any other Person.

 

65



--------------------------------------------------------------------------------

F. Any Note Holder that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Note Document shall
deliver to Issuer and Agent, at the time or times reasonably requested by Issuer
or Agent, such properly completed and executed documentation reasonably
requested by Issuer or Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Note Holder,
if reasonably requested by Issuer or Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Issuer or
Agent as will enable Issuer or Agent to determine whether or not such Note
Holder is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than the
Prescribed Forms) shall not be required if in the Note Holder’s reasonable
judgment such completion, execution or submission would subject such Note Holder
to any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Note Holder. Without limiting the
generality of the foregoing, each Note Purchaser shall deliver to Agent and
Issuer on the Closing Date and on the date a Note Holder acquires its interest
in the Notes two executed copies of the applicable Prescribed Form it is legally
entitled to provide that will permit such payments to be made without
withholding (or backup withholding) or at a reduced rate of withholding. Each
Note Holder agrees that from time to time thereafter upon the reasonable request
of Agent and Issuer and if any Prescribed Form it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such
Prescribed Form or promptly notify Agent and Issuer of its legal inability to do
so.

G. If a payment made to a Note Holder under any Note Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Note Holder were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Note Holder shall deliver to Issuer and Agent at the time or times prescribed by
applicable law and at such time or times reasonably requested by Issuer or Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Issuer or Agent as may be necessary for Issuer and Agent
to comply with their obligations under FATCA and to determine that such Note
Holder has complied with such Note Holder’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause G, FATCA shall include any amendments made to FATCA
after the Closing Date.

H. Each party hereto agrees (i) to treat the Notes as debt for U.S. federal tax
purposes, and (ii) the Notes are not “contingent payment debt instruments”
within the meaning of Treasury Regulations Section 1.1275-4 unless otherwise
required pursuant to a final “determination” within the meaning of
Section 1313(a) of the Code. The parties shall treat for all income Tax purposes
any payments described under subsection 3.3B and subsection 3.3C as a pro rata
prepayment of such Notes pursuant to Treasury Regulations Section 1.1275-2(f)
and, solely for income Tax purposes, the Notes shall be deemed retired and
reissued under Treasury Regulations Section 1.1275-2(h)(6)(ii) or Treasury
Regulations Section 1.1272-1(c)(6), as applicable, after such prepayment.

I. EIG MC shall deliver a duly executed Internal Revenue Service Form W-9 to
Issuer on or prior to the date it becomes Agent hereunder.

 

66



--------------------------------------------------------------------------------

J. Each party’s obligations under this subsection 3.5 shall survive the
resignation or replacement of Agent or any assignment of rights by a Note Holder
and the repayment, satisfaction or discharge of all obligations under any Note
Document.

3.6 General Provisions Regarding Payment

A. If more than one Note is outstanding, except with respect to repurchases of
Repurchased Non-Converted Notes, payments pursuant to subsection 9.9E or as set
forth in subsection 3.3B(vi)(b), all payments on the Notes shall be applied to
the Notes pro rata based on the principal amounts outstanding.

B. All payments of principal and interest and other amounts due hereunder and
under the Notes and the other Note Documents shall be in same day funds and
delivered to Note Holders not later than 12:00 p.m. (noon) (New York City time)
on the date due (without setoff or counterclaim) in Dollars in immediately
available funds through wire transfer to Agent (or an account designated by
Agent) for the account of the applicable Note Holder as set forth on Schedule
3.6B opposite the name of such Note Holder or at such other place in the United
States as shall be designated in writing by such Note Holder to Issuer. All
payments of amounts due to Agent hereunder shall be in same day funds and shall
be delivered to Agent (or an account designated by Agent) not later than
12:00 p.m. (noon) (New York City time) on the due date (without setoff or
counterclaim) in Dollars in immediately available funds through wire transfer to
the applicable account of Agent as set forth on Schedule 3.6B opposite the name
of Agent or in such other place in the United States as shall be designated in
writing by Agent to Issuer. At the time of payment, written confirmation of such
payment shall be sent to Agent on behalf of the applicable Note Holder or Agent,
as applicable, by facsimile or electronic mail at the number or address,
respectively, set forth in Schedule 3.6B indicating the principal and interest
paid and a wire transfer identification number. Funds received by Note Holders
or Agent, as applicable, after that time shall be deemed to have been paid on
the next succeeding Business Day and shall accrue interest accordingly. Whenever
any payment to be made hereunder or under the Notes shall be stated to be due on
a day that is not a Business Day, the payment shall be made on the next
succeeding Business Day without adjustment in the computation of the payment of
interest and fees (if applicable) hereunder or under the Notes.

3.7 Increased Costs

If any Change in Law shall subject any Note Holder to any Taxes (other than
(A) Indemnified Taxes covered in subsection 3.5, (B) Taxes described in clauses
(ii) through (iv) of the definition of Excluded Taxes, and (C) Connection Income
Taxes) on its notes, principal, or other obligations, and the result of any of
the foregoing shall be to increase the cost to such Note Holder of making,
holding or maintaining any Note, or to reduce the amount of any sum received or
receivable by such Note Holder hereunder (whether of principal, interest or any
other amount) then, upon request of such Note Holder, Issuer will pay to such
Note Holder, as the case may be, such additional amount or amounts as will
compensate such Note Holder, as the case may be, for such additional costs
incurred or reduction suffered. A certificate as to such amounts submitted to
Issuer and Agent by such Note Holder shall be conclusive and binding for all
purposes absent manifest error.

 

67



--------------------------------------------------------------------------------

3.8 Minimizing Additional Costs

Each Note Holder shall use good faith efforts to avoid or minimize any
additional costs, Taxes, expenses or other Obligations which might otherwise be
imposed on Issuer pursuant to either of subsection 3.5 or subsection 3.7 hereof;
provided that such efforts shall not (i) cause the imposition on any such Note
Holder of any material unreimbursed additional costs or legal or regulatory
burdens, (ii) violate the terms of any agreement between a Note Holder or its
Affiliate, on one hand, and any investor in such Note Holder or Affiliate, on
the other hand, or (iii) otherwise be materially disadvantageous to such Note
Holder. Issuer hereby agrees to pay all reasonable and documented out-of-pocket
costs and expenses incurred by any Note Holder in connection with any such
efforts.

3.9 Cancellation of Notes

Issuer will promptly cancel all Notes acquired by it or any Affiliate and no
Notes may be issued in substitution or exchange for any such Notes.

SECTION 4 CONDITIONS TO CLOSING AND SECOND PHASE FUNDING

4.1 Conditions to Closing

The occurrence of the Closing Date and the obligations of each Note Holder to
purchase the Initial Closing Date Notes hereunder are subject to, and
conditioned upon, the satisfaction, on or prior to the Closing Date of each of
the following conditions, unless waived by Agent and Required Note Holders:

A. Note Documents. Agent and Collateral Agent shall have received each Note
Document (together with all amendments, supplements, schedules, and exhibits
thereto, including Schedule 1.1C), each of which (a) (i) shall have been duly
authorized, executed and delivered by each Note Document Party party thereto,
and (ii) shall be in full force and effect and (b) no Default shall have
occurred and be continuing thereunder. Agent and Collateral Agent shall also
have received a notice, executed by Issuer, setting out the Date Certain, which
date shall be the last DFCD Deadline to occur under any of the Qualifying LNG
SPAs delivered pursuant to the conditions precedent in Section 4.1(b)(i)
(Conditions to Closing) of the Common Terms Agreement.

B. CCH Senior Financing.

(i) Agent shall have received copies of each of the CCH Senior Financing
Documents, duly executed by each of the parties thereto, that reflect the terms
and conditions set forth in the drafts thereof made available to Agent on
February 13, 2015 (or, with respect to Schedule A to the Common Terms Agreement
(the Common Definitions and Rules of Interpretation), on February 28, 2015),
with no changes thereto that are materially adverse to the interests of the Note
Holders, other than any such changes as are approved by the Required Note
Holders.

(ii) To the extent not delivered pursuant to clause (i) above and subject to
Agent’s and the Note Holders’ entry into any confidentiality agreement
reasonably requested

 

68



--------------------------------------------------------------------------------

by any third party Agent shall have received a copy of all closing documents and
deliverables provided to the lenders under the CCH Senior Financing; provided
that in no circumstance shall the delivery of, or access to, copies of the
ConocoPhillips License Agreements (as defined in each EPC Contract) be a
condition to the occurrence of the Closing Date).

(iii) Prior to or concurrently with the Closing, the “Closing” (as defined in
the CCH Senior Financing Documents) shall have occurred, as certified by a
Responsible Officer of CCH (such certificate in form and substance reasonably
satisfactory to Agent); provided that if CCH received a waiver from the lenders
under the CCH Senior Financing with respect to any of the following conditions
precedent, a waiver shall have been obtained from the Required Note Holders on
or prior to the Closing Date:

(a) any of the conditions precedent described in Section 4.1(d) or (e) of the
Common Terms Agreement;

(b) the condition precedent described in Section 4.1(b)(ii) of the Common Terms
Agreement with respect specifically and solely to the requirement that the
Initial LNG SPAs and the Applicable EPC Contracts be in full force and effect as
of the required date; or

(c) the truth and accuracy of the representations and warranties described in
Section 5.1(b)(i) of the Common Terms Agreement with respect specifically and
solely to obtaining the Greenhouse Gas Permit.

(iv) The satisfaction or, subject to the final proviso of this section, waiver,
of all conditions precedent to the initial advance of funds under the CCH Senior
Financing Documents shall have occurred (except for conditions precedent that,
by their nature, (a) are to be satisfied upon the issuance of the Notes and the
application of the proceeds therefrom or (b) cannot be satisfied until the date
of such initial advance of funds under the CCH Senior Financing; provided that
in the case of this clause (b), such conditions precedent would have been
satisfied as of the Closing Date if the initial advance had occurred on the
Closing Date); provided, further, that no waiver of any condition precedent to
the initial advance of funds under the CCH Senior Financing shall limit,
condition or delay the amount available to be drawn under the CCH Senior
Financing.

C. Certificate of a Responsible Officer. Agent and Collateral Agent shall have
received a certificate from a Responsible Officer of Issuer in the form of
Exhibit K-1 attached hereto, dated the Closing Date, certifying that all of the
representations and warranties of any Note Document Party made in this Agreement
and the other Note Documents are true and correct in all material respects on
and as of the Closing Date (except to the extent (a) such representation and
warranty expressly relates to an earlier date, in which case such representation
and warranty was true and correct in all material respects as of such date or
(b) any such representation and warranty itself is qualified by “materiality”,
“Material Adverse Effect” or similar qualifier, in which case, it shall be true
and correct in all respects).

 

69



--------------------------------------------------------------------------------

D. Constituent Documents; Good Standing Certificates. Agent and Collateral Agent
shall have received (i) the Issuer Organizational Documents, as amended,
modified or supplemented to the Closing Date, certified to be in full force and
effect and true, correct and complete as of the Closing Date by a Responsible
Officer of Issuer, together with a certificate of good standing from the
Secretary of State of the State of Delaware dated no more than five Business
Days prior to the Closing Date and (ii) the Constituent Documents of each other
Note Document Party, as amended, modified or supplemented to the Closing Date,
certified to be in full force and effect and true, correct and complete as of
the Closing Date by a Responsible Officer of such Note Document Party, together
with a certificate of good standing from the Secretary of State of the State of
Delaware dated no more than five Business Days prior to the Closing Date.

E. Certified Resolutions, etc. Agent and Collateral Agent shall have received
certificates in form and substance reasonably satisfactory to Agent of a
Responsible Officer of each Note Document Party, dated the Closing Date,
(i) certifying (a) the names and true signatures of the incumbent officers of
such Note Document Party authorized to sign the Note Documents to which it is a
party and (b) that all corporate or limited liability company action for
approving and authorizing the execution, delivery and performance of all such
Note Documents by such Note Document Party has been taken, and (ii) attaching a
copy of the resolutions adopted by or on behalf of such Note Document Party
authorizing the execution, delivery and performance of all such Note Documents.

F. Opinions of Counsel and Advisors.

(i) Agent shall have received:

(a) a legal opinion from Sullivan & Cromwell LLP, New York counsel to the Note
Document Parties, addressed to Agent and each Note Purchaser, dated the Closing
Date, in the form of Exhibit I-1 hereto;

(b) a legal opinion or opinions from regulatory counsel to the Note Document
Parties, addressed to Agent and each Note Purchaser, dated the Closing Date, in
form and substance reasonably satisfactory to Agent; and

(c) a reasoned opinion from a nationally recognized accounting firm or law firm
reasonably acceptable to Agent (which, for the avoidance of doubt, includes
Ernst & Young LLP), addressed to Parent and Issuer, dated as of the Closing
Date, and taking into account that Issuer will be treated as a corporation for
U.S. federal income tax purposes as of the Closing Date, to the effect that
neither Issuer nor Parent should be a USRPHC.

(ii) Collateral Agent shall have received a reliance letter with respect to
certain of the matters addressed by the opinion delivered pursuant to subsection
4.1F(i)(a) in form and substance reasonably satisfactory to Collateral Agent.

G. Security Documents; Filings. The Security Documents and all financing
statements or other instruments with respect thereto, as may be necessary, shall
have been duly executed, filed or recorded in such manner and in such places as
are required by applicable Requirements of Law or by the applicable Security
Documents to establish and perfect a Priority Lien (subject to Excepted Liens)
in favor of Collateral Agent for the benefit of the Secured

 

70



--------------------------------------------------------------------------------

Parties, as granted or purported to be granted in the Collateral pursuant to the
Security Documents. Without limiting the generality of the foregoing, (i) Parent
shall have executed and delivered the Parent Pledge Agreement, (ii) Issuer shall
have executed and delivered the Issuer Pledge Agreement, (iii) Issuer and the
applicable Depositary Bank or Securities Intermediary shall have entered into an
Account Control Agreement with respect to the Issuer account into which all
distributions from CCH Direct Parent will be deposited, (iv) each Note Document
Party, as applicable, shall have executed and filed, or caused to be filed, or
Agent shall be satisfied that each Note Document Party, as applicable, shall
file or cause or authorize to be filed substantially simultaneously with the
Closing, UCC-1 financing statements under the Uniform Commercial Code with
respect to the Collateral in all jurisdictions required to provide Collateral
Agent such perfected security interest in the Collateral and taken all such
other action as is necessary has been taken to establish and perfect Collateral
Agent’s rights in and to the Collateral, including any recording, filing,
registration, giving of notice or other similar action (assuming proper
recordation of any such documents), (v) Agent and Collateral Agent shall have
received evidence of the registrations and filings referred to in clause
(iv) above (or shall be satisfied that such registrations and filings shall be
made substantially simultaneously with the Closing), (vi) Collateral Agent shall
have received all share certificates (together with stock powers executed in
blank) representing all of the outstanding Equity Interests of Issuer and CCH
Direct Parent to be pledged to Collateral Agent pursuant to the terms of the
Pledge Agreements, and (vii) Agent and Collateral Agent shall have received
either copies of all such documents or other evidence reasonably satisfactory to
Agent of the filing of all such financing statements and other recordings. All
Taxes, fees, and other charges payable in connection therewith shall have been
paid in full by Issuer or arrangements shall have been made for the payment of
same to the reasonable satisfaction of Agent.

H. Record Searches. Agent and Collateral Agent shall have received completed
requests for information or copies of the Uniform Commercial Code reports and
tax lien, judgment and litigation search reports for the States of Delaware and
Texas that name any Note Document Party as debtor, together with copies of each
Uniform Commercial Code financing statement, fixture filing or other filings
listed therein, which shall have revealed no filings or recordings with respect
to any Collateral (other than with respect to Excepted Liens) or any other
assets of any Subject Company (other than with respect to Permitted Liens) in
favor of any Person other than Collateral Agent.

I. Financial Statements and Information. Agent shall have received (i) unaudited
consolidated financial statements of CCL and CCP for the Fiscal Quarter ended
September 30, 2014, (ii) unaudited consolidated financial statements of CCL and
CCP for the Fiscal Year ended December 31, 2013 and (iii) if the Closing Date
occurs after February 28, 2015, unaudited consolidated financial statements of
CCL and CCP for the Fiscal Year ended December 31, 2014 and for any other Fiscal
Quarter ended at least 60 days prior to the Closing Date.

J. Fees and Expenses. Agent, Collateral Agent and each Note Holder shall have
received on the Closing Date (including from proceeds of the Initial Closing
Date Notes) for their respective accounts, all Fees and expenses due and payable
hereunder or otherwise in connection with the Transactions on or before the
Closing Date, including amounts invoiced through the Closing Date and subject to
reimbursement in accordance with subsection 12.2A.

 

71



--------------------------------------------------------------------------------

K. Patriot Act. Agent and Collateral Agent shall have received no later than
three Business Days prior to the Closing Date with respect to the Issuer Parties
copies of the documents listed on Schedule 4.1K that are required for Agent or
any Note Purchaser to carry out applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, to the extent not
otherwise required to be provided pursuant to this subsection 4.1.

L. Equity Contribution.

(i) Agent shall have received a copy of the fully executed Equity Contribution
Agreement, which shall contain no amendments or alterations to the form of
Equity Contribution Agreement attached hereto as Exhibit H that are adverse to
the interests of the Note Holders, other than any such changes as are approved
by the Required Note Holders.

(ii) Agent shall have received evidence that (a) Parent shall have on or prior
to the Closing Date, contributed to Issuer an amount in cash such that, together
with the proceeds of the Initial Closing Date Notes, Issuer will have sufficient
cash, including the proceeds of the Initial Closing Date Notes, to cause cash
common equity capital contributions in an aggregate amount of not less than
$1,470,000,000 (the “Equity Contribution”) to have been contributed to CCH or
used for the payment of eligible Project Costs (as set forth in the CCH Senior
Financing Documents) as of the Closing Date, and such Equity Contribution shall
have been contributed to CCH or used for the payment of eligible Project Costs
as required by the CCH Senior Financing Documents and (b) CCH shall not have
distributed to any Subject Company or to Parent or any of its Affiliates (other
than to any Project Entity) any development equity contributed by Parent or any
of its Affiliates to CCH or any of its Subsidiaries on or prior to the Closing
Date.

M. Notice to Proceed. Agent shall have received certification (such certificate
in form and substance reasonably satisfactory to Agent) from Issuer that (i) CCL
is prepared to issue the full “Notice to Proceed” (as defined in the EPC
Contract (T1/T2)) under the EPC Contract (T1/T2), subject only to Issuer’s
receipt of the proceeds from the Notes, the satisfaction or waiver by lenders
under the CCH Senior Financing of the conditions to the initial disbursement
thereunder in accordance with subsection 4.1B and CCH’s receipt of the proceeds
from the initial disbursement under the CCH Senior Financing and (ii) the
Facility Debt Commitments together with the proceeds of the Notes, the equity
commitments under the Equity Contribution Agreement and projected contracted
Cash Flow from the fixed component under the Qualifying LNG SPAs will be
sufficient to achieve the Project Completion Date for the then-applicable
Development by the Date Certain.

N. Registration Rights Agreement. (a) The Note Holders shall have received a
Registration Rights Agreement in the form of Exhibit C hereto (the “Registration
Rights Agreement”), which (i) shall have been duly authorized, executed and
delivered by Parent and each other Person party thereto, and (ii) shall be in
full force and effect and (b) no default or event of default shall have occurred
and be continuing thereunder.

 

72



--------------------------------------------------------------------------------

O. Independent Director. Agent shall have received reasonably satisfactory
evidence that an independent member of the board of Issuer, who satisfies the
requirements set forth in subsection 6.10B, shall have been appointed to the
board of Issuer.

P. Appointment of Process Agent. Agent and Collateral Agent shall have received
reasonably satisfactory evidence that Issuer has appointed a process agent in
the State of New York.

Q. USRPHC Certificate. Agent shall have received a certificate in form and
substance reasonably satisfactory to Agent from each of Issuer and Parent duly
executed by a Responsible Officer of such Person, certifying that each of Issuer
and Parent is not a USRPHC.

R. IRS Form 8832. Issuer shall have delivered to Agent a copy of a duly executed
Internal Revenue Service Form 8832 (Entity Classification Election) electing to
treat Issuer as an association taxable as a corporation for U.S. federal tax
purposes effective as of the Closing Date.

S. EIG Indemnification Agreement. Parent, Issuer and EIG MC shall have entered
into the EIG Indemnification Agreement in the form attached hereto as Exhibit G.

T. CUSIP Number. An identification number issued by Standard & Poor’s CUSIP
Service Bureau shall have been obtained for the Notes.

U. Funding Instructions. At least fifteen (15) Business Days prior to the
Closing Date, each Note Purchaser shall have received written instructions
signed by a Responsible Officer of Issuer on letterhead of Issuer providing the
account information for the account, which shall be subject to an Account
Control Agreement, to which the purchase price of the Notes should be funded on
the Closing Date: (a) the name and address of the transferee bank, (b) such
transferee bank’s ABA number, and (c) the name and number of the account into
which the purchase price for the Notes is to be deposited.

V. Additional Matters. Agent and Collateral Agent shall have received such other
certificates, documents and instruments relating to the Transaction as may have
been reasonably requested by Agent or Collateral Agent, as applicable, for
Required Note Holders.

4.2 Conditions to Second Phase Funding

The occurrence of the Second Phase Funding Date and the obligations of each
Second Phase Note Purchaser to purchase the Initial Second Phase Notes hereunder
are subject to, and conditioned upon, the satisfaction, on or prior to the
Second Phase Funding Date, of each of the following conditions unless waived by
Agent and the Required Note Holders.

A. Note Documents.

(i) Each Note Document shall be in full force and effect, and no Default or
Event of Default shall have occurred and be continuing thereunder. The Closing
Date shall have occurred on or prior to the Second Phase Funding Date.

 

73



--------------------------------------------------------------------------------

(ii) Agent and Collateral Agent shall have received, to the extent not delivered
pursuant to subsections 6.7D and 6.7E, (a) an updated version of Schedule 1.1C
reflecting the Projected Principal Amount as of the Second Phase Funding Date
and (b) to the extent not previously delivered to Agent pursuant to subsection
6.7E, a copy of the then-current base case forecast under the Common Terms
Agreement, in each case, which shall be in form and substance reasonably
satisfactory to Agent; provided that any version of the base case forecast
prepared in accordance with the CCH Senior Financing Documents shall be deemed
to be in form and substance reasonably satisfactory to Agent.

B. Matters Relating to Train Three.

(i) The Second Phase Qualifying LNG SPAs and the EPC Contract (T3) shall be in
full force and effect.

(ii) The Second Phase CP Date shall have occurred.

(iii) The Second Phase Funding Date shall occur on or before the Second Phase
Commitments Outside Date.

(iv) Under the Qualifying LNG SPAs, the LNG Buyers shall have committed to
purchase, in the aggregate, not less than 10.5 mtpa.

(v) Agent and Collateral Agent shall have received a notice, executed by Issuer,
expressly setting out the new Date Certain, which date shall be the last DFCD
Deadline to occur under any of the Qualifying LNG SPAs delivered to the
Intercreditor Agent pursuant to the conditions precedent in Section 4.3(b)(i)
(Conditions to Second Phase Expansion) of the Common Terms Agreement, to the
extent such DFCD Deadline is later than the then-existing Date Certain.

C. CCH Senior Financing.

(i) To the extent not previously delivered and subject to Agent’s and the Note
Holders’ entry into any confidentiality agreement reasonably requested by any
third party, Agent shall have received a copy of all documents and deliverables
provided to the lenders under the CCH Senior Financing in connection with the
Initial Second Phase Advance; provided that in no circumstance shall the
delivery of, or access to, copies of the ConocoPhillips License Agreements (as
defined in each EPC Contract) be a condition to the occurrence of the Second
Phase Funding Date).

(ii) Agent shall have received a certificate of a Responsible Officer of CCH
(such certificate in form and substance reasonably satisfactory to Agent) that
the satisfaction or, subject to the final proviso of this section, waiver, of
all conditions precedent to the Initial Second Phase Advance has occurred
(except for conditions precedent that, by their nature, (a) are to be satisfied
upon the issuance of the Initial Second Phase Notes and the application of the
proceeds therefrom or (b) cannot be satisfied until the date of such Initial
Second Phase Advance under the CCH Senior Financing; provided that such
conditions precedent would have been satisfied as of the Second Phase Funding
Date if the Initial Second Phase Advance had occurred on the Second Phase
Funding Date); provided, further, that no

 

74



--------------------------------------------------------------------------------

waiver of any condition precedent to the Initial Second Phase Advance under the
CCH Senior Financing shall limit, condition or delay the amount available to be
drawn under the CCH Senior Financing.

D. Certificate of a Responsible Officer. Agent and Collateral Agent shall have
received a certificate from a Responsible Officer of Issuer in the form of
Exhibit K-2 attached hereto, dated the Second Phase Funding Date, certifying
that all of the representations and warranties of Issuer made in this Agreement
on the Second Phase Funding Date are true and correct in all material respects
on and as of the Second Phase Funding Date (except to the extent (a) such
representation and warranty expressly relates to an earlier date, in which case
such representation and warranty was true and correct in all material respects
as of such date or (b) any such representation and warranty itself is qualified
by “materiality”, “Material Adverse Effect” or similar qualifier, in which case,
it shall be true and correct in all respects).

E. Opinion of Counsel. Agent shall have received a legal opinion from Sullivan &
Cromwell LLP, New York counsel to the Note Document Parties, addressed to Agent
and each Second Phase Note Purchaser, dated the Second Phase Funding Date, in
the form of Exhibit I-2 hereto.

F. Fees and Expenses. Agent, Collateral Agent and each Second Phase Note
Purchaser shall have received on the Second Phase Funding Date (including from
proceeds of the Initial Second Phase Notes) for their respective accounts, all
Fees and expenses due and payable hereunder or otherwise in connection with the
Transactions on or before the Second Phase Funding Date, including amounts
invoiced through the Second Phase Funding Date and subject to reimbursement in
accordance with subsection 12.2A.

G. Equity Contribution. CCH shall not have distributed to any Subject Company or
to Parent or any of its Affiliates (other than to any Project Entity) any
development equity contributed by Parent or any of its Affiliates to CCH or any
of its Subsidiaries on or prior to the Second Phase Funding Date.

H. Notices to Proceed. Agent shall have received certification (such certificate
in form and substance reasonably satisfactory to Agent) from Issuer that (i) CCL
is prepared to issue the full “Notice to Proceed” (as defined in the EPC
Contract (T3)) under the EPC Contract (T3), subject only to Issuer’s receipt of
the proceeds from the Initial Second Phase Notes, the satisfaction or waiver by
lenders under the CCH Senior Financing of the conditions to the Initial Second
Phase Advance thereunder in accordance with subsection 4.2C and CCH’s receipt of
the proceeds from the Initial Second Phase Advance under the CCH Senior
Financing and (ii) the Facility Debt Commitments together with the proceeds of
all the Initial Notes, the equity commitments under the Equity Contribution
Agreement and projected contracted Cash Flow from the fixed component under the
Qualifying LNG SPAs will be sufficient to achieve the Project Completion Date by
the Date Certain.

I. USRPHC Certificate. Agent shall have received a certificate, dated as of the
Second Phase Funding Date, in form and substance reasonably satisfactory to
Agent from each of Issuer and Parent duly executed by a Responsible Officer of
such Person, certifying that each of Issuer and Parent is not a USRPHC.

 

75



--------------------------------------------------------------------------------

J. Funding Instructions. At least fifteen (15) Business Days prior to the Second
Phase Funding Date, each Second Phase Note Purchaser shall have received written
instructions signed by a Responsible Officer of Issuer on letterhead of Issuer
providing the account information for the account, which shall be subject to an
Account Control Agreement, to which the purchase price of the Initial Second
Phase Notes should be funded on the Second Phase Funding Date: (a) the name and
address of the transferee bank, (b) such transferee bank’s ABA number, and
(c) the name and number of the account into which the purchase price for the
Notes is to be deposited.

K. Additional Matters. Agent and Collateral Agent shall have received such other
certificates, documents and instruments relating to the Second Phase Funding as
may have been reasonably requested by Agent or Collateral Agent, as applicable,
for the Required Note Holders.

4.3 General Principles

All of the agreements, instruments, reports, opinions and other documents and
papers referred to in subsections 4.1 and 4.2, unless otherwise expressly
specified, shall be delivered to Agent, for the account of each Note Holder and
each Second Phase Note Purchaser and, except for the Notes and to the extent
reasonably requested by Agent, in sufficient counterparts or other originals for
each such Note Holder.

4.4 Conditions to Issuance

A. Initial Closing Date Notes. The obligation of Issuer to issue, sell and
deliver the Initial Closing Date Notes to the Note Purchasers at the Closing is
subject to, and conditioned upon, the satisfaction of each of the following
conditions, unless waived in writing by Issuer:

(i) receipt, by wire transfer of immediately available funds to the account
designated in accordance with subsection 4.1U, from each Note Purchaser, of 100%
of the principal amount of the Initial Closing Date Note set forth opposite such
Note Purchaser’s name on Schedule 2.1; and

(ii) all of the representations and warranties of each Note Purchaser set forth
in subsection 12.10 and of Agent set forth in subsection 12.11 are true and
correct in all material respects as if made on and as of the Closing Date
(except to the extent any such representation and warranty expressly relates to
an earlier date, in which case such representation and warranty was true and
correct in all material respects as of such date); it being understood that the
acceptance by each Note Purchaser of its Initial Closing Date Note and by Agent
of any document delivered pursuant to subsection 4.1 shall be deemed to be a
representation and warranty on the Closing Date that this condition is satisfied
with respect to the representations and warranties of such Note Purchaser or
Agent, as applicable.

 

76



--------------------------------------------------------------------------------

B. Initial Second Phase Notes. The obligation of Issuer to issue, sell and
deliver the Initial Second Phase Notes to the Second Phase Note Purchasers at
the Second Phase Funding is subject to, and conditioned upon, the satisfaction
of each of the following conditions, unless waived by Issuer:

(i) receipt, by wire transfer of immediately available funds to the account
designated in accordance with subsection 4.2J, from each Second Phase Note
Purchaser, of 100% of the principal amount of the Initial Second Phase Note set
forth opposite such Second Phase Note Purchaser’s name on Schedule 2.2;

(ii) all of the representations and warranties of each Second Phase Note
Purchaser set forth in subsection 12.10 and of Agent set forth in subsection
12.11 are true and correct in all material respects as if made on and as of the
Second Phase Funding Date (except to the extent any such representation and
warranty expressly relates to an earlier date, in which case such representation
and warranty was true and correct in all material respects as of such date); it
being understood that the acceptance by each Second Phase Note Purchaser of its
Initial Second Phase Note and by Agent of any document delivered pursuant to
subsection 4.2 shall be deemed to be a representation and warranty on the Second
Phase Funding Date that this condition is satisfied with respect to the
representations and warranties of such Second Phase Note Purchaser or Agent, as
applicable;

(iii) the Closing Date shall have occurred on or prior to the Second Phase
Funding Date;

(iv) the Second Phase CP Date shall have occurred; and

(v) the Second Phase Funding Date shall occur on or before the Second Phase
Commitments Outside Date.

SECTION 5 REPRESENTATIONS AND WARRANTIES

In order to induce Note Purchasers to enter into this Agreement and to purchase
the Notes hereunder, Issuer makes the following representations and warranties
on the date hereof, on the Closing Date and, with respect to the representations
and warranties set forth in subsections 5.1, 5.2, 5.3, 5.4, 5.5, 5.6, 5.7, 5.8,
5.9A, 5.10, 5.11, 5.12, 5.14, 5.19, 5.20 and 5.23, on the Second Phase Funding
Date (except, in each case, to the extent such representation and warranty
expressly relates to a specified date, in which case such representation and
warranty shall be only as of such date). Any reference in any representation or
warranty to a Transaction Document, Material Project Agreement or Permitted
Senior Debt Document shall include only Transaction Documents, Material Project
Agreements and Permitted Senior Debt Documents that have been entered into on or
prior to the date such representation or warranty is made or deemed made.

5.1 Existence and Business

Each Issuer Party (i) is a limited liability company, corporation or limited
partnership duly organized or formed, validly existing and in good standing
under the laws of the jurisdiction of its organization or formation, (ii) is
duly qualified and in good standing as a foreign company in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed, except where the failure
(either individually or in the aggregate) to so qualify or be licensed could not
reasonably be expected to have a Material Adverse Effect and (iii) has all
requisite limited liability company, corporate or partnership power and
authority to own or lease and operate its Properties and to carry on its
business as now conducted and as proposed to be conducted. All of the
outstanding Equity Interests in Issuer,

 

77



--------------------------------------------------------------------------------

CCH Direct Parent and each Project Entity have been validly issued, are fully
paid and non-assessable and are owned (x) in the case of Issuer, by Parent free
and clear of all Liens other than Excepted Liens, (y) in the case of CCH Direct
Parent, by Issuer, free and clear of all Liens other than Excepted Liens, and
(z) in the case of each Project Entity, by CCH Direct Parent or the applicable
other Project Entity, free and clear of all Liens other than Liens created under
the Permitted Senior Debt Documents and other Liens permitted thereunder.

5.2 Organizational Matters and Equity Interests

A. Set forth on Schedule 5.2 hereto is a complete and accurate list of all
Issuer Parties, showing as of the date hereof the jurisdiction of its
incorporation, formation or existence, the address of its principal place of
business and its U.S. taxpayer identification number. The copy of the
Constituent Documents of each Note Document Party and each amendment thereto
provided pursuant to subsection 4.1D is a true and correct copy of each such
document as of the Closing Date, or, except to the extent an updated copy of
such document has been delivered to Agent, pursuant to subsection 8.6A(iv) or in
connection with the Second Phase Funding, as of the Second Phase Funding Date,
as applicable, each of which is valid and in full force and effect.

B. There is no existing option, warrant, call, right, commitment or other
agreement to which Issuer or any of its Subsidiaries is party requiring, and
there is no membership interest in or other Equity Interest in or other security
or instrument of Issuer or any of its Subsidiaries outstanding which upon
conversion or exchange would require, the issuance by Issuer or any of its
Subsidiaries of any additional membership interests or other Equity Interests in
Issuer or such Subsidiary or other securities convertible into, exchangeable for
or evidencing the right to subscribe for or purchase a membership interest or
other Equity Interest in Issuer or such Subsidiary. As of the Closing Date and
the Second Phase Funding Date, (i) 100% of the Equity Interests in each of CCL
and CCP are owned, beneficially and of record, by CCH, (ii) 100% of the Equity
Interests in CCH are owned directly, beneficially and of record, by CCH Direct
Parent, (ii) 100% of the Equity Interests in CCH Direct Parent are owned
directly, beneficially and of record, by Issuer, and (iii) 100% of the Equity
Interests in Issuer are owned directly, beneficially and of record, by Parent.

5.3 Power and Authorization; No Violation

The execution, delivery and performance by each Note Document Party of each Note
Document to which it is or is to be a party, and the consummation of the
Transaction, are within such Note Document Party’s corporate or limited
liability company (as applicable) powers, have been duly authorized by all
necessary corporate or limited liability company (as applicable) action, and do
not (i) contravene in any material respect such Note Document Party’s charter,
bylaws, limited liability company agreement or other Constituent Documents,
(ii) violate any Requirements of Law (including Regulation X of the Board),
order, writ, judgment, injunction, decree, determination or award binding on or
affecting such Note Document Party or any of its Properties or the Project which
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (iii) conflict in any material respect with or result
in the material breach of, or constitute a material default or require any
payment to be made under, any material Contractual Obligations binding on or
affecting such Note Document Party or any of its

 

78



--------------------------------------------------------------------------------

Properties or any Project Entity (including any Permitted Senior Debt Documents)
or (iv) except for the Liens created under the Note Documents or other Permitted
Liens, result in or require the creation or imposition of any Lien upon or with
respect to (i) any of the Properties of any Subject Company, (ii) the Project or
(iii) the Equity Interests in the Issuer owned by the Parent. No Issuer Party is
in violation of any Requirements of Law order, writ, judgment, injunction,
decree, determination or award binding on or affecting such Person or in breach
of any Contractual Obligation binding on or affecting such Person, the violation
or breach of which could reasonably be expected to have individually, or in the
aggregate, a Material Adverse Effect.

5.4 Governmental Authorizations

As of the Closing Date and the Second Phase Funding Date, no Governmental
Authorization, and no notice to or filing with or consent of any Governmental
Authority or any other third party, is required for (i) the due execution,
delivery, recordation, filing or performance by any Note Document Party of any
Note Document to which it is or will be a party, (ii) the grant by any Note
Document Party of the Liens granted by it pursuant to the Security Documents or
(iii) the perfection, priority or maintenance of the Liens created under the
Security Documents, except for (A) those required in connection with the
exercise by any Secured Party of its rights under the Note Documents or the
remedies in respect of the Collateral pursuant to the Security Documents,
(B) those which have been duly obtained, taken, given or made or (C) those
which, by their nature, are not required to have been obtained, taken, given or
made as of the Closing Date or the Second Phase Funding Date for the due and
timely performance of the Note Obligations and such Governmental Authorizations
not yet obtained are reasonably expected to be timely obtainable without undue
or disproportionate cost or delay prior to the time such Governmental
Authorizations are required.

5.5 Enforceable Obligations

This Agreement has been, and each other Note Document when delivered hereunder
will have been, duly executed and delivered by each Note Document Party that is
a party hereto and thereto. Assuming due execution and delivery by the
counterparties to the Note Document Parties that are parties to the Note
Documents, this Agreement is, and each other Note Document when delivered
hereunder will be, the legal, valid and binding obligation of each Note Document
Party that is a party hereto or thereto, enforceable against such Note Document
Party in accordance with its terms, except to the extent the enforceability
thereof may be limited by (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

5.6 Litigation

There is no action, suit, litigation, proceeding, or to Issuer’s knowledge,
investigation, by or against any Subject Company, any Project Entity or the
Project pending or, to Issuer’s knowledge, threatened, before any Governmental
Authority or arbitrator that (i) as of the Closing Date or the Second Phase
Funding Date, as applicable, involves any Transaction Document or the
Transaction or (ii) could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

5.7 Financial Statements; Financial Condition, Etc.

A. As of the Closing Date, the financial statements delivered pursuant to
subsection 4.1I and, as of the Second Phase Funding Date, the financial
statements delivered pursuant to subsections 8.2 and 8.3, fairly present in all
material respects the financial condition of the relevant Subsidiaries of
Issuer, in each case as at the dates thereof and for the periods ended on such
dates, all in accordance with GAAP and, except to the extent disclosed in such
financial statements, applied on a consistent basis.

B. The obligations of Issuer under this Agreement, the Notes and the other Note
Documents to which it is a party rank and will rank pari passu or senior in
priority of payment and in all other respects with all other present and future
unsecured and unsubordinated debt of Issuer.

5.8 No Material Adverse Effect

Since November 10, 2014, no event or occurrence has occurred and is continuing
which has resulted in, or could reasonably be expected to result in,
individually or in the aggregate, any Material Adverse Effect other than any
change, development, event or occurrence that is not specific to, or does not
disproportionately affect, the Issuer or its Subsidiaries and their respective
businesses.

5.9 True and Complete Disclosure

A. All written information, exhibits and reports furnished or made available by,
or on behalf of, any Issuer Party or representative of any Issuer Party (other
than financial projections, the construction budget, the construction schedule
and any other forward-looking information (including the Base Case Forecast or
any drafts or earlier versions thereof) and the market data study) to Agent or
any Note Purchaser in connection with the evaluation of the transactions
contemplated hereunder, when taken as a whole, did not (and, to the extent
provided after the date hereof, and will not), (i) as of the date furnished,
(ii) taken together with any supplemental information provided prior to the
Closing Date, as of the Closing Date, and (iii) taken together with any
supplemental information provided prior to the Second Phase Funding Date, as of
the Second Phase Funding Date, contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements were (or will be) made.

B. The financial projections (including the Base Case Forecast or any drafts or
earlier versions thereof), the market data study, construction budget,
construction schedule and any other forward-looking information delivered or
made available by or on behalf of any Issuer Party or any representative of any
Issuer Party to the Agent or any Note Purchaser in connection with the
evaluation of the transactions contemplated hereunder on or prior to the Closing
Date, as applicable, were (and, to the extent provided after the date hereof,
and will be) prepared in good faith based upon assumptions that are reasonable
at the time made and at the time of delivery thereof and, except as otherwise
notified to Agent, at the Closing Date; provided

 

80



--------------------------------------------------------------------------------

that with respect to any such information, it is agreed and understood that
(i) such information (A) is based upon a number of estimates and is subject to
significant business, economic and competitive uncertainties and contingencies
and (B) is as to future events and not to be viewed as facts, (ii) whether or
not the results or other projections described therein are achieved will depend
on future events, many of which are not within the control of the Issuer Parties
and (iii) the actual results or other projections during the period or periods
covered by such information may differ from the projected results and other
projections and such differences may be material and, accordingly, no assurances
are given and no representations are made that any of the estimates or
assumptions set forth in such information are correct, that the results or other
projections set forth in such information will be achieved or that the
forward-looking statements expressed in such information will correspond to
actual results.

C. Without limiting the generality of the foregoing, no representation or
warranty is or shall be made as to any information or material provided by a
consultant or other adviser to Agent, Note Holders or any of their Affiliates
(except to the extent such information or material originated with an Issuer
Party).

5.10 Margin Stock

No Subject Company or Project Entity is engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, and the proceeds
of the Notes will not be used to (i) purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock or (ii) for any purpose that entails a violation of, or that is
inconsistent with, the provisions of the regulations of the Board, including
Regulation U or Regulation X.

5.11 Investment Company Act

None of Parent, Issuer or CCH Direct Parent is an “investment company” as such
term is defined in the Investment Company Act of 1940.

5.12 Patriot Act, Etc.

A. None of the Subject Companies, nor any of their Affiliates, nor, to the
knowledge of Issuer, any of their respective directors, officers or employees,
is (i) the target of sanctions under OFAC Laws or by the United States
Department of State, the European Union or Her Majesty’s Treasury, to the extent
applicable, (ii) an organization owned or controlled by a Person, entity or
country that is the target of sanctions under OFAC Laws or by the US Department
of State, the European Union or Her Majesty’s Treasury, to the extent
applicable, or (iii) a Person located, organized or resident in a country or
territory that is, or whose government is, the target of sanctions under OFAC
Laws or by the US Department of State, the European Union or Her Majesty’s
Treasury, to the extent applicable. The use of the proceeds of the Notes will
not violate any Applicable Anti-Corruption Laws, Anti-Terrorism and Money
Laundering Laws or OFAC Laws (to the extent applicable).

B. None of the Subject Companies, nor any of their Affiliates, nor to the
knowledge of Issuer, any of their respective directors, officers, agents,
employees or other persons acting on behalf of them, is aware of or has taken
any action, directly or indirectly, that

 

81



--------------------------------------------------------------------------------

would result in a violation by such entity of the Applicable Anti-Corruption
Laws, Anti-Terrorism and Money Laundering Laws or OFAC Laws applicable to such
Person, and the Subject Companies have instituted and maintain policies and
procedures designed to ensure continued compliance therewith in all material
respects.

5.13 Collateral

A. As of the Closing Date, upon making of the filings and taking of the other
actions set forth on Schedule 5.13, all filings and other actions necessary to
perfect the security interests in the Collateral created under the Security
Documents shall have been duly made or taken. As of the Closing Date, each Note
Document Party has properly delivered or caused to be delivered to Collateral
Agent all Collateral that requires perfection of the Liens and security
interests described above by possession.

B. As of the Closing Date, the Security Documents create in favor of Collateral
Agent for the benefit of the Secured Parties a valid and, upon making of the
filings and taking of the other actions set forth on Schedule 5.13, perfected
first priority security interest (subject to Excepted Liens) in the Collateral,
securing the payment of the Note Obligations.

C. Each of Issuer and Parent is the legal and beneficial owner of the Collateral
to be pledged by it free and clear of any Lien, other than Excepted Liens.

5.14 Solvency

Each Subject Company is Solvent.

5.15 Taxes

A. Issuer and each of its Subsidiaries has timely filed, or caused to be timely
filed, all federal and other material Tax returns and reports required to have
been filed by or with respect to it. All such Tax returns and reports are true,
correct and complete in all material respects. Issuer and each of its
Subsidiaries has paid or caused to be paid all material Taxes it is required to
pay or that are required to be paid on behalf of it to the extent due (other
than any such Tax the payment of which is not yet due, giving effect to any
applicable extensions, or which is being contested in good faith). There is no
material Tax audit, investigation or assessment against Issuer or any of its
Subsidiaries that is proposed in writing or currently being conducted or, to
such Person’s knowledge, threatened.

B. Neither Issuer nor any of Issuer’s Subsidiaries has a material liability for
the Taxes of any Person (other than a Subject Company or Project Entity or a
member of an affiliated group of which Parent is the common parent) (A) under
Treasury Regulations Section 1.1502-6 (or any similar provision of state, local
or foreign law), (B) as a transferee or successor or (C) by contract (other than
its Constituent Documents, the Note Documents, any Permitted Senior Debt
Documents and any documents relating to any leases entered into in accordance
with the Senior Debt and the Material Project Agreements).

C. Issuer does not intend to treat the issuance of any Note as being a
“reportable transaction” (within the meaning of Treasury Regulation Section
1.6011-4).

 

82



--------------------------------------------------------------------------------

D. No material Tax Liens have been filed with respect to the assets of Issuer or
any of its Subsidiaries.

5.16 Investments

No Subject Company has any Investments other than Investments that, from and
after the Closing, would be permitted by subsection 7.7.

5.17 Title, Etc.

A. Each Subject Company has good, legal and valid title or otherwise has the
right to use all material Property, tangible or intangible, which is then-used
in the day to day operations of the business of such Subject Company and which
is then-necessary to conduct the business of such Subject Company in accordance
in all material respects with applicable Requirements of Law and Governmental
Authorizations and under the Transaction Documents.

B. As of the Closing Date, no Issuer Party has received any notice of nor has
any knowledge of (A) any pending or contemplated Event of Eminent Domain or
(B) any existing or threatened change in the zoning classification in respect of
the Project site, that could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. Neither the business nor the
Properties of any Issuer Party are subject to or affected by any strike, lockout
or any labor dispute which could reasonably be expected to have a Material
Adverse Effect.

5.18 Accounts

Issuer’s deposit or securities account into which CCH Direct Parent will deposit
all distributions received from CCH is subject to an Account Control Agreement.

5.19 Environmental Matters

Except as set forth on Schedule 5.19, to the knowledge of the Issuer (a) there
have been no environmental incidents, including past Releases of Hazardous
Materials, by a Subject Company, a Project Entity or the Project that would
reasonably be expected to give rise to any Environmental Claims, or cause the
Properties of the Subject Companies or the Project Entities to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law; (b) no Subject Company or Project Entity is the subject of
any pending inquiry or investigation by a Governmental Authority involving any
Release or threatened Release of Hazardous Materials relating to the Properties
of the Subject Companies or the Project Entities or other location to which the
Project Entities have transported, or arranged for the transportation of, any
Hazardous Materials with respect to the Properties of the Subject Companies or
the Project Entities; and (c) there is no Environmental Claim now pending or
threatened against any Subject Company, any Project Entity or the Project, that
in each case of clauses (a), (b) and (c) would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Notwithstanding any other representation and warranty set forth herein, the
representations and warranties made by Issuer set forth in this subsection 5.19
shall be the only representations and warranties with respect to Environmental
Claims, Releases of Hazardous Materials or matters related thereto.

 

83



--------------------------------------------------------------------------------

5.20 No Default

No Default or Event of Default has occurred and is continuing or will result
from the consummation of the Transaction.

5.21 Employee Matters

A. No Subject Company has, or at any time has had, any employees.

B. Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, no Subject Company or ERISA Affiliate has
(i) any liability relating to or any obligation to make contributions to any
“pension plan” (as defined in Section 3(2) of ERISA) or (ii) any liability
under, or by operation of, Title IV of ERISA, including, but not limited to, any
liability in connection with the termination or reorganization of an “employee
benefit plan” (as defined in Section 3(3) of ERISA) subject to Title IV of ERISA
or the withdrawal from a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

5.22 Sole Purpose Nature; Business; Separateness

A. No Subject Company conducts any business other than the business contemplated
by the Transaction Documents. No Project Entity conducts any business other than
activities in respect of a Permitted Business.

B. No Subject Company or Project Entity is a general partner or a limited
partner in any general or limited partnership, a joint venturer in any joint
venture or a member of any limited liability company, except that (i) Issuer is
the sole member of CCH Direct Parent, (ii) CCH Direct Parent is the sole member
of CCH, (iii) CCH is the sole member of each of CCL and Corpus Christi Pipeline
GP, LLC and (iv) CCH and Corpus Christi Pipeline GP, LLC are the sole partners
of Cheniere Corpus Christi Pipeline, L.P.

C. Issuer’s only material asset is the Equity Interests of CCH Direct Parent
and, as of the Closing Date and prior to contribution to CCH Direct Parent, the
proceeds of the issuance of the Notes. CCH Direct Parent’s only material asset
is the Equity Interests of CCH and, as of the Closing Date and prior to
contribution to CCH, the proceeds of the issuance of the Notes contributed to
CCH Direct Parent by the Issuer.

D. CCL and Cheniere Corpus Christi Pipeline, L.P. have no subsidiaries.

E. Each Issuer Party maintains separate bank accounts (to the extent such Person
maintains any bank accounts) and separate books of account from each other
Issuer Party and all other Persons. The separate liabilities of the Subject
Companies are readily distinguishable from the liabilities of Parent and the
Project Entities; provided that neither the conversion contemplated by Section 9
nor any other provision of any Note Document shall be deemed to breach this
subsection 5.22E.

F. Each Issuer Party conducts its business solely in its own name in a manner
not misleading to other Persons as to its identity.

 

84



--------------------------------------------------------------------------------

G. Except to the extent that the obligations of any Note Document Party under
any Note Document may be construed as a guarantee, no Note Document Party or
Project Entity guarantees any of the obligations of Issuer.

5.23 Private Offering by Issuer

Neither Issuer nor anyone acting on its behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy the Notes or any
similar securities from, or otherwise approached or negotiated in respect
thereof with, any Person other than Agent and the Note Purchasers. Other than in
connection with the Registration Rights Agreement, neither Issuer nor anyone
acting on its behalf has taken, or will take, any action that would subject the
issuance or sale of the Notes to the registration requirements of section 5 of
the Securities Act or to the registration requirements of any securities or blue
sky laws of any applicable jurisdiction.

SECTION 6 AFFIRMATIVE COVENANTS

Issuer covenants and agrees that on and after with respect to subsection 6.7,
the date hereof, and with respect to other subsections of this Section 6, the
Closing Date until the Discharge Date, unless waived in accordance with the
terms hereof, Issuer shall, and shall cause CCH Direct Parent to:

6.1 Compliance with Laws, Etc.

Comply with such Subject Company’s Constituent Documents and all Requirements of
Law, except to the extent any failure to comply with any such Subject Company’s
Constituent Documents or Requirements of Law would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

6.2 Payment of Taxes, Payment of Obligations

A. Pay and discharge all material Taxes, claims or liabilities imposed upon it
or upon its property before the same shall become delinquent, provided, however,
that no Subject Company shall be required to pay or discharge any such Tax,
claim or liability that is subject to Contest, unless and until any Lien
resulting therefrom attaches to its property and becomes enforceable against its
other creditors.

B. Pay and discharge all lawful payment obligations under its Contractual
Obligations except (i) where the same is not more than 90 days past due unless
and to the extent the failure to pay or discharge such obligation within such
90 day period could reasonably be expected to have a Material Adverse Effect,
(ii) where the same is subject to Contest, or (iii) otherwise to the extent the
failure to pay or discharge such payment obligations would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

6.3 Preservation of Corporate Existence, Etc.

A. Preserve and maintain its existence.

 

85



--------------------------------------------------------------------------------

B. Provide Agent with at least 30 days’ prior notice of any change, alteration
or other modification to its legal business name or jurisdiction of organization
or type of organization.

C. Preserve and maintain (a) all material rights (charter and statutory),
privileges, franchises, licenses and permits necessary or desirable in the
conduct of its business, except to the extent that the failure to preserve and
maintain in full force and effect such rights, privileges, franchises, licenses
and permits would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and (b) with respect to CCH Direct Parent
and each of its subsidiaries, status as a partnership or entity disregarded for
Tax purposes.

6.4 Visitation Rights, Etc.

A. Upon reasonable prior notice delivered by Agent and during normal business
hours, concurrently make available to Agent, any of the Note Holders
accompanying the Agent, or any of their respective agents or representatives
thereof accompanying the Agent, copies or extracts of the records and books of
the Subject Companies and such Person’s managers and officers to discuss such
Person’s affairs, finances and accounts with Agent, any of the Note Holders and
any agents or representatives thereof; provided that prior to the occurrence and
during the continuance of an Event of Default in no event shall there be more
than two requests (which shall be reasonably spaced within the applicable
period) per calendar year.

B. Cooperate with, and cause the Project Entities to cooperate with, the
reasonable requests of Agent and the Independent Engineer, including permitting
site visits to the Project by the Agent and the Independent Engineer upon
reasonable prior notice by the Agent and during normal business hours in a
manner that does not unreasonably disrupt the construction or operation of the
Project in any respect and subject to satisfactory confidentiality arrangements
and reasonable safety arrangements as reasonably determined by the Project
Entities and, as reasonably requested by Agent and the Independent Engineer,
otherwise make officers and representatives of the Issuer Parties available for
consultation with the Agent and the Independent Engineer in connection with the
Independent Engineer’s review of information with respect to the Project.

C. At the written request of Agent, and not more than once during each calendar
quarter, participate in a telephonic meeting of Agent and Note Holders to be
held at such time as may be agreed to by Issuer and Agent, provided that no such
telephonic meeting is required during any calendar quarter where Agent has
requested a discussion with the managers and officers of Issuer or CCH Direct
Parent pursuant to subsection 6.4A.

6.5 Keeping of Books

Keep proper books of record and account, in which full, true and correct entries
shall be made of all financial transactions and the assets and business of the
Subject Companies in accordance with GAAP.

 

86



--------------------------------------------------------------------------------

6.6 Maintenance of Properties, Etc.

A. Maintain, preserve and protect (and, as necessary, repair) all of its
material Properties that are used or useful in the conduct of the business of
the Subject Companies in good working order and condition, ordinary wear and
tear excepted, unless the failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

B. Except as otherwise permitted pursuant to subsection 7.6, in the case of
Issuer, directly own, at all times, 100% of the outstanding Equity Interests of
CCH Direct Parent, and, in the case of CCH Direct Parent, directly own, at all
times, 100% of the outstanding Equity Interests of CCH.

C. Except as otherwise permitted pursuant to subsection 7.6, maintain good and
valid interests in all of its material Properties, subject only to Permitted
Liens.

6.7 Further Assurances; Grant of Security

A. Promptly upon request by Agent, Collateral Agent, or any Note Holder (acting
through Agent), correct, and cause any other applicable Note Document Party to
correct, any defect or error that may be discovered in any Note Document or in
the execution, acknowledgment, filing or recordation thereof.

B. Promptly upon request by Agent, Collateral Agent, or any Note Holder (acting
through Agent), do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, conveyances,
pledge agreements, assignments, financing statements and continuations thereof,
termination statements, certificates, assurances and other instruments and take
such other actions as Agent, Collateral Agent or any Note Holder (acting through
Agent), may reasonably require from time to time in order to (i) carry out more
effectively the purposes of the Note Documents, (ii) perfect and maintain the
validity, effectiveness and priority of any of the Security Documents and any of
the Liens intended to be created thereunder and (iii) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Note Document or under any other instrument
executed in connection with any Note Document to which any Note Document Party
is or is to be a party.

C. To secure the timely payment in full in cash and performance of the Note
Obligations, pledge and assign (by way of security) to Collateral Agent (for the
benefit of Agent and the other Secured Parties), and grants to Collateral Agent
(for the benefit of Agent and the other Secured Parties), a security interest
in, each of the following, whether now owned or hereafter acquired: the account
of Issuer into which distributions from CCH Direct Parent will be deposited, all
funds or other assets from time to time deposited therein, any financial assets,
security entitlements or investment property at any time credited thereto, and
all proceeds thereof (collectively, the “Account Collateral”). If an Event of
Default has occurred and is continuing, then Agent, in addition to any rights
now or hereafter existing under applicable Requirements of Law may, personally
or by agent, at such time or times as Agent in its discretion may determine,
exercise against Issuer and the Account Collateral all of the rights and
remedies granted to

 

87



--------------------------------------------------------------------------------

secured parties under the Uniform Commercial Code and any other applicable
statute, or otherwise available to Agent by contract, at law or in equity
(including sending a “notice of exclusive control” or similar notice under any
Account Control Agreement).

D. Promptly, and in no event more than five (5) Business Days, following the
occurrence of the Second Phase CP Date, deliver to Agent an updated version of
the schedule that Issuer proposes to be substituted as the revised version of
Schedule 1.1C. Issuer shall cooperate in good faith with Agent to prepare the
form of such updated schedule that is in form and substance reasonably
satisfactory to Agent, which shall, as of the Second Phase Funding Date, be
substituted for the version of Schedule 1.1C delivered on the Closing Date.

E. Deliver to Agent an updated version of the Base Case Forecast (i) on the
Closing Date, if necessary such that the Base Case Forecast received by Agent on
the Closing Date is the same base case forecast delivered in connection with the
closing of the CCH Senior Financing, (ii) on the Second Phase Funding Date, such
that the Base Case Forecast received by Agent on or before the Second Phase
Funding Date is the same base case forecast delivered in connection with the
occurrence of the Second Phase CP Date (as defined in the Common Terms
Agreement) and (iii) otherwise from time to time following the Closing Date if
the base case forecast is updated in accordance with the Permitted Senior Debt
Documents. The updated version of the Base Case Forecast delivered pursuant to
clause (ii) of the preceding sentence shall be in form and substance reasonably
satisfactory to Agent; provided that any version of the Base Case Forecast
prepared in accordance with the CCH Senior Financing Documents shall be deemed
to be in form and substance reasonably satisfactory to Agent.

6.8 Distributions from CCH Direct Parent

Cause CCH Direct Parent to distribute the proceeds of all distributions received
by CCH Direct Parent from CCH or its Subsidiaries to Issuer promptly upon
receipt thereof.

6.9 D&O Insurance

Maintain in full force and effect, with financially sound and responsible
insurance companies, directors’ and officers’ liability insurance, and cause CCH
to maintain such insurance in respect of its officers and directors, which
Issuer believes is (in the good faith judgment of management of Issuer) in such
amounts and covering such risks as is reasonable and prudent in light of the
size and nature of its business or CCH’s business, as applicable; provided that
such insurance may be maintained by the Parent so long as such insurance
provides coverage for the Subject Companies and CCH.

6.10 Separateness Provisions

A. Take all reasonable steps to continue its identity as a separate legal entity
and to make it apparent to third Persons that it is an entity with assets and
liabilities distinct from those of its Affiliates (other than another Subject
Company) or any other Person, and that such Person is not a division of any of
its Affiliates (other than another Subject Company) or any other Person;
provided that no such requirements shall be applicable as among CCH and its
Subsidiaries; provided, further, that neither the conversion contemplated by
Section 9 nor any other provision of any Note Document shall be deemed to breach
this subsection 6.10A.

 

88



--------------------------------------------------------------------------------

Without limiting the foregoing, except as expressly contemplated under or
pursuant to the Note Documents or among the Subject Companies, cause each
Subject Company to (a) maintain its assets in a manner which facilitates their
identification and segregation from those of such Subject Company’s Affiliates,
(b) not permit the commingling or pooling of its funds or other assets with the
assets of any of its Affiliates, (c) maintain separate deposit and other bank
accounts to which none of its Affiliates has any access, (d) maintain financial
records which are separate from those of its Affiliates, (e) maintain adequate
capitalization in light of its business and purpose, (f) conduct all of its
business (whether in writing or orally) solely in its own name through its duly
authorized officers, employees and agents, (g) not hold itself out as being
liable for the debts of another and not guarantee the debts of another, except
as permitted by the Note Documents and not cause or permit any of its
Subsidiaries to guaranty or hold itself out as being liable for the debts of the
Subject Companies and (h) otherwise practice and adhere, and cause each of its
Subsidiaries to practice and adhere, in all material respects to corporate
formalities, such as complying with such Person’s Constituent Documents and
resolutions and maintaining complete and correct books and records.

B. In the case of Issuer, at all times maintain at least one independent member
of the board of Issuer who shall have the right to vote with respect to the
commencement of proceedings under any Bankruptcy Law to adjudicate the Issuer a
bankrupt or insolvent, or seeking liquidation, winding-up or other
reorganization, and no other voting rights, and who, for the five-year period
prior to his or her appointment as an independent member of the board of Issuer,
has not been, and during the continuation of his or her service as an
independent member of the board of Issuer is not: (a) an employee, director,
stockholder, partner, membership interest holder or officer of Issuer or any of
its Affiliates (other than his or her service as an independent member of the
board of Issuer or similar capacity of Issuer or any of its Affiliates); (b) a
customer or supplier of Issuer or any of its Affiliates (other than an
independent member of the board of Issuer provided by a corporate services
company that provides independent members of boards in the ordinary course of
its business); or (c) any member of the immediate family of a Person described
in clause (b) above; provided, that in the event of any death, disability,
incapacity or resignation of such independent member of the board of Issuer,
Issuer shall have such period as is reasonably necessary, not to exceed 10
Business Days, to select a replacement independent board member; provided
further that during any period from the death, disability, incapacity or
resignation of the independent board member and until such replacement
independent board member is selected, Issuer shall not take any action that
requires a vote of the independent member of the board pursuant to this
subsection 6.10B or the Issuer’s Constituent Documents.

6.11 Delivery of Information Required Under Foreign Assets Control Regulations,
Patriot Act, Foreign Corrupt Practices Act

Promptly after receipt of written request therefor from Agent or any Note
Holder, each of the Subject Companies shall provide Agent with all information
reasonably required by Agent or such Note Holder to comply with the Patriot Act,
any foreign assets control regulations of the United States Treasury Department
and the Foreign Corrupt Practices Act.

 

89



--------------------------------------------------------------------------------

6.12 CCH Board Observer Rights

A. For so long as the Note Holders collectively own Notes in an aggregate
principal amount of at least $500,000,000, EIG MC shall be entitled to appoint
one observer (the “Note Holder Observer”) to the board of directors or managers
of CCH (the “CCH Board”), who shall be entitled to attend meetings of the CCH
Board in a non-voting, observer capacity. Issuer shall cause CCH to provide
notice to the Note Holder Observer of any and all meetings of the CCH Board and
copies of all materials provided to the members of the CCH Board in their
capacity as members of the CCH Board concurrently with and in substantially the
same manner as such notices and materials are provided to members of the CCH
Board. The CCH Board will be entitled to exclude the Note Holder Observer from
portions of meetings or omit to provide the Note Holder Observer with certain
materials if (a) the CCH Board concludes in good faith that such exclusion or
omission is necessary or appropriate (i) to preserve any attorney-client
privilege or (ii) to comply with contractual obligations to third parties or
regulatory limitations, or (b) the CCH Board intends to consider or distribute
any materials with respect to a matter in which the Note Holder Observer has an
actual or potential conflict of interest; provided that to the extent the CCH
Board takes any of the actions described in clause (a) or (b) of this subsection
6.12A, Issuer shall cause the CCH Board, to the extent reasonably practicable,
to make reasonable and appropriate substitute disclosure arrangements, including
providing redacted versions of applicable materials and executing a joint
defense agreement or other similar arrangements. The Note Holder Observer shall
initially be Wallace Henderson. EIG MC may change the identity of the Note
Holder Observer at any time upon prior notice to Issuer.

B. Each Note Holder Observer, prior to attending any meetings of the CCH Board
or receiving any materials therewith, will be required to sign a confidentiality
agreement in which such Note Holder Observer acknowledges that he or she (i) may
in the course of participating in or preparing for such board meetings receive
material non-public information with respect to the Parent and its Affiliates
and that the receipt of material non-public information may limit such Note
Holder Observer’s ability to transact in the securities of the Parent and its
Affiliates, (ii) will be subject to the same trading policies and black-out
periods to which members of the CCH Board are subject and (iii) will treat all
confidential information received at or preparing for such meetings in
accordance with the provisions of subsection 12.22.

6.13 Tax Matters; USRPHC Status and Reporting

A. Parent and Issuer shall duly file, within 10 Business Days, after the Closing
Date Internal Revenue Service Form 8832 (Entity Classification Election)
electing to treat Issuer as an association taxable as a corporation for U.S.
federal tax purposes effective as of the Closing Date. Parent and Issuer shall
promptly provide to Agent a copy of the acceptance letter that is received from
the Internal Revenue Service with respect to such Form 8832.

B. Issuer agrees to promptly notify Agent and the Note Holders, in accordance
with subsection 8.6D, if Parent or Issuer determines that either Parent or
Issuer is a USRPHC.

 

90



--------------------------------------------------------------------------------

C. Unless Issuer has provided the Note Holders with notice pursuant to
subsection 8.6D that Issuer is a USRPHC, Issuer shall perform a quarterly
analysis of its USRPHC status and provide (i) on a quarterly basis and, if
requested by Agent or any of its Affiliates, on any date of a disposition of a
Note, the Note Holders with a duly signed certificate which certifies that
Issuer is not a USRPHC, and therefore equity interests in Issuer are not United
States real property interests within the meaning of Section 897(c)(1) of the
Code, in a form reasonably satisfactory to Agent, and (ii) EIG MC and any of its
Affiliates with the underlying analyses, valuations and work papers related to
such determination.

SECTION 7 NEGATIVE COVENANTS

Issuer covenants and agrees that on and after the date hereof until the
Discharge Date, unless waived in accordance with the terms hereof, Issuer and
CCH Direct Parent shall not (and, to the extent specifically indicated in
subsections 7.3, 7.4B, 7.5, and 7.6C, shall not permit the Project Entities to),
at any time:

7.1 Liens, Etc.

Create, incur, assume or suffer to exist any Lien on or with respect to any of
its Properties of any character whether now owned or hereafter acquired, or sign
or file, under the Uniform Commercial Code of any jurisdiction, a financing
statement that names any Subject Company as debtor, or sign or suffer to exist
any security agreement authorizing any secured party thereunder to file such
financing statement, or assign any accounts or other right to receive income,
except, in the case of Collateral, Excepted Liens and, in the case of any other
Properties, Permitted Liens.

7.2 Debt

Create, incur, assume or suffer to exist any Debt, except:

A. Debt of the Subject Companies under this Agreement and the other Note
Documents.

B. Trade or other similar indebtedness incurred in the ordinary course of
business (but not for borrowed money) and not to exceed $1,000,000 or to be more
than 90 days past due.

C. Contingent liabilities permitted pursuant to subsection 7.12.

D. To the extent constituting Debt, Debt arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business or other cash
management services in the ordinary course of business; provided that such Debt
is extinguished within 10 Business Days of its incurrence.

7.3 Prepayments of Debt; Modification of Permitted Senior Debt Documents

A. Refinance, or permit CCH or any of its Subsidiaries to refinance, the CCH
Senior Financing or any other Permitted Senior Debt other than in accordance
with the terms thereof and the terms of any other Permitted Senior Debt then
outstanding, as applicable.

 

91



--------------------------------------------------------------------------------

B. Without the consent of the Required Note Holders, directly or indirectly,
including through CCH or its Subsidiaries, amend, supplement, waive, modify or
terminate or consent to the amendment, supplement, waiver, modification or
termination of any provision of any Permitted Senior Debt Document that would
constitute a Fundamental Amendment.

7.4 Nature of Business

A. Directly conduct, transact or otherwise engage in, or commit to conduct,
transact or otherwise engage in, any business or operations or other activity
other than those related to its ownership of the Equity Interests in CCH Direct
Parent (in the case of Issuer) or CCH (in the case of CCH Direct Parent) and the
performance of its Obligations under the Note Documents and, with respect to CCH
Direct Parent, the pledge of its interests in CCH in favor of the lenders under
the CCH Senior Financing or any other Permitted Senior Debt to which it is a
party, including activities associated with the making of capital contributions
to CCH Direct Parent and CCH, as applicable, to the extent permitted hereby.

B. Cause or permit any Project Entity to engage in any business or activities
other than those in respect of a Permitted Business.

7.5 Mergers, Etc.

A. Merge into or consolidate with any Person or permit any Person to merge into
it or permit any Project Entity to merge into or consolidate with any Person
(other than another Project Entity) or permit any Person (other than any Project
Entity) to merge into any Project Entity.

B. Liquidate, wind up or dissolve (or suffer any liquidation or dissolution) or
discontinue its business or permit any Project Entity to liquidate, wind up or
dissolve (or suffer any liquidation or dissolution) or discontinue its business;
provided that Corpus Christi Pipeline GP, LLC may liquidate itself into or enter
into any merger with or sell or otherwise transfer all or substantially all its
assets to another Project Entity.

C. Conduct any initial public offering of interests in any Subject Company.

7.6 Sales, Etc. of Assets

A. Sell, lease, transfer or otherwise dispose of any Equity Interests in
(i) with respect to Issuer, CCH Direct Parent and (ii) with respect to CCH
Direct Parent, CCH, or permit any sale, lease, transfer or other disposition of
any Equity Interests of any Project Entity; provided that an initial public
offering of any Project Entity may be effected in accordance with the
requirements set forth in subsection 3.3B(iv); provided, further, that CCH or
CCH Direct Parent may be contributed or sold to CQP so long as (x) the only
consideration that CCH Direct Parent (in the case of a contribution or sale
involving CCH) or Issuer (in the case of a contribution or sale involving CCH
Direct Parent) shall receive in connection with such contribution or sale shall
be cash and/or securities of CQP, (y) before any cash received by Issuer or CCH
Direct Parent in connection therewith may be distributed to Parent or for any
purpose other than as permitted pursuant to subsection 7.8B, Issuer shall offer
to redeem any then-outstanding Notes together with accrued and unpaid interest
thereon, to, but excluding, the date

 

92



--------------------------------------------------------------------------------

of prepayment, and the Yield Maintenance Amount with respect thereto (it being
agreed that the cash received in connection with such sale may instead be
maintained at Issuer or CCH Direct Parent, as applicable, or invested in any of
the Project Entities) and (z) at the time of such contribution or sale of CCH or
CCH Direct Parent to CQP, Issuer shall deliver to Agent and the Note Holders a
fairness opinion with respect to the consideration to be received by CCH Direct
Parent (in the case of a contribution or sale involving CCH) or Issuer (in the
case of a contribution or sale involving CCH Direct Parent) issued by an
Independent Financial Expert.

B. Except as otherwise permitted pursuant to subsection 7.6A, sell, lease,
transfer or otherwise dispose of all or substantially all of such Subject
Company’s Property.

C. Permit any Project Entity to sell, lease, transfer or otherwise dispose of,
or grant any option or other right to purchase, lease or otherwise dispose of,
all or substantially all of the Property of any Project Entity.

7.7 Investments in Other Persons

Make or hold any Investment in any Person, except:

A. Investments in Cash or Cash Equivalents and Permitted Investments;

B. Parent may make contributions to capital of Issuer and (i) Issuer may make
contributions to capital of CCH Direct Parent, and (ii) CCH Direct Parent may
contribute amounts received from Issuer to CCH as Equity Funding; and

C. Without limiting subsection 7.7B, Issuer may make contributions to capital of
CCH Direct Parent in cash (and CCH Direct Parent may contribute like amounts to
CCH as Equity Funding) (x) in an amount not to exceed that portion of the
proceeds of the Initial Notes which are to be used to fund a portion of the
Project Costs, for application by CCH or its Subsidiaries to fund a portion of
the Project Costs, as such Project Costs are incurred from time to time and
(y) in an amount not to exceed the Funded Amount with respect to any Additional
Notes, for application by CCH or its Subsidiaries to cure the applicable default
or event of default under the Permitted Senior Debt Documents or the Material
Project Agreement or other agreement or contract that gave rise to the issuance
of such Additional Notes.

7.8 Restricted Payments

Directly or indirectly, make any Restricted Payment; provided that:

A. CCH Direct Parent shall distribute all of its funds to Issuer in accordance
with subsection 6.8.

B. Issuer may make distributions for any taxable period for which Issuer and any
of its Subsidiaries are members of a consolidated, combined, unitary, affiliated
or similar income tax group of which Parent is the common parent in an amount
equal to the portion of any income Taxes for such taxable period that is
attributable to Issuer and its Subsidiaries; provided that (i) distributions
under this subsection 7.8B for any taxable period shall not exceed the amount of
such Taxes that Issuer and/or such Subsidiaries, as applicable, would have paid
had

 

93



--------------------------------------------------------------------------------

Issuer and/or such Subsidiaries, as applicable, been a stand-alone taxpayer (or
a stand-alone group), determined at the highest combined U.S. federal and State
of Texas Tax rate applicable to an entity taxable as a corporation in both
jurisdictions for the applicable period and, for the avoidance of doubt,
assuming any net operating losses or other loss carryforwards or other tax
attributes of the Issuer and its Subsidiaries are not utilized by any other
member of such tax group (other than the Issuer and its Subsidiaries) and
(ii) any tax refunds received by Parent (whether by way of actual receipt,
credit, set-off or otherwise) in respect of Taxes paid by Issuer to Parent
pursuant to this subsection 7.8B shall promptly be returned by Parent to Issuer
or shall be utilized by Parent to reduce any Taxes that otherwise would be
payable by Parent with respect to the income, assets and operations of Issuer
and its Subsidiaries.

C. Issuer may make any distributions to Parent upon satisfaction of the
Distribution Conditions. Prior to the making of any Restricted Payment pursuant
to this subsection 7.8C, Issuer shall have delivered to Agent a certificate
executed by a Responsible Officer of Issuer, confirming compliance with the
Distribution Conditions, and containing the calculations (in reasonable detail)
required by clause (iii) of the definition of Distribution Conditions.

D. Issuer may make distributions of any proceeds received from CCH Direct Parent
as a result of any (a) Casualty Event or Event of Eminent Domain to the extent
such proceeds were received in respect of any repayment or reimbursement of any
Equity Funding (other than Proceeds of the Initial Notes or Additional Notes)
contributed to, or amounts paid on behalf of, the affected Project Entity for
purposes of commencing any repair or replacement of such Project Entity’s
Properties or (b) Liquidated Damages to the extent such proceeds were received
in respect of any repayment or reimbursement of any Equity Funding (other than
Proceeds of the Initial Notes or Additional Notes) to the extent such funding
was used to complete, repair, refurbish or improve the Project.

7.9 Transactions with Affiliates

Conduct any transactions otherwise permitted under the Note Documents with any
of its Affiliates other than (a) on terms that are fair and reasonable and no
less favorable to the applicable Subject Company than it would obtain in a
comparable arm’s length transaction with a Person not an Affiliate, (b) any
transaction for which there is no comparable transaction with a Person that is
not an Affiliate that the Required Note Holders determine is fair and reasonable
to such Subject Company or with respect to which such subject Company delivers
to Agent and the Note Holders a fairness opinion issued by an Independent
Financial Expert, (c) any payments made pursuant to subsection 7.7 or 7.8,
(d) in connection with any transaction permitted or contemplated by subsection
2.4, 7.6A, 7.7 or 10.3, (e) indemnities or similar arrangements provided for the
benefit of any Subject Company’s directors or managers, whether pursuant to such
Subject Company’s Constituent Documents or otherwise or (f) to the extent
required by Requirements of Law.

7.10 Amendments of Constituent Documents

Amend its Constituent Documents, other than amendments that (a) could not be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect or (b) are not in any material respect adverse to the interests
of the Secured Parties or any Note Document Party’s ability to comply with the
Note Documents.

 

94



--------------------------------------------------------------------------------

7.11 Partnerships, Formation of Subsidiaries, Etc.

A. Become a general partner in any general or limited partnership or joint
venture or a member in any limited liability company.

B. Organize or own any Subsidiary that is owned directly by Issuer or CCH Direct
Parent other than those in existence on the Closing Date.

7.12 Contingent Liabilities

Become liable under any Contractual Obligation as a surety or accommodation
endorser for or upon the obligation of any other Person, (a) except the
endorsement of negotiable instruments received in the normal course of its
business, (b) indemnities provided under the Transaction Documents, and
(c) Permitted Debt of such Person (provided that, for the avoidance of doubt,
this clause (c) shall not permit any Subject Company to guarantee any
Obligations or Permitted Debt of any other Person unless such guarantee is
expressly permitted by subsection 7.2).

7.13 Employees

Have any employees.

7.14 ERISA Plans

Except as would not be expected to have, individually or in the aggregate, a
Material Adverse Effect, take any action to cause either Subject Company to
(a) incur any liability relating to, or incur any obligation to make
contributions to, any “pension plan” (as defined in Section 3(2) of ERISA) or
(b) incur any liability under or by operation of Title IV of ERISA, including,
but not limited to, any liability in connection with the termination or
reorganization of an “employee benefit plan” (as defined in Section 3(3) of
ERISA) subject to Title IV of ERISA or the withdrawal from a “multiemployer
plan” (as defined in Section 4001(a)(3) of ERISA).

7.15 Tax Treatment of Issuer

Take any action that causes Issuer to be treated as other than an association
taxable as a corporation for U.S. federal tax purposes on or after the Closing
Date.

7.16 Accounts

In the case of Issuer, deposit any funds that are distributed from CCH Direct
Parent into any account that is not subject to an Account Control Agreement.

 

95



--------------------------------------------------------------------------------

7.17 Additional Notes

Issue any Notes other than (i) the Initial Notes (whether issued on the Closing
Date or the Second Phase Funding Date), (ii) in connection with the payment of
interest in kind in accordance with subsection 3.2B(iii) and/or (iii) any
Additional Notes issued pursuant to subsection 10.3.

SECTION 8 REPORTING COVENANTS

Issuer covenants and agrees that on and after the Closing Date until the
Discharge Date, unless waived in accordance with the terms hereof, Issuer shall,
and shall cause each other Subject Company to, deliver to Agent:

8.1 Default Notice

As soon as possible and in any event within three Business Days after a
Responsible Officer becomes aware of the occurrence of any Default, a statement
of the Chief Financial Officer of Issuer setting forth details of such Default
and the action that the applicable Note Document Party has taken and proposes to
take with respect thereto.

8.2 Annual Financials

As soon as available and in any event within 120 days after the end of each
Fiscal Year, a copy of the audited financial statements for the Issuer and its
consolidated Subsidiaries, including therein a balance sheet of Issuer and its
consolidated Subsidiaries as of the end of such Fiscal Year and a statement of
income and a statement of cash flows of Issuer and its consolidated Subsidiaries
for such Fiscal Year, in each case accompanied by an audit opinion by KPMG LLP
or other independent public accountants of nationally recognized standing
reasonably acceptable to Agent (it being agreed any Big 4 accounting firm shall
be acceptable to Agent); provided that consolidated annual financial statements
for the 2014 Fiscal Year shall only be provided for CCL and CCP and such
financial statements may be unaudited and not accompanied by an audit opinion,
together with a certificate of a Responsible Officer of Issuer stating that no
Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that Issuer has
taken and proposes to take with respect thereto.

8.3 Quarterly Financials

As soon as available and in any event within 60 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year, a balance sheet of Issuer
and its consolidated Subsidiaries as of the end of such Fiscal Quarter and a
statement of income and a statement of cash flows of Issuer and its consolidated
Subsidiaries for the period commencing at the end of the previous Fiscal Quarter
and ending with the end of such Fiscal Quarter and a statement of income and a
statement of cash flows of Issuer and its consolidated Subsidiaries for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding date or period of the preceding
Fiscal Year, all in reasonable detail and duly certified (subject to normal
recurring adjustments necessary for a fair presentation and to the absence of
footnote

 

96



--------------------------------------------------------------------------------

disclosure) by a Responsible Officer of Issuer as having been prepared in
accordance with GAAP, together with a certificate of said officer of Issuer
stating that no Default has occurred and is continuing or, if a Default has
occurred and is continuing, a statement as to the nature thereof and the action
that Issuer has taken and proposes to take with respect thereto.

8.4 Litigation

Promptly after the commencement thereof, notice of all actions, suits,
investigations, litigation and proceedings before any Governmental Authority
affecting any Subject Company of the type described in subsection 5.6.

8.5 Creditor Reports

Substantially simultaneously with transmission thereof to the lenders under the
CCH Senior Financing, copies of all notices, certificates (including compliance
certificates), documents, reports and information (other than interest rate
elections, continuations or conversions) that any Project Entity may furnish to
the lenders under the CCH Senior Financing (including annual and operating
budgets, construction progress reports and operating reports, in each case to
the extent required thereby); provided that in the event that the CCH Senior
Financing is repaid in full prior to the Discharge Date, the foregoing
references in this subsection to the CCH Senior Financing shall be deemed to be
a reference to the largest principal amount of then-outstanding Permitted Senior
Debt of the Project Entities.

8.6 Agreement Notices, Etc.

A. Promptly upon receipt thereof:

(i) Copies of all notices, requests and other documents received by any Project
Entity under or pursuant to any Permitted Senior Debt Document regarding or
related to any material breach or default asserted by any party thereto.

(ii) Copies of any amendment, modification or waiver of any material provision
of any Permitted Senior Debt Document.

(iii) Copies of any notice of cancellation of, or non-renewal of, or material
change in, the insurance policies maintained by or on behalf of any Subject
Company.

(iv) Copies of any amendment, modification or waiver of any provision of any
Constituent Document of any Subject Company.

(v) Copies of any Permitted Senior Debt Document or Subsequent Material Project
Agreement entered into by any Project Entity after the date hereof (to the
extent not previously delivered); provided that, if the delivery of any
Subsequent Material Project Agreement pursuant to this subsection 8.6A(v) would
result in the breach of any confidentiality undertakings owed by the Project
Entities to the counterparty thereof, subject to the consent of the counterparty
and Agent’s or the Note Holder’s entry into any confidentiality agreement in
substantially the form that other parties receiving the same Subsequent Material
Project Agreement have been required to enter into in order to receive such
document, a copy of such

 

97



--------------------------------------------------------------------------------

Subsequent Material Project Agreement shall be made available to Agent or such
Note Holder and its counsel; provided, further, that notwithstanding the
foregoing, the Subject Companies shall have no obligation to deliver any
Subsequent Material Project Agreement that is a replacement or substitute for
the ConocoPhillips License Agreement or any license agreement with
ConocoPhillips Company or any of its affiliates entered into in connection with
an Expansion to Agent or any Note Holder pursuant to this subsection 8.6A(v).

(vi) Copies of any material Governmental Authorizations obtained by any Subject
Company after the Closing Date.

(vii) Written notice of any material dispute or material correspondence between
any Subject Company and any Governmental Authority involving the revocation,
modification or failure to renew of any material Governmental Authorization or
the imposition of additional conditions with respect thereto, to the extent if
adversely determined could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

B. Deliver to Agent and the Note Holders in accordance with subsection 8.7, any
notice required under subsection 10.3.

C. Prompt notice of any material change in accounting policies or financial
reporting practices by any Subject Company.

D. Prompt (but in no event longer than one Business Day following the applicable
determination) notice of any determination by Parent or Issuer that Parent or
Issuer is a USRPHC.

8.7 Other Information

Such other information respecting the business, condition (financial or
otherwise), operations, performance, properties or prospects of any Issuer Party
as Agent may from time to time reasonably request; provided that all such
information that is Confidential Information shall be subject to the terms of
subsection 12.22.

8.8 Delivery of Documents

A. Delivery of any notice, document or information pursuant to subsection 6.7D,
6.7E, 6.13B, 7.6A or 7.9 or this Section 8 shall be made in accordance with
subsection 8.8B.

B. With respect to each certificate of any Issuer Party delivered pursuant
hereto, and any documents required to be delivered to Agent, Collateral Agent or
Note Holders pursuant to this Agreement, a PDF of such materials shall be
prepared and posted to a data room or other electronic platform maintained by or
on behalf of the Issuer and to which Agent and the Note Holders have access and
notifying the Agent and the Note Holders of the posting of such information.
Issuer shall not be required to provide, or make available, or provide notice of
the posting of, copies of any certificates, documents, information, notices or
other materials pursuant to subsection 8.5, 8.6A(i), 8.6A(ii), 8.6A(v), 8.6B or
8.7 to Agent or any Note Holder if Agent or such Note Holder does not execute a
confidentiality agreement, in form and substance

 

98



--------------------------------------------------------------------------------

reasonably satisfactory to Issuer. At any time, Agent or any Note Holder may
indicate to Issuer that it no longer wishes to receive material non-public
information and Issuer shall promptly cease providing such material non-public
information to such Note Holder pursuant to subsection 8.5, 8.6A(i), 8.6A(ii),
8.6A(v), 8.6B or 8.7.

C. The financial statements delivered pursuant to subsection 8.2 or subsection
8.3, as the case may be, and the balance sheet, statement of income and
statement of cash flows that have been delivered pursuant to subsection 8.2 and
subsection 8.3, fairly present in all material respects the financial condition
of Issuer and its consolidated Subsidiaries as at the dates thereof and for the
periods ended on such dates, all in accordance with GAAP subject, in the case of
balance sheets, statements of income and cash flows delivered pursuant to
subsection 8.3, to normal recurring adjustments necessary for a fair
presentation and to the absence of footnote disclosure.

SECTION 9 CONVERSION; LIMITATION ON SYNTHETIC SALES; CERTAIN PRE-CLOSING MATTERS

9.1 Issuer Initiated Conversion

A. Subject to and upon compliance with the provisions set forth in subsection
9.2 and subsection 9.9, at any time on or after the Eligible Conversion Date for
the Initial Closing Date Notes (in the case of a conversion of Initial Closing
Date Notes), the Eligible Conversion Date for the Initial Second Phase Notes (in
the case of a conversion of Initial Second Phase Notes) or the Eligible
Conversion Date for the Additional Notes (in the case of a conversion of
Additional Notes) and prior to 5:00 p.m. (Houston time) on the Business Day
immediately preceding the ninth anniversary of the Closing Date, Issuer may
deliver an Issuer Initiated Conversion Notice to Agent specifying all or any
amount of Notes that will be subject to a conversion at the option of Issuer
(any such conversion, an “Issuer Initiated Conversion”) and the aggregate number
of shares of Parent Common Stock outstanding as of the date of such Issuer
Initiated Conversion Notice; provided that no Issuer Initiated Conversion shall
occur if an Event of Default has occurred and is continuing; provided, further,
that each Issuer Initiated Conversion Notice shall be irrevocable except as
provided for in section 2 of the Registration Rights Agreement.

B. The principal amount of Notes that Issuer requires the Note Holders, in the
aggregate, to convert under an Issuer Initiated Conversion must be equal to
$250,000,000 or an integral multiple of $1,000 in excess thereof (or to the
extent the aggregate principal amount of Notes outstanding with respect to which
an Eligible Conversion Date has occurred is less than $250,000,000 or is not an
integral multiple of $1,000, the aggregate principal amount of Notes outstanding
with respect to which an Eligible Conversion Date has occurred).

 

99



--------------------------------------------------------------------------------

9.2 Conditions to Conversion for Issuer Initiated Conversion Notice

Each of the following shall be a condition to the effectiveness of any Issuer
Initiated Conversion; provided, however, that each condition may be waived by
the mutual consent of Issuer and the applicable converting Note Holders:

A. any such Issuer Initiated Conversion shall not result in any converting Note
Holder that is an EIG Note Holder being required to convert its Notes and
receive shares of Parent Common Stock that would cause the Section 16 Percentage
for such EIG Note Holder to exceed 9.99%; provided, however, that Issuer shall
not be restricted in requiring or effecting an Issuer Initiated Conversion of
any Ownership Limit Non-Converted Notes at any time following the date that is
90 Trading Days after such Issuer Initiated Conversion Date giving rise to such
Ownership Limit Non-Converted Notes and such 90-Trading Day period may not be
waived by such EIG Note Holder; provided, further, that if, after the expiration
of such 90-Trading Day period, the Issuer seeks to require and effect an Issuer
Initiated Conversion with respect to such Ownership Limit Non-Converted Notes,
the applicable EIG Note Holder may require Issuer to repurchase any such
Ownership Limit Non-Converted Notes in accordance with subsection 9.4;

B. Pursuant to Sections 2 and 3 of the Registration Rights Agreement, with
respect to any Issuer Initiated Conversion, Parent shall file with the
Securities Exchange Commission a Shelf Registration Statement providing for the
registration of, and the sale on a continuous or delayed basis by the Holders
(as defined in the Registration Rights Agreement) of, all of the Registrable
Securities deliverable upon such Issuer Initiated Conversion, from time to time
in accordance with the methods of distribution elected by such Holders
(including an underwritten offering), pursuant to Rule 415 under the Securities
Act or any similar rule that may be adopted by the Securities Exchange
Commission, and shall cause such Shelf Registration Statement to become
effective on or prior to the Trading Day that the relevant Issuer Initiated
Conversion Notice is delivered;

C. the amount equal to the number of shares of Parent Common Stock outstanding
(prior to giving effect to any conversion that has not been settled) multiplied
by the Last Reported Sale Price on the Trading Day immediately preceding the
date of delivery of the applicable Issuer Initiated Conversion Notice shall not
be less than (a) unless and until the Second Phase Funding Date has occurred,
$10,000,000,000 and (b) on or following the Second Phase Funding Date,
$13,700,000,000;

D. (a) such Issuer Initiated Conversion and the Issuer Initiated Conversion
Notice to which it relates shall not occur or be delivered, as applicable,
(i) on any day during a “Blackout Period” (as defined in the Registration Rights
Agreement), (ii) on any day during a “Deferral Period” (as defined in section
5(j) of the Registration Rights Agreement), or if Parent reasonably expects that
a Deferral Period may commence within five Business Days following the date on
which the shares of Parent Common Stock are delivered pursuant to the applicable
Issuer Initiated Conversion or (iii) subject to subsection 9.10, on any day
during (x) the 90-Trading Day period immediately following the consummation of
any previous Issuer Initiated Conversion or Note Holder Initiated Conversion
(regardless of whether such conversion is of Initial Closing Date Notes, Initial
Second Phase Notes or Additional Notes) and (y) the five Scheduled Trading Day
period immediately following the delivery of any Issuer Initiated Conversion
Notice or Note Holder Initiated Conversion Notice, (b) such Issuer Initiated
Conversion shall not occur on any day during (i) the calendar period from, and
including, December 24 to January 1, or (ii) with respect to any conversion of
Additional Notes, the 12-month period following the date on which such
Additional Notes are issued, and (c) any Issuer Initiated Conversion Notice
shall not be delivered on any day during the 90 VWAP Trading Day period
following a stock split, stock dividend, rights offering, special dividend,
other asset distribution or any other event or transaction of a type that would
be subject to adjustment under subsection 9.8B;

 

100



--------------------------------------------------------------------------------

E. solely with respect to the first Issuer Initiated Conversion, the principal
amount of the Notes being converted shall be less than or equal to 50.0% of the
principal amount of Notes outstanding on the date of delivery of the applicable
Issuer Initiated Conversion Notice; and

F. any shares of Parent Common Stock delivered upon conversion are (i) fungible
with the Parent Common Stock, (ii) approved for listing on the Applicable
Exchange and (iii) not subject to any Transfer Restrictions (other than pursuant
to Section 5 of the Securities Act as a result of being “restricted securities”
within the meaning of Rule 144).

9.3 Conversion Procedure for Issuer Initiated Conversion

A. Following an Issuer Initiated Conversion Notice with respect to any Notes, by
5:00 p.m. (Houston time) on the fourth Scheduled Trading Day immediately
following the date of delivery of the applicable Issuer Initiated Conversion
Notice (a) Agent shall provide Issuer with a list of each Note Holder and the
amount of such Note Holder’s Notes that will be converted, and (b) each Note
Holder of any Notes to be converted in whole or in part shall:

(i) surrender such Note Holder’s Note to Issuer;

(ii) if required, furnish appropriate endorsements and transfer documents; and

(iii) provide notice of the number of shares of Parent Common Stock that can be
delivered to such converting Note Holder in respect of such Issuer Initiated
Conversion without causing the Section 16 Percentage for such Note Holder to
exceed 9.99%.

Subject to, and upon satisfaction of, the requirements in the immediately
preceding sentence, the Notes subject to an Issuer Initiated Conversion Notice
will be converted in accordance with the provisions of this Agreement and the
Notes and Issuer shall, and shall cause Parent, as agent for Issuer, to, deliver
the shares of Parent Common Stock deliverable therefor pursuant to subsection
9.9.

9.4 Repurchase of the Notes Following an Issuer Initiated Conversion Notice

A. If, following an Issuer Initiated Conversion Notice, any Notes subject to
conversion become Ownership Limit Non-Converted Notes by virtue of the
limitation set forth in subsection 9.2A and, thereafter, Issuer seeks to require
and effect an Issuer Initiated Conversion with respect to any or all of such
Ownership Limit Non-Converted Notes after the expiration of the 90-Trading Day
period referenced in subsection 9.2A, the EIG Note Holder holding such Ownership
Limit Non-Converted Notes shall have the right, at such EIG Note Holder’s
option, instead of having such Ownership Limit Non-Converted Notes converted, to
require Issuer to purchase for cash all or any portion of the Ownership Limit
Non-Converted Notes subject to such Issuer Initiated Conversion on the date that
is three (3) Business Days following the date on which such EIG Note Holder
delivers the Repurchase Notice to Issuer and satisfies the requirements set
forth in subsection 9.4C.

 

101



--------------------------------------------------------------------------------

B. No later than 11:00 a.m. (Houston time) on the third Scheduled Trading Day
immediately following the date of delivery of the applicable Issuer Initiated
Conversion Notice with respect to any Issuer Initiated Conversion of Ownership
Limit Non-Converted Notes, any EIG Note Holder with Ownership Limit
Non-Converted Notes subject to such conversion may deliver a notice to Issuer in
the form of Exhibit F-3 hereto (the “Repurchase Notice”) setting forth (i) the
principal amount of such EIG Note Holder’s Ownership Limit Non-Converted Notes
that such EIG Note Holder elects to require Issuer to repurchase (the
“Repurchased Non-Converted Notes”) and (ii) that such Repurchased Non-Converted
Notes are to be purchased by Issuer pursuant to the Notes and this subsection
9.4. Any Ownership Limit Non-Converted Notes subject to any Issuer Initiated
Conversion Notice that are not Repurchased Non-Converted Notes shall be
converted in accordance with the provisions of this Section 9.

C. To exercise its repurchase right pursuant to subsection 9.4A, each Note
Holder of Repurchased Non-Converted Notes shall, by the applicable time period
set forth in subsection 9.4B:

(i) surrender such Note Holder’s Note to Issuer; and

(ii) if required, furnish appropriate endorsements and transfer documents;

provided, however, that if such Note Holder has already satisfied the
requirements of clauses (i) and (ii) immediately above in connection with the
conversion procedures set forth in subsection 9.3A, then such requirements shall
be deemed to have been satisfied under this subsection 9.4C.

D. The Repurchased Non-Converted Notes shall be purchased by Issuer at a price
equal to the sum of (i) the product of (A) the aggregate principal amount of the
Repurchased Non-Converted Notes and (B) 1.1 plus (ii) accrued and unpaid
interest on such Repurchased Non-Converted Notes to, but excluding, the date of
repurchase.

9.5 Note Holder Initiated Conversion

A. Subject to and upon compliance with the provisions set forth in subsection
9.6 and subsection 9.9, each Note Holder shall have the right, at such Note
Holder’s option, at any time on or after the six-month anniversary of the
Eligible Conversion Date for the Initial Closing Date Notes (in the case of a
conversion of Initial Closing Date Notes), the Eligible Conversion Date for the
Initial Second Phase Notes (in the case of a conversion of Initial Second Phase
Notes) or the Eligible Conversion Date for the Additional Notes (in the case of
a conversion of Additional Notes) and prior to 5:00 p.m. (Houston time) on the
Business Day immediately preceding the ninth anniversary of the Closing Date, to
convert the principal amount of any such Notes, or any portion of such principal
amount, into shares of Parent Common Stock by, acting through Agent, delivering
to Issuer and Parent the Note Holder Initiated Conversion Notice (any such
conversion, a “Note Holder Initiated Conversion”); provided that each Note
Holder Initiated Conversion Notice shall be irrevocable, except as provided for
in subsection 9.10 or in section 4(a) of the Registration Rights Agreement.

 

102



--------------------------------------------------------------------------------

B. The aggregate principal amount of Notes that Note Holders elect to convert
under a Note Holder Initiated Conversion must be equal to $250,000,000 or an
integral multiple of $1,000 in excess thereof (or to the extent the aggregate
principal amount of Notes outstanding with respect to which an Eligible
Conversion Date has occurred is less than $250,000,000 or is not an integral
multiple of $1,000, the aggregate principal amount of Notes outstanding with
respect to which an Eligible Conversion Date has occurred).

9.6 Conditions to Conversion for Note Holder Initiated Conversion

Each of the following shall be a condition to the effectiveness of any Note
Holder Initiated Conversion; provided, however, that each condition may be
waived by the mutual consent of Issuer and the applicable converting Note
Holders:

A. solely with respect to the first Note Holder Initiated Conversion, the
principal amount of the Notes being converted shall be less than or equal to
50.0% of the principal amount of Notes outstanding on the relevant date of
delivery of the applicable Note Holder Initiated Conversion Notice;

B. (a) such Note Holder Initiated Conversion and the Note Holder Initiated
Conversion Notice to which it relates shall not occur or be delivered, as
applicable, (i) on any day during a “Blackout Period” (as defined in the
Registration Rights Agreement), (ii) on any day during a “Deferral Period” (as
defined in section 5(j) of the Registration Rights Agreement), or if Parent
reasonably expects that a Deferral Period may commence within five Business Days
following the date on which the shares of Parent Common Stock are delivered
pursuant to the applicable Note Holder Initiated Conversion or (iii) subject to
subsection 9.10, on any day during (x) the 90-Trading Day period immediately
following the consummation of any previous Issuer Initiated Conversion or Note
Holder Initiated Conversion (regardless of whether such conversion is of Initial
Closing Date Notes, Initial Second Phase Notes or Additional Notes) and (y) the
five Scheduled Trading Day period immediately following the delivery of any
Issuer Initiated Conversion Notice or Note Holder Initiated Conversion Notice
and (b) such Note Holder Initiated Conversion Notice shall not be delivered on
any day during the 90 VWAP Trading Day period following a stock split, stock
dividend, rights offering, special dividend, other asset distribution or any
other event or transaction of a type that would be subject to adjustment under
subsection 9.8B; provided that if any Note Holder delivers a Note Holder
Initiated Conversion Notice during one of the periods enumerated above, then
such Note Holder Initiated Conversion Notice shall be deemed void and not given
any effect;

C. the amount equal to the number of shares of Parent Common Stock outstanding
(prior to giving effect to any conversion that has not been settled) multiplied
by the Last Reported Sale Price on the Trading Day immediately preceding the
date of delivery of the applicable Note Holder Initiated Conversion Notice shall
not be less than (a) unless and until the Second Phase Funding Date has
occurred, $10,000,000,000 and (b) on or following the Second Phase Funding Date,
$13,700,000,000;

 

103



--------------------------------------------------------------------------------

D. the Note Holders may make the “Demand” (as defined in section 3 of the
Registration Rights Agreement) with respect to the Registrable Securities to be
received upon such Note Holder Initiated Conversion and that Parent shall comply
with its obligations under the Registration Rights Agreement; provided that any
underwritten offering effected pursuant to such Demand shall not include a road
show or fully-marketed offering; and

E. any shares of Parent Common Stock delivered upon conversion are (i) fungible
with the Parent Common Stock, (ii) approved for listing on the Applicable
Exchange and (iii) not subject to any Transfer Restrictions (other than pursuant
to Section 5 of the Securities Act as a result of being “restricted securities”
within the meaning of Rule 144).

9.7 Conversion Procedure for Note Holder Initiated Conversion

A. Following a Note Holder Initiated Conversion Notice with respect to any
Notes, the Note Holder of any such Notes to be converted, in whole or in part,
shall at or prior to 5:00 p.m. (Houston time) on the fourth Scheduled Trading
Day immediately following the date of delivery of the applicable Note Holder
Initiated Conversion Notice:

(i) surrender such Note Holder’s Note to Issuer;

(ii) if required, furnish appropriate endorsements and transfer documents; and

(iii) if required pursuant to subsection 9.12, pay any transfer taxes or duties.

Subject to, and upon satisfaction of the requirements in the immediately
preceding sentence, the Notes subject to a Note Holder Initiated Conversion
Notice will be converted in accordance with the provisions of this Agreement and
the Notes and Issuer shall, and shall cause Parent, as agent for Issuer, to,
deliver the shares of Parent Common Stock deliverable therefor pursuant to
subsection 9.9.

9.8 Conversion Rate

A. The conversion rate with respect to any Notes surrendered for conversion
pursuant to this Section 9 (the “Conversion Rate”) shall be the number of shares
of Parent Common Stock per $1,000 principal amount of Notes (or, if the
aggregate principal amount of Notes subject to conversion is not an integral of
$1,000, such other amount) equal to 1,000 (or, if the aggregate principal amount
of Notes subject to conversion is not an integral of $1,000, such other amount)
divided by: (i) (a) with respect to any Initial Notes surrendered in connection
with an Issuer Initiated Conversion, the price per share equal to the lower of
(x) the product of (A) 0.9 and (B) the average of the Daily VWAP of Parent
Common Stock for the 90 consecutive VWAP Trading Day period ending on, and
including, the VWAP Trading Day immediately preceding the date on which the
Issuer Initiated Conversion Notice is delivered to converting Note Holders and
(y) the product of (A) 0.9 and (B) the Last Reported Sale Price on the Trading
Day immediately preceding the date on which the Issuer Initiated Conversion
Notice is delivered to converting Note Holders or (b) with respect to any
Additional Notes surrendered in connection with an Issuer Initiated Conversion,
the price per share equal to the lower of (x) the product of

 

104



--------------------------------------------------------------------------------

(A) 0.75 and (B) the average of the Daily VWAP of Parent Common Stock for the
90 consecutive VWAP Trading Day period ending on, and including, the VWAP
Trading Day immediately preceding the date on which the Issuer Initiated
Conversion Notice is delivered to converting Note Holders and (y) the product of
(A) 0.75 and (B) the Last Reported Sale Price on the Trading Day immediately
preceding the date on which the Issuer Initiated Conversion Notice is delivered
to converting Note Holders; or (ii) (a) with respect to any Initial Notes
surrendered in connection with a Note Holder Initiated Conversion, the average
of the Daily VWAP of Parent Common Stock for the 90 consecutive VWAP Trading Day
period ending on, and including, the VWAP Trading Day immediately preceding the
date on which the Note Holder Initiated Conversion Notice is delivered to Issuer
and Parent or (b) with respect to any Additional Notes surrendered in connection
with a Note Holder Initiated Conversion, the product of (x) 0.75 and (y) the
average of the Daily VWAP of Parent Common Stock for the 90 consecutive VWAP
Trading Day period ending on, and including, the VWAP Trading Day immediately
preceding the date on which the Note Holder Initiated Conversion Notice is
delivered to Issuer and Parent (any such 90 consecutive VWAP Trading Day period
described in clauses (i) and (ii) immediately above, the “Averaging Period” and
any such price calculated in clauses (i) and (ii) immediately above, the
“Conversion Price”); provided, however, that the Issuer shall adjust the
Conversion Rate in a commercially reasonable manner and in accordance with the
advice and calculations of an Independent Financial Expert retained by Issuer
for such purpose if (i) the ex-dividend date or record date, as applicable, for
any regularly scheduled quarterly or other periodic dividend or distribution
occurs during the period starting on the date immediately succeeding the last
day of the Averaging Period and ending on the day immediately preceding the date
on which Parent Common Stock is delivered to the converting Note Holder in
accordance with subsection 9.9D or (ii) the ex-dividend date or record date, as
applicable, for any regularly scheduled quarterly or other periodic dividend or
distribution that is in an amount that differs materially from the amount of the
most recent regularly scheduled or other periodic dividend of the Parent occurs
during the period starting on the first day of the Averaging Period and ending
on the last day of the Averaging Period.

B. If the ex-dividend date, record date, effective date or expiration date, as
applicable, for any of the following events occurs, the Averaging Period for the
purpose of determining any Conversion Price may not commence until 90 VWAP
Trading Days following such an event (for the avoidance of doubt, a conversion
of Notes may not occur during a 90 VWAP Trading Day period following such an
event) unless the Note Holders who have delivered the Note Holder Initiated
Conversion Notice with respect to any Notes elect for the Averaging Period for
such converted Notes to include one or more of such events, in which case the
conversion of such Notes shall occur in accordance with such Note Holder
Initiated Conversion Notice Conversion Notice and the Conversion Rate shall be
adjusted by the Issuer in a commercially reasonable manner and in accordance
with the advice and calculations of the Independent Financial Expert retained by
the Issuer for that purpose:

(i) Parent issues shares of Parent Common Stock as a dividend or distribution on
all or substantially all of the shares of the Parent Common Stock, or Parent
effects a share split or share combination applicable to all or substantially
all shares of the Parent Common Stock;

 

105



--------------------------------------------------------------------------------

(ii) Parent declares a distribution to all or substantially all holders of
shares of Parent Common Stock of any rights, options or warrants entitling them
for a period of not more than 60 days after the date of such distribution to
subscribe for or purchase shares of Parent Common Stock, at a price per share
less than the Last Reported Sale Price of the Parent Common Stock on the Trading
Day immediately preceding the date of announcement of such distribution;

(iii) Parent declares a distribution of shares of its capital stock, evidences
of its indebtedness, other assets or property of Parent or rights, options or
warrants to acquire Issuer’s capital stock or other securities (the “Distributed
Property”), to all or substantially all holders of shares of Parent Common
Stock, excluding:

(a) dividends or distributions of Parent Common Stock or rights, options or
warrants as to which an adjustment was made under subsection 9.8B(i) or
subsection 9.8B(ii), as the case may be;

(b) dividends or distributions paid exclusively in cash as to which adjustment,
if any, will be made under subsection 9.8B(v); and

(c) dividends or distributions as to which an adjustment was made under
subsection 9.8B(iv);

(iv) Parent declares a distribution to all or substantially all holders of
shares of Parent Common Stock of shares of capital stock of any class or series,
or similar equity interest, of or relating to a Subsidiary, or other business
unit or Affiliate, of Parent, where such Capital Stock or similar equity
interest is listed or quoted (or will be listed or quoted upon consummation of
the Spin-Off) on a major U.S. or non-U.S. securities exchange (a “Spin-Off”);

(v) any cash dividend or distribution is declared to be paid or made to all or
substantially all holders of shares of Parent Common Stock, other than any
regularly scheduled quarterly or other periodic dividend or distribution,
subject to adjustment pursuant to the proviso set forth in subsection 9.8A; or

(vi) Parent, Issuer or any of their Subsidiaries makes a payment in respect of a
tender offer or exchange offer for shares of Parent Common Stock, to the extent
that the cash and value of any other consideration included in the payment per
share of Parent Common Stock exceeds the Last Reported Sale Price of the Parent
Common Stock on the Trading Day next succeeding the last date on which tenders
or exchanges may be made pursuant to such tender offer or exchange offer.

C. Within three Business Days following any adjustment to the Conversion Rate
pursuant to the proviso in subsection 9.8A, Issuer shall prepare a notice of
such adjustment of the Conversion Rate setting forth the adjusted Conversion
Rate and the date on which each adjustment became effective and shall mail by
overnight mail such notice of such adjustment of the Conversion Rate to each
Note Holder in accordance with subsection 12.4. In addition, following any
adjustment to the Conversion Rate pursuant to the proviso in subsection 9.8A,
Issuer will, upon request by a Note Holder, promptly following (and, in any
event, within three Business Days of) such request, provide to such Note Holder
a report (in a commonly used file format for the storage and manipulation of
financial data) displaying in reasonable detail the basis for such adjustment.

 

106



--------------------------------------------------------------------------------

D. During the period starting on the day immediately succeeding the last day of
the Averaging Period and ending on the day immediately preceding the date on
which Parent Common Stock is delivered to the converting Note Holder in
accordance with subsection 9.9D, no ex-dividend date, record date, effective
date or expiration date, as applicable, for any of the events described in
subsection 9.8B that are not permitted to occur during the Averaging Period for
the purpose of determining any Conversion Price shall occur.

9.9 Settlement upon Conversion

A. Provisions of this Agreement that apply to conversion of all of a Note also
apply to conversion of a portion of a Note.

B. Each conversion shall be deemed to have been effected as to any such Notes
(or portion thereof) on the date on which the requirements set forth above in
subsection 9.3 or 9.7, as applicable, have been satisfied as to such Notes (or
portion thereof).

C. Upon the surrender of a Note that is converted in part (except to the extent
such Note is repurchased as a Repurchased Non-Converted Note) or only part of
which consists of Repurchased Non-Converted Notes within three Business Days
after the date of such surrender, Issuer shall execute and deliver to the Holder
a new Note equal in principal amount to the unconverted portion or portion not
subject to repurchase of the Note surrendered.

D. With respect to any conversion of Notes, if any, Issuer shall, subject to the
provisions of this Section 9, no later than 5:00 p.m. (Houston time) on the
fifth Scheduled Trading Day immediately following the date of delivery of the
relevant Issuer Initiated Conversion Notice or Note Holder Initiated Conversion
Notice, as applicable, cause Parent to issue and Issuer shall deliver (or shall
cause Parent, as agent for Issuer, to deliver) to the converting Note Holder the
number of shares of Parent Common Stock equal to, in respect of each $1,000
principal amount of Notes being converted (or, if the aggregate principal amount
of Notes subject to conversion is not an integral of $1,000, such other amount),
the number of shares of Parent Common Stock equal to the Conversion Rate,
rounded down to the nearest whole share of Parent Common Stock; provided, that
in the event of a Note Holder Initiated Conversion, Issuer’s requirement to
deliver shares in accordance with this subsection 9.9D shall be deferred to the
extent Parent’s obligations under section 4(a) of the Registration Rights
Agreement are deferred in accordance with the terms thereof until the date on
which such obligations are satisfied or the applicable Note Holder elects to
revoke its Note Holder Initiated Conversion Notice in accordance with the terms
of such section.

E. Upon conversion, Note Holders shall receive a separate cash payment for
(i) any partial shares that are not delivered to such Note Holder pursuant to
subsection 9.9D, plus (ii) accrued and unpaid interest up to but excluding the
date on which such converting Note Holder receives shares of Parent Common Stock
pursuant to subsection 9.9D.

 

107



--------------------------------------------------------------------------------

F. Issuer shall not issue fractional shares upon conversion of Notes. If
multiple Notes shall be surrendered for conversion at one time by the same Note
Holder, the number of full shares which shall be issuable upon conversion (and
the number of fractional shares, if any, for which cash shall be delivered)
shall be computed on the basis of the aggregate principal amount of the Notes
(or specified portions thereof to the extent permitted hereby) so surrendered.

G. Notwithstanding anything to the contrary in this Agreement, in no case shall
Issuer deliver (or cause Parent to deliver) any shares of Parent Common Stock to
the extent delivery thereof would cause the aggregate number of all shares of
Parent Common Stock delivered and deliverable pursuant to the terms of this
Agreement to all Note Holders to exceed the Aggregate Share Cap.

H. With respect to each share of Parent Common Stock delivered pursuant to this
subsection 9.9: (i) Issuer acknowledges to, and agrees with, the Note Holder of
the relevant converted Note that such share will be delivered free of
restrictive legends; provided that any instruction to the transfer agent for the
Parent Common Stock that such shares of Parent Common Stock are “restricted
securities” within the meaning of Rule 144(a) of the Securities Act shall not be
deemed to breach this subsection 9.9H; provided that upon a sale pursuant to the
registration statement, such shares will be delivered free of any such legend,
registered in the name of The Depository Trust Company’s nominee, maintained in
the form of book entries on the books of The Depository Trust Company and
allowed to be settled through The Depository Trust Company’s regular book-entry
settlement services and (ii) the Note Holder of the relevant converted Note
acknowledges and agrees that such share may be a “restricted security” within
the meaning of Rule 144(a) of the Securities Act and will not be sold except in
a transaction registered under the Securities Act or in a transaction exempt
from the registration requirements of the Securities Act.

9.10 Piggyback Conversions

A. Notwithstanding the limitations set forth in subsection 9.2D(a)(iii) and
subsection 9.6B(a)(iii), if any Issuer Initiated Conversion Notice or any Note
Holder Initiated Conversion Notice has been delivered (either, the “First
Notice”), then, by 5:00 p.m. (Houston time) on the Business Day immediately
following the delivery of such First Notice, the Note Holders (with respect to
any First Notice that is an Issuer Initiated Conversion Notice) or the Issuer
(with respect to any First Notice that is a Note Holder Initiated Conversion
Notice) shall have the right to deliver, as applicable, a Note Holder Initiated
Conversion Notice or Issuer Initiated Conversion Notice (either, the “Piggyback
Notice”), and such Piggyback Notice shall be deemed to have been delivered on
the same date as the First Notice, and, for the avoidance of doubt, the
conversion with respect to each of the First Notice and the Piggyback Notice
shall be consummated on the same date. Except as expressly set forth in this
subsection 9.10, any conversion pursuant to a First Notice or a Piggyback Notice
shall be subject to all terms and conditions applicable to an Issuer Initiated
Conversion or a Note Holder Initiated Conversion, as applicable; provided that
in the event the Piggyback Notice is delivered by Issuer following a Note Holder
Initiated Conversion Notice, the Note Holders delivering the First Notice shall
have the right to revoke the applicable Note Holder Initiated Conversion Notice
that was delivered by such Note Holders on or before 5:00 p.m. (Houston time) on
the Business Day immediately following the delivery of the Piggyback Notice and,
in the event the Note Holders elect to revoke such First Notice, the Issuer
shall have the right, to be exercised within one Business Day

 

108



--------------------------------------------------------------------------------

following the revocation of the First Notice, to notify Agent and the Note
Holders that Issuer elects to increase the aggregate amount of Notes to be
converted pursuant to the Piggyback Notice and such conversion will otherwise
remain subject to the provisions of this Section 9, including, with respect to
any conversion of Notes held by an EIG Note Holder, the provisions set forth in
subsection 9.2A.

B. Notwithstanding subsection 9.10A, if:

(i) as a result of subsection 9.9G, less than all the shares of Parent Common
Stock subject to the First Notice and the Piggyback Notice may be delivered,
Parent Common Stock shall be delivered, to the extent permitted by subsection
9.9G, first, pursuant to the First Notice and, second, pursuant to the Piggyback
Notice; or

(ii) with respect to the First Notice and Piggyback Notice, if any, in
connection with the initial conversion pursuant to this Section 9, the aggregate
principal amount of Notes being converted pursuant to both the First Notice and
the Piggyback Notice shall be less than or equal to 50.0% of the principal
amount of all Notes outstanding as of the date the First Notice is delivered,
and, subject to such limitation, Parent Common Stock shall be delivered first,
pursuant to the First Notice with respect to a principal amount of Notes equal
to the lesser of (i) 50.0% of the principal amount of all Notes outstanding as
of the date the First Notice is delivered and (ii) the principal amount of Notes
subject to the First Notice, and, second, pursuant to the Piggyback Notice with
respect to a principal amount of Notes equal to the lesser of (x) the excess, if
any, of (A) 50.0% of the principal amount of all Notes outstanding as of the
date the First Notice is delivered over (B) the principal amount of Notes
subject to the First Notice and (y) the principal amount of Notes subject to the
Piggyback Notice.

9.11 Effect of Reclassification, Consolidation, Merger or Sale

In the case of (i) any recapitalization, reclassification or change of Parent
Common Stock (other than changes resulting from a subdivision or combination,
any stock dividends or any change in par value or to no par value or from no par
value to a par value), (ii) any consolidation, merger or combination involving
Parent, (iii) any sale, lease or other transfer to a third party of the
consolidated assets of Parent substantially as an entirety, or (iv) any
statutory share exchange, in each case, as a result of which Parent Common Stock
would be converted into, or exchanged for, stock, other securities, other
property or assets (including cash or any combination thereof) (any such event,
a “Merger Event”), then, at the effective time of the Merger Event, Issuer shall
execute, and each Note Holder shall counter-sign, a supplemental agreement
providing for the right to convert each $1,000 principal amount of Notes by
reference to the kind and amount of shares of stock, other securities or other
property or assets (including cash or any combination thereof) that a holder of
one share of Parent Common Stock immediately prior to such Merger Event would
have owned or been entitled to receive (the “Reference Property”) upon such
Merger Event; provided that, if the successor to Parent is not a U.S. person
(within the meaning of Section 7701(a)(30) of the Code) that is an entity
taxable as a corporation for U.S. federal tax purposes, Parent shall notify
Agent no fewer than 15 Business Days prior to the effective time of such Merger
Event; provided, further, that unless upon the effective time of such Merger
Event (i) the common equity (or receipts representing such equity) of the
successor to Parent is listed on The New York Stock Exchange, the NYSE MKT, the
NASDAQ Global Market or the

 

109



--------------------------------------------------------------------------------

NASDAQ Global Market Select, or any successor to the foregoing, and (ii) such
successor to Parent becomes party to this Agreement and the Registration Rights
Agreement and assumes all of Parent’s obligations thereunder, Section 9 of this
Agreement shall cease to be effective and the Notes shall no longer be
convertible. If such Merger Event causes Parent Common Stock to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of shareholder election), the Reference Property
into which the Notes will be convertible will be deemed to be the weighted
average of the types and amounts of consideration received by the holders of
shares of Parent Common Stock that affirmatively make such an election. If
requested by the Required Note Holders (ignoring, for the purposes of
determining Required Note Holders for purposes of this Section, any conversions
that have not been settled) any changes to this Agreement in connection with the
Merger Event shall be made in accordance with the advice and calculations of an
Independent Financial Expert retained by Issuer for such purpose. Issuer shall
notify the Note Holders of such weighted average as soon as practicable after
such determination is made. Issuer shall not, and shall cause Parent not to,
enter into any such transaction unless its terms are consistent with the
foregoing in this subsection 9.11.

9.12 Taxes of Shares Issued

Any issue of shares on conversions of Notes shall be made without charge to the
converting Note Holder for any documentary, transfer, stamp or any similar tax
in respect of the issue thereof, and Issuer shall pay any and all documentary,
stamp or similar issue or transfer taxes or duties that may be payable in
respect of the issue or delivery of shares of Parent Common Stock on conversion
of Notes pursuant hereto. Issuer shall not, however, be required to pay any such
tax which may be payable in respect of any transfer involved in the issue and
delivery of shares in any name other than that of Issuer of any Notes converted,
and, in addition to any other requirements or conditions set forth herein,
Issuer shall not be required to issue or deliver any such shares unless and
until the Person or Persons requesting the issue thereof shall have paid to
Issuer the amount of such tax or shall have established to the satisfaction of
Issuer that such tax has been paid.

9.13 Reservation of Shares

Parent shall at all times provide, out of its authorized but unissued shares or
shares held in treasury, shares of Parent Common Stock in an amount equal to the
Aggregate Share Cap.

9.14 Shareholder Rights Plan

Each share of Parent Common Stock issued upon conversion of Notes pursuant to
this Section 9 shall be entitled to receive the appropriate number of rights, if
any, as may be provided by the terms of any shareholder rights agreement adopted
by Parent, as any such agreement may be amended from time to time.
Notwithstanding the foregoing, if prior to any conversion such rights have
separated from the Parent Common Stock in accordance with the provisions of the
applicable shareholder rights agreement, the Conversion Rate shall be adjusted
at the time of separation as if Parent had distributed, to all holders of the
Parent Common Stock, Distributed Property as described in subsection 9.8B(iii)
above, subject to readjustment in the event of the expiration, termination or
redemption of such rights.

 

110



--------------------------------------------------------------------------------

9.15 Limitations on Synthetic Sales

No Note Holder shall, while it is the holder of Notes, enter into any hedging,
derivative or other similar transaction relating to such Notes with respect to
any Issuer Party or any of their respective Equity Interests, other securities,
debt instruments or credit ratings, the economic effect or intent of which
transaction is to transfer gain or loss in respect of the value of, such Notes
(or the shares of Parent Common Stock into which such Notes are convertible) to
another Person as a result of changes in the trading price of the securities of
any Issuer Party or their respective Equity Interests, debt instruments or
changes in the credit ratings of any Issuer Party or any of their respective
Equity Interests, other securities or debt instruments (or, more generally,
changes in the perceived creditworthiness of any Issuer Party); provided that
this limitation shall not apply to any Notes in respect of which an Issuer
Initiated Conversion Notice or notice of Note Holder Initiated Conversion has
been provided pursuant to this Section 9.

9.16 Director Rights

From and after the date of any conversion pursuant to this Section 9 following
which the EIG Note Holders collectively “beneficially” own (within the meaning
of Section 13 of the Exchange Act) shares of the Parent Common Stock acquired
pursuant to one or more Issuer Initiated Conversions or Note Holder Initiated
Conversions representing 10% or more of the outstanding shares of Parent Common
Stock, and for so long as such shares continue to represent 5% or more of the
outstanding shares of Parent Common Stock, EIG MC, on behalf of the EIG Note
Holders, shall be entitled to designate one voting member for appointment to the
board of directors of Parent; provided that such appointee shall be subject to
the good faith completion of Parent’s customary due diligence process on
director nominees. For the avoidance of doubt, EIG MC shall not be entitled to
appoint more than one director pursuant to this subsection 9.16 at any time. If
EIG MC is entitled to designate a director pursuant to this subsection 9.16,
Parent will immediately expand the board of directors of Parent (if there are no
existing vacancies) and include such EIG MC designee on the board of directors
in such newly-created or vacant director’s seat. Thereafter, Parent shall
nominate the person designated by EIG MC in accordance with this subsection 9.16
for election as a director at the annual meeting immediately following the
applicable Conversion Date and solicit proxies for such director in the same
manner as it does for all the other members of Parent’s slate of directors. In
the event EIG MC’s designee is not elected as a director at such annual meeting,
EIG MC shall have the right to appoint a replacement director (who, for the
avoidance of doubt, shall be a different individual) in accordance with this
subsection 9.16.

9.17 Cooperation

Until the date that is 90 days after the Closing Date, the Note Document Parties
shall cooperate with the Agent and the Note Purchasers and shall make their
respective officers and other representatives available during reasonable
business hours for meetings and customary due diligence calls in connection with
the marketing of any transaction with respect to the Notes.

 

111



--------------------------------------------------------------------------------

9.18 Tax Matters.

A. Parent covenants and agrees, from the Closing Date and until the Discharge
Date, unless waived in accordance with the terms hereof:

(i) Parent shall promptly notify Agent if Parent determines that either Parent
or Issuer is a USRPHC.

(ii) Unless Parent has provided Agent with notice pursuant to subsection
9.18A(i) that Parent is a USRPHC, Parent shall perform a quarterly analysis of
its USRPHC status and provide (i) on a quarterly basis and, if requested by
Agent, on any date of a disposition of a Note, the Note Holders with a duly
signed certificate which certifies that Parent is not a USRPHC, and therefore
equity interests in Parent are not United States real property interests within
the meaning of Section 897(c)(1) of the Code, in a form reasonably satisfactory
to Agent, and (ii) EIG MC and any of its Affiliates with the underlying
analyses, valuations and work papers related to such determination.

(iii) Parent shall not take any action that causes Issuer to be treated as other
than an association taxable as a corporation for U.S. federal tax purposes on or
after the Closing Date.

B. Parent covenants and agrees (i) to treat the Notes as debt for U.S. federal
tax purposes and (ii) that the Notes are not “contingent payment debt
instruments” within the meaning of Treasury Regulations Section 1.1275-4 in each
case unless otherwise required pursuant to a “determination” within the meaning
of Section 1313(a) of the Code.

9.19 Equity Contribution Agreement

Parent covenants and agrees, from the Closing Date and until the Discharge Date,
unless waived in accordance with the terms hereof:

A. In the event all Senior Debt Obligations have been paid in full and all
related Senior Debt Commitments, if applicable, have terminated or expired or
the financing for the Project contemplated by the CCH Senior Financing Documents
has otherwise been terminated, in each case, prior to the payment of all Cash
Equity Funding required to the paid under Sections 2 and 3 of the Equity
Contribution Agreement (without regard to the pro rata funding requirements of
Sections 3(b) and 3(c) of the Equity Contribution Agreement), the Required Note
Holders, shall have the right to require, by written notice to Parent from
Agent, Parent to pay all such remaining and unpaid Cash Equity Funding amounts
to CCH by wire transfer of immediately available funds to an account designated
by CCH or as otherwise directed by CCH.

B. Parent shall not amend the Equity Contribution Agreement, other than
amendments that could not reasonably be expected to adversely impair the rights
or remedies of the Note Holders or Agent with respect to the Equity Contribution
Agreement pursuant to subsection 9.19A.

 

112



--------------------------------------------------------------------------------

SECTION 10 EVENTS OF DEFAULT; REMEDIES

10.1 Events of Default

Each of the following events, acts, occurrences or conditions shall constitute
an Event of Default under this Agreement and the other Note Documents,
regardless of whether such event, act, occurrence or condition is voluntary or
involuntary or results from the operation of Requirements of Law or pursuant to
or as a result of compliance by any Person with any judgment, decree, order,
rule or regulation of any Governmental Authority:

A. Failure to Make Payments. Issuer or any other Note Document Party shall
(i) default in the payment when due of any interest, Fees, Yield Maintenance
Amount or any other Note Obligations (other than principal (including all
amounts added to principal pursuant to subsection 3.2B(iii)) of the Notes) for
more than three (3) Business Days after such due date, or (ii) default in the
payment when due of any principal (including all amounts added to principal
pursuant to subsection 3.2B(iii)) of the Notes, including any mandatory
prepayments required hereunder; provided that if failure to pay such principal
occurs due to a purely administrative error, Issuer shall have three
(3) Business Days after the applicable due date to cure such failure.

B. Breach of Representation or Warranty. Any representation, warranty or
certification by any Note Document Party under this Agreement or any other Note
Document or in any certificate furnished by any Note Document Party pursuant to
any Note Document shall prove to have been false in any material respect,
unless, if such false representation, warranty or certification (and the effect
thereof) is capable of being cured within 60 days, such Person cures such false
representation, warranty or certification (and any effect thereof) within
60 days of becoming aware thereof.

C. Breach of Covenants.

(i) Any Note Document Party shall fail to perform or observe any term, covenant
or agreement contained in (a) subsection 6.3A, subsection 6.6B, subsection
6.10B, subsection 6.13A, subsection 7.2, subsection 7.3, subsection 7.5,
subsection 7.6, subsection 7.11, subsection 7.15 or subsection 7.17 of this
Agreement, (b) Section 6(d), Section 6(e) or Section 6(g) of either Pledge
Agreement or (c) subsection 2.4, provided that to the extent such breach of
subsection 2.4 results due to a purely administrative error, Issuer shall have
three (3) Business Days to cure such failure.

(ii) Any Subject Company shall (a) fail to perform or observe any term, covenant
or agreement contained in subsection 6.8, subsection 7.4A, subsection 7.8,
subsection 7.10, subsection 7.13, subsection 7.14, subsection 7.16 or subsection
8.1, (b) fail in any material respect to perform or observe any term, covenant
or agreement contained in subsection 7.1, subsection 7.7 or subsection 7.12,
and, in each case of clauses (a) and (b), such failure shall remain unremedied
for ten (10) Business Days after the earlier of the date on which (x) any
officer of Issuer becomes aware of such failure or (y) written notice thereof
shall have been given to Issuer by Agent, Collateral Agent or any Note Holder;
provided that to the extent any breach of subsection 6.8, subsection 7.8 or
subsection 7.16 occurs due to a purely administrative error, Issuer shall have
an additional three (3) Business Days to cure such failure.

 

113



--------------------------------------------------------------------------------

(iii) Any Subject Company shall (a) fail to perform or observe any term,
covenant or agreement contained in subsection 6.9 or (b) fail in any material
respect to perform or observe any term, covenant or agreement contained in
subsection 6.7, subsection 7.4B or subsection 8.5, and in each case of clauses
(a) and (b), such failure shall remain unremedied for thirty (30) days after the
earlier of the date on which (x) any officer of Issuer becomes aware of such
failure or (y) written notice thereof shall have been given to Issuer by Agent,
Collateral Agent or any Note Holder.

(iv) Any Note Document Party shall fail in any material respect to perform or
observe any term, covenant or agreement contained in any Note Document on its
part to be performed or observed (other than any term, covenant or agreement
contemplated by subsections 10.1A, B, 10.1C(i), 10.1C(ii) and 10.1C(iii) above)
if such failure shall remain unremedied for 30 days after the earlier of the
date on which (A) any officer of Issuer and, if applicable, such other Note
Document Party becomes aware of such failure or (B) written notice thereof shall
have been given to Issuer and, if applicable, such other Note Document Party by
Agent, Collateral Agent or any Note Holder; provided, however, that, if (1) such
failure does not involve the payment of money to any Person and cannot be cured
in such 30-day period, (2) such failure is susceptible of cure within 90 days,
(3) the Note Document Parties are proceeding with diligence and in good faith to
cure such failure, (4) the existence of such failure has not had and would not,
after considering the nature of the cure, reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (5) Agent shall
have received a certificate signed by a Responsible Officer of Issuer to the
effect of clauses (1), (2), (3) and (4) above and stating what action the Note
Document Parties are taking to cure such failure, then such 30-day cure period
shall be extended to a total of 90 days.

D. Fundamental Events of Default.

(i) Any Fundamental Event of Default shall occur; or

(ii) Any other event shall occur or condition shall exist under any agreement or
instrument relating to Debt under the CCH Senior Financing or any Material Debt
and shall continue after the applicable grace period, if any, specified in such
agreement or instrument, and the effect of such event or condition is to
accelerate such CCH Senior Financing Debt or Material Debt or the maturity of
such CCH Senior Financing Debt or Material Debt, or such CCH Senior Financing
Debt or Material Debt shall be declared to be due and payable or required to be
prepaid or redeemed, it being understood that if any of the preceding
circumstances occurs and any Issuer Party subsequently cures or remedies such
occurrence or condition or such occurrence or condition is waived, for all
purposes hereof such occurrence or condition shall not constitute a Default or
Event of Default under this Agreement unless Agent or Collateral Agent has begun
to exercise remedies under the Note Documents prior to the date it receives from
Issuer written notice of such cure.

E. Bankruptcy, Etc. Any Issuer Party shall be subject to a Bankruptcy Event.

 

114



--------------------------------------------------------------------------------

F. Judgments.

(i) Any unsatisfied final judgments, either individually or in the aggregate,
for the payment of money in excess of $120,000,000 shall be rendered against any
Subject Company and either (a) enforcement proceedings shall have been commenced
by any creditor upon such judgment or (b) there shall be any period of
60 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment shall not give rise to an Event of Default under
this subsection 10.1F(i) if and for so long as (1) the amount of such judgment
is covered by a valid and binding policy of insurance in favor of such Subject
Company from an insurer that is rated at least “A” by A.M. Best Company, which
policy covers full payment thereof (other than the greater of the applicable
deductible or $120,000,000) and (2) such insurer has been notified, and has not
disputed the claim made for payment, of the amount of such judgment.

(ii) Any non-monetary final judgment shall be rendered against any Subject
Company that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and there shall be any period of
60 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, shall not be in effect.

G. Invalidity of Note Documents.

(i) Any material provision of any Note Document after delivery thereof (i) is
expressly repudiated in writing by any Note Document Party, (ii) shall have been
terminated (other than pursuant to the terms thereof following discharge in full
of all obligations thereof or otherwise by agreement in writing of the parties
thereto not as a result of an Event of Default hereunder) or (iii) is declared
unenforceable in a final judgment of a court of competent jurisdiction against
any Note Document Party and such unenforceability (subject to applicable
Reservations) is not cured within five Business Days following the date of entry
of such judgment; provided that such five-Business Day period shall apply only
so long as the relevant party is attempting in good faith to cure such
unenforceability.

(ii) Any Security Document or financing statement in respect thereof after
delivery thereof shall for any reason (other than pursuant to the terms thereof)
cease to create a valid and perfected first priority lien (subject to Excepted
Liens) in favor of the Collateral Agent or any other Secured Party on and
security interest in the Collateral purported to be covered thereby, other than
to the extent that (a) any such loss of the validity, perfection or priority
results from the failure of the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Pledge Agreement, or (b) such loss of validity, perfection or priority results
from the failure of the Collateral Agent any Depositary Bank, Securities
Intermediary or Agent to take any action required to be taken by it pursuant to
the terms of the Security Documents to maintain such validity, perfection or
priority (unless such failure results from or is attributable to any failure of
a Note Document Party to cooperate with such actions).

 

115



--------------------------------------------------------------------------------

H. ERISA EVENT. The occurrence of one or more ERISA Events which individually or
in the aggregate would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

10.2 Remedies

A. Acceleration. (i) Upon the occurrence of any Event of Default described in
subsection 10.1E with respect to Parent or Issuer, the unpaid principal amount
of the Notes (including all amounts added to principal pursuant to subsection
3.2B(iii)) and all accrued and unpaid interest on the Notes (including all
interest thereon accrued at the Default Interest Rate), the Yield Maintenance
Amount and any and all accrued Fees and other Note Obligations shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by Issuer and (ii) upon the occurrence and during the continuation of any
other Event of Default (other than any Fundamental Event of Default, the
remedies in respect of which are set forth in subsection 10.2C), at the
direction of the Required Note Holders Agent will, by written notice to Issuer,
declare all or any portion of the amounts described in clause (i) above to be,
and the same shall further become, immediately due and payable, without
presentment, further demand, protest or other requirements of any kind, all of
which are hereby expressly waived by Issuer.

B. Rescission. At any time after any Notes have been declared due and payable
pursuant to clause (ii) of subsection 10.2A or subsection 10.2C, the Required
Note Holders, by written notice to Agent and Issuer, may rescind and annul any
such declaration and its consequences if (a) the Issuer has paid all overdue
interest on the Notes, all principal of and the Yield Maintenance Amount, if
any, on any Notes that are due and payable and are unpaid other than by reason
of such declaration, and all interest on such overdue principal and Yield
Maintenance Amount, if any, and (to the extent permitted by applicable law) any
overdue interest in respect of the Notes, at the Default Interest Rate and any
other Note Obligations then due and payable, (b) all Events of Default and
Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
subsection 12.6, and (c) no judgment or decree has been entered for the payment
of any monies due pursuant hereto or to the Notes. No rescission and annulment
under this subsection 10.2B will extend to or affect any subsequent Event of
Default or Default or impair any right consequent thereon.

C. Fundamental Events of Default. If any Fundamental Event of Default is not
cured within 180 days following the date on which notice of such Fundamental
Event of Default is delivered to the lenders under the CCH Senior Financing or
other Permitted Senior Debt or, with respect to a Fundamental Event of Default
described in clause (a)(v) of the definition of “Fundamental Event of Default,”
such later date on which such Fundamental Event of Default is deemed to occur
hereunder (subject to the proviso of this sentence), at the direction of the
Required Note Holders Agent will, by written notice to Issuer, declare the
unpaid principal amount of the Notes (including all amounts added to principal
pursuant to subsection 3.2B(iii)) and all accrued and unpaid interest on the
Notes (including all interest thereon accrued at the Default Interest Rate), the
Yield Maintenance Amount and any and all accrued Fees and other Note Obligations
to be, and the same shall further become, immediately due and payable, without
presentment, further demand, protest or other requirements of any kind, all of
which are

 

116



--------------------------------------------------------------------------------

hereby expressly waived by Issuer; provided that in the event of any Fundamental
Event of Default arising under the provisions of the CCH Senior Financing
Documents that correspond to Section 15.1(l) of the Common Terms Agreement, or
if the CCH Senior Financing has been repaid prior to the Discharge Date, the
corresponding provision, if any, of the largest principal amount of
then-outstanding Permitted Senior Debt of the Project Entities, has been subject
to any waiver, forbearance agreement or other agreement, such 180-day period
shall be deemed to have commenced as of the date such waiver, forbearance
agreement or other similar agreement was first provided under the CCH Senior
Financing.

D. General Remedies. Upon any acceleration of the Note Obligations pursuant to
the terms of this subsection 10.2, Issuer shall be obligated to pay to Note
Holders, in addition to the other amounts then due and payable, the Yield
Maintenance Amount, determined in accordance with subsection 3.3D as though the
principal amount of the Notes becoming due, or declared to be due and payable,
on such date had been voluntarily prepaid on such date. For the avoidance of
doubt, the Yield Maintenance Amount payable under this Agreement shall be due on
any acceleration of the Note Obligations pursuant to this subsection 10.2. In
addition to the foregoing, upon the occurrence and during the continuance of any
Event of Default, at the request of the Required Note Holders Agent shall, or
following the acceleration of the Note Obligations pursuant to subsection
10.2A(i) Agent may, (a) exercise or direct Collateral Agent to exercise all of
its rights as a secured party under the Security Documents, under applicable
Requirements of Law or otherwise (and all remedial provisions in the Security
Documents are hereby incorporated by reference), (b) apply all amounts on
deposit in any account subject to an Account Control Agreement to the Note
Obligations in such order as it shall select in Agent’s sole discretion and
(c) take any and all action permitted under applicable Requirements of Law.

E. Voting Rights. Issuer covenants and agrees that, from and after the
occurrence of any Event of Default, without the consent of the Required Note
Holders, Issuer shall not, and shall not permit any of its Subsidiaries to:

(i) authorize or issue any additional equity (including any rights or warrants
to acquire any additional equity) other than the authorization of and issuance
of additional equity to Parent, Issuer or any of Issuer’s wholly owned
Subsidiaries (provided that the Issuer shall not issue any of its equity to its
Subsidiaries) or take any action that would alter the preferences, rights or
privileges of any class of its existing equity of Issuer or any of its
Subsidiaries;

(ii) amend or waive any provision of the Constituent Documents of Issuer or any
of its Subsidiaries to the extent such amendment or waiver would have a material
adverse impact on the Note Holders;

(iii) make any Restricted Payment to the equity holders of Issuer (other than
any payment to Parent or any Affiliate of Parent or Issuer in accordance with
subsection 7.8B);

(iv) (1) sell or dispose of, or cause a Material Subsidiary of Issuer to sell or
dispose of, directly or indirectly, (x) all or substantially all of its
Property, (y) a material portion of the Equity Interests of a Material
Subsidiary or (z) any Train, in each case, to one or

 

117



--------------------------------------------------------------------------------

more Persons that are not wholly owned Subsidiaries of Issuer or such Subsidiary
or a related series of transactions that, taken together, result in any such
sale or disposition, (2) consolidate or merge Issuer or any Material Subsidiary
of Issuer with or into any other Person or otherwise acquire (including by
acquisition of stock or assets) any interest in any Person or any unit or
division thereof or (3) enter into, or cause any Subsidiary of Issuer to enter
into, any joint venture or partnership with any other Person, in each case,
other than transactions between or among wholly owned subsidiaries of Issuer;

(v) liquidate, dissolve or wind up Issuer or any Material Subsidiary of Issuer,
or file or commence any case, proceeding or other action under any Bankruptcy
Law or seek an appointment of a receiver, trustee, custodian or any similar
person for Issuer or any Subsidiary of Issuer;

(vi) redeem, repurchase or otherwise acquire (or pay into or set aside for a
sinking fund for such purpose) any Equity Interests of Issuer or any Subsidiary
of Issuer;

(vii) take any action that results in a material change in the nature of the
business of Issuer or its Subsidiaries;

(viii) authorize or effect an initial public offering of any Subsidiary of
Issuer;

(ix) settle any legal claims (whether in litigation, arbitration or mediation)
against Issuer or a Subsidiary, in each case for an amount payable by Issuer or
such Subsidiary of Issuer in excess of $250,000,000;

(x) incur, or cause a Subsidiary of Issuer to incur, any obligations for
borrowed money, obligations evidenced by a bond, note or other evidence of debt,
provide a guarantee (directly or indirectly) of the obligations of any other
Person or otherwise grant any lien on any assets of Issuer or such Subsidiary,
or amend, modify, extend or suspend performance under any agreement documenting
the foregoing; provided that this subsection shall not apply to any indebtedness
permitted under the Permitted Senior Debt;

(xi) enter into, or cause any Subsidiary of Issuer to enter into, any
transaction with an Affiliate; provided that no such consent shall be required
in connection with any transaction with Affiliates permitted under the Permitted
Senior Debt Documents;

(xii) establish or amend material accounting policies of Issuer or any Material
Subsidiary of Issuer or change the identity of the independent auditor of Issuer
or any Material Subsidiary of Issuer;

(xiii) increase or decrease the size of the board of directors or managers of
Issuer, if applicable; or

(xiv) make any new or change or revoke any tax election of Issuer or any
Subsidiary of Issuer to the extent that such tax election would have an adverse
impact on the Note Holders.

 

118



--------------------------------------------------------------------------------

F. The remedies set forth in this Section 10 are in addition to all other rights
and remedies available to Note Holders or Agent under this Agreement, any other
Note Document or by law or equity.

10.3 Issuance of Additional Notes

If any Project Entity fails to meet any material financial obligation to the
lenders under the CCH Senior Financing or any other Permitted Senior Debt, or to
any third party under any Material Project Agreement or otherwise in respect of
the payment of Project Costs, Issuer shall give Agent prompt (and in any event,
within one (1) Business Day thereafter in the case of any failure to pay
obligations thereunder or breach of any financial covenant contained therein, or
(ii) three (3) Business Days thereafter in the case of any other breach or
default thereunder) written notice of such failure (including a description
thereof, the amount of such defaulted financial obligations and the action or
actions such Project Entity or any other Issuer Party plans to take with respect
thereto) and following expiration of any applicable cure period (as the same may
be extended) Issuer shall give Agent prompt written notice that such failure has
not been cured and the Note Holders shall have the right, in their sole
discretion, to pay all (but not less than all) of such defaulted amount, within
20 Business Days of the date of such second notice, directly to the lenders
under the CCH Senior Financing or any other Permitted Senior Debt or to such
third party, or to pay such amount to Issuer (in which case Issuer shall
contribute such amount to CCH Direct Parent, cause CCH Direct Parent to
contribute such amount to CCH and cause CCH to use such amount for the payment
of such defaulted amount) (any amount so paid by the Note Holders pursuant to
this subsection 10.3, the “Funded Amount”) and Issuer shall issue to the Note
Holders electing to fund such Funded Amount, convertible promissory notes
hereunder of a new tranche (“Additional Notes”) having the identical provisions
as the Initial Notes other than the (i) date of issuance and the initial
Quarterly Payment Date, (ii) interest rate, which shall be as set forth in
subsection 3.2B(i) and (iii) conversion rate, which shall be as set forth in
subsection 9.8. Following the expiration of any applicable cure period (as the
same may be extended) and until the expiration of the 20 Business Day period
following receipt of notice thereof, in each case, referred to in the preceding
sentence, Issuer shall (and shall cause each other Issuer Party to) use
commercially reasonable efforts to facilitate Agent’s or any Note Holder’s
attempt to cure any such default or event of default, and Issuer shall not (and
shall cause each other Subject Company and Project Entity not to) object,
interfere with or impede in any manner any such attempt.

SECTION 11 TERMINATION

11.1 Right to Terminate

Notwithstanding anything to the contrary set forth in this Agreement, this
Agreement may be terminated and the transactions contemplated herein abandoned
at any time prior to the Closing:

A. by mutual written consent of Issuer and the Agent at any time prior to the
issuance of the Initial Closing Date Notes;

 

119



--------------------------------------------------------------------------------

B. by Agent upon the initial advance of funds under the CCH Senior Financing
Documents without the occurrence of the Closing hereunder;

C. by Issuer or Agent, if:

(i) the Closing shall not have been consummated on or before June 30, 2015 (the
“Outside Date”); provided, however, that neither Issuer, on the one hand, nor
Agent or the Note Purchasers, on the other hand, shall be entitled to terminate
this Agreement under this subsection 11.1C(i) if such Person’s breach of any
provision of this Agreement shall have been the cause of, or otherwise resulted
in, the failure of the Closing to occur on or before the Outside Date; or

(ii) a court of competent jurisdiction or other Governmental Authority shall
have issued a final, non-appealable order, decree or ruling permanently
restraining, enjoining or otherwise prohibiting the Transaction provided that
the Person seeking to terminate this Agreement pursuant to this subsection
11.1C(ii) shall have complied in all material respects with the further
assurances obligations described in subsection 6.7; or

D. by the Agent, if any Note Document Party shall have materially breached any
of its representations or warranties in any Note Document or materially failed
to perform any of its covenants in the Note Documents such that the conditions
set forth in subsection 4.1 are not capable of being satisfied and such breach
on or failure to perform shall not have been cured or waived prior to the
earlier of (A) 30 days following notice of such breach or failure to the Note
Holders and (B) the Outside Date; provided that the Agent and the Note
Purchasers shall not have the right to terminate this Agreement pursuant to this
subsection 11.1D if the Note Purchasers are then in material breach of any of
their representations or warranties in this Agreement or have failed to perform
in any material respect any of their covenants in this Agreement.

11.2 Effect of Termination

In the event that the Closing Date does not occur as a result of any party
hereto exercising its rights to terminate this Agreement pursuant to this
Section 11, then this Agreement shall be null and void and, except as otherwise
expressly provided herein, no Person shall have any rights or obligations under
this Agreement, except that nothing herein shall relieve any party hereto from
liability for any willful and intentional breach by such party of its
representations, warranties, obligations, covenants and agreements set forth in
this Agreement. In the event the termination of this Agreement results from any
willful and intentional breach by a party of its representations, warranties,
obligations, covenants and agreements set forth in this Agreement, then the
other parties shall be entitled to all remedies available at law or in equity
and shall be entitled to recover court costs and reasonable attorneys’ fees in
addition to any other relief to which such parties may be entitled. In the event
that a party hereto willfully and intentionally breaches its representations,
warranties, obligations, covenants and agreements set forth in this Agreement,
the remedies available to the other parties in equity shall include specific
performance (without the requirement of posting a bond or other security) and
such other remedies as may be available to the other parties at law.
Notwithstanding the termination of this Agreement prior to the Closing, (i) the
Fee Letter and section 13 of the Commitment Letter (and

 

120



--------------------------------------------------------------------------------

the other applicable provisions referenced in such section 13) shall remain in
full force and effect except to the extent superseded by the provisions of this
Agreement and (ii) Issuer shall be responsible to reimburse the fees and
expenses of Agent in accordance with subsection 12.2A.

SECTION 12 MISCELLANEOUS

12.1 Registration and Transfer of the Notes

A. Agent, acting for this purpose as an agent for Issuer, shall keep at its
principal office a register (the “Note Register”) for the registration and
registration of transfers of the Notes. The name and address of each Note
Holder, the principal amount of the Notes and stated interest owing to each Note
Holder, each transfer of Notes and the name and address of each Transferee of
any holder’s interest in the Notes shall be contained in the Note Register. The
entries in the Note Register shall be deemed conclusive absent manifest error,
and Issuer, Agent and the Note Holders shall treat each Person whose name is
recorded in the Note Register pursuant to the terms hereof as a Note Holder
hereunder for all purposes of this Agreement and each other Note Document.
Agent, acting for this purpose as an agent for Issuer, shall give to any holder
of a Note and Issuer promptly upon request therefor, a complete and correct copy
of the names and addresses of all registered holders of Notes.

Note Holders may at any time sell, assign, transfer or grant participations in
the Notes to any Person that is an “accredited investor” within the meaning of
Rule 501(a) of Regulation D under the Securities Act by complying with the
transfer procedures set forth in subsection 12.1B below (in the case of any
sale, assignment or transfer); provided that (i) the EIG Note Holders shall, at
all times prior to the Commercial Operation Date, hold at least 66 2⁄3% of the
aggregate principal amount of the outstanding Notes (provided that the granting
of a participation shall not be deemed to the reduce the principal amount of
Notes held by a Note Holder), (ii) no sale, assignment, transfer of or grant of
a participation in the Notes shall be permitted unless the transaction complies
with applicable “blue sky” or state securities laws, (iii) any such Transferee,
or purchaser, grantee or transferee of a participation, shall provide customary
representations as to the source of funds being used to purchase the Notes or
participation being transferred to it, (iv) no Transferee or holder of a
participation shall constitute a Disqualified Note Holder, (v) unless (x) a
Default or Event of Default has occurred and is continuing or (y) such sale or
assignment is to an existing Note Holder or to any fund, account or company
managed by EIG MC or any of its controlled Affiliates (which, in either event,
shall not require such consent), Issuer shall have provided its prior written
consent to such sale, assignment, transfer or participation (such consent not to
be unreasonably withheld, conditioned or delayed and which shall be deemed given
if Issuer has not responded within five (5) Business Days of a request for such
consent) and (vi) any Transferee or holder of a participation shall, as a
condition to its acquiring any Note or a participation therein, acknowledge and
agree to be bound by the terms of subsection 12.22. Any sale, assignment,
transfer of or grant of a participation in violation of the preceding sentence
shall be null and void ab initio and shall not be recorded on the Note Register.
Furthermore, the parties to each assignment shall pay to Issuer a processing and
recordation fee of $1,000 (which fee may be waived or reduced in the sole
discretion of Issuer). Issuer hereby acknowledges and agrees that any sale,
assignment or transfer of the Notes will give rise to a direct obligation of
Issuer to the Transferee. Any holder of a participation in the Notes shall have
no right to consent or vote on any matters hereunder other than with respect to

 

121



--------------------------------------------------------------------------------

(i) the extension of any scheduled payment of principal (including all amounts
added to principal pursuant to subsection 3.2B(iii)) or interest in respect of
the Notes, (ii) the reduction of the amount of any scheduled payment of
principal (including all amounts added to principal pursuant to subsection
3.2B(iii)), (iii) a decrease in the rate of interest on the Notes (as specified
in the Notes), (iv) the termination of any Note Document except in accordance
with its terms or (v) the release of all or substantially all of the Collateral
securing the Notes other than in accordance with the terms of the Note
Documents; provided, however, that the restrictions set forth in this sentence
shall not apply in respect of such waiver or amendment required by any
applicable Requirement of Law or request of any Governmental Authority
(including in connection with any actual or proposed reorganization,
restructuring, bankruptcy, insolvency, or other similar event affecting Issuer
or any other party to any Security Document). Issuer agrees that each
participant shall be entitled to the benefits of subsection 3.5, subsection 3.7,
and subsection 12.2 (subject to the requirements and limitations therein,
including the requirements under subsection 3.5F (it being understood that the
documentation required under subsection 3.5F shall be delivered to the
participating Note Holder)) to the same extent as if it were a Note Holder and
had acquired its interest on the Closing Date; provided, that a participant
shall not be entitled to receive any greater payment under subsection 3.5 with
respect to Indemnified Taxes than the applicable Note Holder would have been
entitled to receive with respect to the participation sold to such participant,
except the extent such entitlement to receive a greater payment results from a
Change in Law that occurs after the participant acquired the applicable
participation. Each Note Holder that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of Issuer, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Notes or
other Obligations under the Note Documents (the “Participant Register”);
provided, that no Note Holder shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any participant
or any information relating to a participant’s interest in any Notes or other
Obligations under any Note Document) to any Person except to the extent that
such disclosure is necessary to establish that such Note or other Obligation is
in registered form under Treasury Regulations Section 5f.103-1(c). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Note Holder shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

B. Upon surrender of any Note at the principal office of Issuer for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer, duly endorsed or accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or his attorney duly authorized
in writing and accompanied by the address for notices and payment instructions
of each Transferee of such Note or part thereof and a representation by each
such Transferee that such Transferee is a Permitted Transferee), within five
Business Days thereafter Issuer shall execute and deliver, at Issuer’s expense,
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal (including all
amounts added to principal pursuant to subsection 3.2B(iii)) amount of the
surrendered Note. Each such new Note shall be substantially in the form of
Exhibit A-1 or A-2, as applicable, and shall be payable to such Person as such
holder may request. Each such new Note shall be dated and bear interest from the
date to which interest shall have been paid on the surrendered Note or dated the
date of the surrendered Note if no interest shall have been paid thereon. Notes
shall not be transferred in denominations of less than

 

122



--------------------------------------------------------------------------------

$1,000,000, provided that if necessary to enable the registration of transfer by
a Note Holder of its entire holding of Notes, one Note may be in a denomination
of less than $1,000,000. Any Transferee, by its acceptance of a Note registered
in its name (or the name of its nominee), shall be deemed to have made the
representations set forth in subsection 12.10 and to have agreed to be bound by,
and adhere to, the obligations of the Note Holders hereunder, including those
set forth in subsection 12.22.

C. Upon receipt by Issuer of evidence reasonably satisfactory to Issuer of the
ownership of and loss, theft, destruction or mutilation of any Note, and (i) in
the case of loss, theft or destruction, upon receipt of an unsecured agreement
of indemnity from any Note Holder that is a Qualified Institutional Buyer or, in
the case of any other Note Holder, an indemnity bond, in each case in such
reasonable amount as Issuer shall determine, or (ii) in the case of mutilation,
upon surrender and cancellation thereof, Issuer at its own expense shall execute
and deliver, in lieu thereof, a new Note, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.

12.2 Payment of Expenses and Indemnity

A. Issuer shall, whether or not the transactions hereby contemplated are
consummated, pay all reasonable and documented out-of-pocket costs and expenses
of Agent, Collateral Agent and Note Holders in connection with (i) the
negotiation, preparation, execution and delivery of the Note Documents and the
documents and instruments referred to therein and any due diligence
investigation performed by Agent (including the reasonable and documented fees
and expenses of counsel to Agent, including any local legal counsel as shall be
reasonably necessary in connection with the Transactions, and, in accordance
with subsection 12.2B, other advisors to Agent), that have been incurred and
invoiced through January 16, 2015, in an aggregate amount not to exceed
$2,500,000 (and any such costs and expenses not actually invoiced and provided
to Issuer by January 16, 2015 shall be disregarded), (ii) with respect to costs
and expenses incurred and invoiced after January 16, 2015, Closing and
activities in anticipation of or precedent to Closing (including the reasonable
and documented fees and expenses of counsel to Agent, including any local legal
counsel as shall be reasonably necessary in connection with the Transactions,
and, in accordance with subsection 12.2B, other advisors to Agent; provided,
however, that any fees payable to Citigroup Global Markets Inc. in its role as
advisor to EIG MC will be deemed to have been incurred and invoiced prior to
January 16, 2015 without regard to when such costs are paid or payable),
(iii) the management and agenting of the Notes, (iv) the creation, perfection or
protection of Collateral Agent’s Liens in the Collateral (including reasonable
fees and expenses for title and lien searches and filing and recording fees),
(v) participation by employees, officers or other representatives of Agent or
Note Holders on boards of directors of any Issuer Party (as directors, observers
or otherwise), (vi) any amendment, waiver or consent relating to any Note
Document (including as to each of the foregoing, the reasonable fees and
disbursements of counsel to Agent or Collateral Agent, including any local legal
counsel as shall be reasonably necessary, and any other attorneys retained by
Agent or Collateral Agent and reasonable allocated costs of internal counsel)
and (vii) any amounts which Agent, Collateral Agent or Note Holders had paid
relative to curing any Event of Default resulting from acts or omissions by any
Note Document Party under this Agreement or any other Transaction Document.
Issuer shall also pay all reasonable and

 

123



--------------------------------------------------------------------------------

documented out-of-pocket costs and expenses of Agent, Collateral Agent and each
Note Holder in connection with the preservation of rights under, and enforcement
or attempted enforcement of, the Note Documents and the documents and
instruments referred to therein or in connection with any restructuring or
rescheduling of the Note Obligations (including the fees and disbursements of
counsel for Agent, Collateral Agent and Note Holders).

B. Expense reimbursement under subsections 12.2A(i) and (ii) shall include all
reasonable and documented fees and expenses of engineers, environmental, fuel,
insurance and other consultants and experts engaged by or for the benefit of
Agent, Collateral Agent or Note Holders, including in connection with preparing
any reports or any inspections.

C. Issuer shall indemnify Agent, Collateral Agent and each Note Holder and their
Affiliates and their respective officers, directors, employees, partners,
members, representatives and agents (each an “Indemnitee”) from, and hold each
of them harmless against, any and all losses, liabilities, claims, damages,
expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for such Indemnitee in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not such Indemnitee shall be designated a party thereto)
(collectively, “Subject Claims”) that may at any time (including at any time
following the Discharge Date) be imposed on, asserted against or incurred by any
Indemnitee as a result of, or arising out of, or in any way related to or by
reason of, (i) any of the transactions contemplated hereby or the execution,
delivery or performance of any Note Document or any other Transaction Document,
(ii) use of the proceeds of the Notes, (iii) any violation by any Issuer Party
or any of its Affiliates of any applicable Environmental Law or Environmental
Permit, (iv) any Environmental Claim arising out of the management, use,
control, ownership or operation of property or assets by any Issuer Party or any
of its Affiliates, including all on-site and off-site activities involving
Hazardous Materials, (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Issuer or any other Issuer Party or (vi) the grant to Agent and Secured Parties
of any Lien in any property or assets of any Note Document Party or any Equity
Interest in any Subject Company or (vii) the exercise by Agent and Secured
Parties of their rights and remedies (including foreclosure or otherwise
realization of any or all of the Collateral) under any agreements creating any
such Lien; provided that Issuer shall not be liable to any Indemnitee under this
subsection 12.2C to the extent any loss, liability, claim, damage, expense,
obligation, penalty, action, judgment, suit, cost or disbursement (x) results
from the bad faith, gross negligence or willful misconduct of an Indemnitee (to
the extent determined by a court of competent jurisdiction in a final and
non-appealable judgment), or (y) arises from any dispute solely among
Indemnitees, except to the extent resulting or arising from any act or omission
by any Issuer Party or any of its Affiliates. Notwithstanding anything to the
contrary in this Agreement, the indemnification obligations of Issuer in respect
of any loss, liability, claim, damage, expense, obligation, penalty, action,
judgment, suit, cost or disbursement under this Agreement or any other Note
Document shall not, under any circumstances, be construed to include any loss of
profits, diminution in value, loss of investment income, goodwill, reputation,
business opportunity or anticipated saving, or special, indirect, consequential
or punitive damages (except for any such special, indirect, consequential or
punitive damages included in any third-party claim in connection with which such
Indemnitee is entitled to indemnification).

 

124



--------------------------------------------------------------------------------

D. If any Indemnitee is entitled to indemnification under subsection 12.2C with
respect to any action or proceeding brought by a third party that is also
brought against Issuer or any of its Affiliates, Issuer shall be entitled to
assume the defense of any such action or proceeding with counsel reasonably
satisfactory to the Indemnitee. Upon assumption by Issuer of the defense of any
such action or proceeding, the Indemnitee shall have the right to participate in
such action or proceeding and to retain its own counsel but Issuer shall not be
liable for any legal expenses of other counsel subsequently incurred by such
Indemnitee in connection with the defense thereof unless (i) Issuer agrees to
pay such fees and expenses, (ii) Issuer fails to employ counsel reasonably
satisfactory to the Indemnitee in a timely manner, or (iii) the Indemnitee is
advised by counsel that there are actual or potential conflicting interests
between Issuer and the Indemnitee, including situations in which there are one
or more legal defenses available to the Indemnitee that are different from or
additional to those available to Issuer. Issuer shall not consent to the terms
of any compromise or settlement of any action defended by Issuer in accordance
with the foregoing without the prior consent of the Indemnitee unless (a) such
compromise or settlement (x) includes an unconditional release of each
Indemnitee from all liability and claims in respect of such third-party action
and (y) does not include a statement as to any admission of fault, culpability
or a failure to act by or on behalf of the Indemnitee and (b) all liabilities,
reimbursement of expenses or other amounts owed to the Indemnitee under
subsection 12.2C have been paid or reimbursed in full.

E. Issuer’s obligations under this subsection 12.2 shall survive the Discharge
Date and the termination of this Agreement.

F. Any amounts payable by Issuer pursuant to this subsection 12.2 shall be
regularly payable within ten (10) days of the date Issuer receives an invoice
for such amounts from any applicable Indemnitee.

G. To the extent that the undertaking to indemnify, pay and hold harmless set
forth in this subsection 12.2 may be unenforceable because it violates any
applicable Requirement of Law or public policy, Issuer shall contribute the
maximum portion which it is permitted to pay and satisfy under any applicable
Requirement of Law or public policy to the payment and satisfaction of all
Subject Claims incurred by the Indemnitees or any of them.

H. To the extent permitted by applicable Requirements of Law, Issuer shall not,
and shall cause each other Issuer Party not to assert, and Issuer hereby waives,
and shall cause each other Issuer Party to waive, any claim against Agent,
Collateral Agent and any Note Holder, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, arising out of, as a
result of, or in any way related to, this Agreement or any other Note Document
or Transaction Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, the use of the proceeds of the Notes or any act or omission or event
occurring in connection therewith, and Issuer hereby waives, releases and agrees
not to sue upon any such claim or any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

125



--------------------------------------------------------------------------------

I. This subsection 12.2 shall not apply with respect to Indemnified Taxes
addressed in subsection 3.5 or payments contemplated under subsection 3.7 or
with respect to Excluded Taxes.

J. The indemnification provisions of this subsection 12.2 shall continue to
apply in favor of any Indemnitee notwithstanding that such Person shall no
longer be the Agent, the Collateral Agent or a Note Holder, or an officer,
director, employee, partner, member, representative or agent thereof. The
indemnification provisions of this subsection 12.2 shall apply equally to any
sub-agent or co-agent of Agent or Collateral Agent.

12.3 Right of Setoff

In addition to any rights now or hereafter granted under applicable Requirements
of Law or otherwise, and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default, each Note Holder
is hereby authorized at any time or from time to time, without presentment,
demand, protest or other notice of any kind to Issuer or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final) and any other indebtedness at any time held or owing by such Note Holder
to or for the credit or the account of Issuer against and on account of the Note
Obligations of Issuer to such Note Holder under this Agreement or under any
other Note Document, including all interests in Note Obligations purchased by
such Note Holder pursuant to subsection 12.7, and all other claims of any nature
or description arising out of or in connection with this Agreement or any other
Note Document, irrespective of whether or not such Note Holder shall have made
any demand hereunder and although said Note Obligations, liabilities or claims,
or any of them, shall be contingent or unmatured.

12.4 Notices

Except as otherwise expressly provided herein (including in subsection 8.7), all
notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by facsimile or electronic mail), and
shall be deemed to have been duly given or made when delivered by hand, or upon
actual receipt if deposited in the mail, postage prepaid, or, in the case of
notice by facsimile or electronic mail, when confirmation is received, or, in
the case of a nationally recognized overnight courier service, one Business Day
after delivery to such courier service, addressed, in the case of each party
hereto, at its address specified opposite its name on Schedule 12.4 or on the
appropriate transfer instrument delivered to Issuer in connection with the
assignment of any Note or portion thereof, or to such other address as may be
designated by any party in a written notice to the other parties hereto;
provided that notices and communications to any party hereto or any other
Secured Party shall not be effective until received by such party or other
Secured Party, as the case may be. With respect to any Person, if the address
set forth opposite such Person’s name on Schedule 12.4 does not include an
e-mail address, any notice contemplated or required hereunder may not be
provided to such Person by e-mail.

 

126



--------------------------------------------------------------------------------

Unless Agent otherwise prescribes with respect to itself or the Note Holders, or
the Parent and Issuer otherwise prescribe with respect to themselves, notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

12.5 Successors and Assigns; Subsequent Holders of Notes

This Agreement shall be binding upon the parties hereto and their respective
permitted successors and assigns and shall inure to the benefit of the parties
hereto and the successors and permitted assigns of Note Holders. The terms and
provisions of this Agreement shall inure to the benefit of any Permitted
Transferee of any Notes, and in the event of such transfer or assignment, the
rights and privileges herein conferred upon Note Holders shall, subject to
recordation of such transfer or assignment in the Note Register, automatically
extend to and be vested in such Permitted Transferee, all subject to the terms
and conditions hereof. Issuer’s rights and interests hereunder may not be
assigned without the prior written consent of all Note Holders.

Any Person into which Collateral Agent may be merged or converted or with which
it may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which Collateral Agent shall be a party, or any Person
succeeding to all or substantially all of the corporate trust business of
Collateral Agent, shall be the successor Collateral Agent hereunder without the
execution or filing of any paper or any further act on the part of any of the
Secured Parties hereto and Parent and the Subject Companies shall promptly
execute and deliver any such papers, authorize filings or take such further
actions as Agent or such successor Collateral Agent shall request in order to
reflect the successor Collateral Agent hereunder.

12.6 Amendments and Waivers

None of this Agreement, any Note, any other Note Document or any terms hereof or
thereof may be amended, supplemented, modified or waived except in accordance
with the provisions of this subsection 12.6. Required Note Holders and the
applicable Note Document Party may, from time to time, enter into written
amendments or waivers of this Agreement, the Notes, or the other Note Documents
to which the Note Holders are parties, and, subject to the consent of the
Required Note Holders, any Note Document to which the Note Holders are not
parties may be amended or waived; provided that no such amendment or waiver
shall (i) extend either the Maturity Date or any scheduled payment of principal
(including all amounts added to principal pursuant to subsection 3.2B(iii)) or
interest or decrease the rate of interest on the Notes (other than any
imposition of the Default Interest Rate), or reduce the principal (including all
amounts added to principal pursuant to subsection 3.2B(iii)) amount of any Note
Obligations or reduce any fee or Yield Maintenance Amount payable to Note
Holders hereunder, or release any material portion of the Collateral (except as
expressly permitted by the Security Documents or this Agreement), or amend,
modify or waive any provision of this subsection 12.6 or the definition of
Required Note Holders, or consent to or permit the assignment or transfer by any
Note Document Party of any of its rights and obligations under this Agreement or
any other Note Document, change the currency of the Note Obligations, or permit
the issuance of additional Notes other than as contemplated by subsection
3.2B(iii) or 10.3, or change the number or

 

127



--------------------------------------------------------------------------------

percentage of Note Holders who must approve the satisfaction of any condition
precedent, or modify subsection 2.4, 3.2B(iii), 9.8, 12.5 or 12.7, in each case
without the written consent of all Note Holders or (ii) amend, modify or waive
any provision of subsection 12.9 or any other provision of any Note Document if
the effect thereof is to affect the rights or duties of Agent or Collateral
Agent without the written consent of the then Agent or Collateral Agent, as
applicable. Any such amendment, supplement, modification or waiver shall apply
to each of the Note Holders equally and shall be binding upon each Note Document
Party, Note Holder, Agent, Collateral Agent and all future holders of the Notes.

12.7 Ratable Sharing

Note Holders hereby agree among themselves that if any of them shall, whether by
voluntary payment, by realization upon security, through the exercise of any
right of set-off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Note Documents or otherwise, or pursuant to
any bankruptcy or insolvency law, receive payment or reduction of a proportion
of the aggregate amount of principal, interest, fees and other amounts then due
and owing to that Note Holder hereunder or under the other Note Documents
(collectively, the “Aggregate Amounts Due” to such Note Holder) which is greater
than the proportion received by any other Note Holder in respect of the
Aggregate Amounts Due to such other Note Holder, then Note Holder receiving such
proportionately greater payment shall (i) notify each other Note Holder of the
receipt of such payment and (ii) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Note Holders so that all
such recoveries of Aggregate Amounts Due shall be shared by all Note Holders in
proportion to the Aggregate Amounts Due to them; provided that if all or part of
such proportionately greater payment received by such purchasing Note Holder is
thereafter recovered from such Note Holder upon the bankruptcy, insolvency or
reorganization of Issuer or otherwise, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to such
purchasing Note Holder ratably to the extent of such recovery, but without
interest. In no event shall this subsection 12.7 apply to, or require any
ratable sharing in respect of, shares or cash received in connection with a
conversion pursuant to Section 9. Issuer expressly consents to the foregoing
arrangement and agrees that any holder of a participation so purchased may
exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by Issuer to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.

12.8 Classification of Transaction

Notwithstanding anything to the contrary herein contained, Note Holders, by
entering into this Agreement or by any action pursuant hereto, will not be, and
neither Issuer nor Note Holders intend any Note Holder to be, deemed a partner
or joint venturer with Issuer.

 

128



--------------------------------------------------------------------------------

12.9 Agent and Collateral Agent

A. (i) EIG MC is hereby appointed by the Note Holders to act on behalf of all
Note Holders as Agent under this Agreement and the other Note Documents. The
Bank of New York Mellon is hereby appointed by the Note Holders to act on behalf
of all Note Holders as Collateral Agent under this Agreement and the Security
Documents. The provisions of this subsection 12.9 are solely for the benefit of
Agent, Collateral Agent and Note Holders and no Note Document Party nor any
other Person shall have any rights as a third party beneficiary of any of the
provisions of this subsection 12.9 (other than subsection 12.9E, subsection
12.9F and subsection 12.9G). In performing its functions and duties under this
Agreement and the other Note Documents, Agent and Collateral Agent shall each
act solely as an agent of Note Holders and does not assume and shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for any Issuer Party or any other Person.

(ii) Each Note Holder irrevocably authorizes Agent and Collateral Agent to take
such action on such Note Holder’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Note Documents as are specifically
delegated or granted to Agent or Collateral Agent, as applicable, by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. Neither Agent nor Collateral Agent shall have any
duties or responsibilities except for those expressly set forth in this
Agreement and the other Note Documents. The duties of Agent and Collateral Agent
shall be mechanical and administrative in nature and neither Agent nor
Collateral Agent shall have, or be deemed to have, by reason of this Agreement,
any other Note Document or otherwise a fiduciary relationship in respect of any
Note Holder. None of Agent, Collateral Agent or any of their respective
Affiliates nor any of their respective officers, directors, employees, agents or
representatives shall be liable to any Note Holder for any action taken or
omitted to be taken by it hereunder or under any other Note Document, or in
connection herewith or therewith, except for damages caused by its or their own
gross negligence or willful misconduct.

(iii) Each Note Holder hereby further authorizes Collateral Agent, on behalf of
and for the benefit of Note Holders to enter into each Security Document as
secured party and to be Collateral Agent for and representative of Note Holders
under such Security Document, and each Note Holder agrees to be bound by the
terms of each Security Document and each Note Document; provided that neither
Agent nor Collateral Agent shall (a) enter into or consent to any material
amendment, modification, termination or waiver of any provision contained in any
Security Document or other Note Document or (b) release any Security Document
(except as otherwise expressly permitted or required pursuant to the terms of
this Agreement or the applicable Security Document), in each case without the
prior consent of Required Note Holders (or, if required pursuant to subsection
12.6, all Note Holders); provided further, however, that, without further
written consent or authorization from Note Holders, Agent or Collateral Agent
may execute any documents or instruments necessary to release any Lien
encumbering any item of Collateral that is the subject of a sale or other
disposition of assets permitted by this Agreement or to which Required Note
Holders have otherwise consented. Anything contained in any Note Documents to
the contrary notwithstanding, Issuer, Agent, Collateral Agent and each Note
Holder hereby agree that (1) no Note Holder shall have any right individually to
realize upon Collateral under any Security Document or to enforce any other Note
Document, it being understood and agreed that all powers, rights and remedies
under the Security Documents and the other Note Document may be exercised solely
by Agent or Collateral Agent for the benefit of Note Holders in accordance with
the terms thereof and (2) in the event of a foreclosure by Agent or Collateral
Agent on any Collateral pursuant to a public sale, Agent, Collateral Agent or
any Note Holder may be the purchaser of any or all of such

 

129



--------------------------------------------------------------------------------

Collateral at any such sale and Agent or Collateral Agent, as agent for and
representative of Note Holders (but not any Note Holder or Note Holders in its
or their respective individual capacities unless Required Note Holders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Note
Obligations as a credit on account of the purchase price for any Collateral
payable by Agent or Collateral Agent at such sale.

(iv) If Agent or Collateral Agent shall request instructions from Required Note
Holders or all affected Note Holders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Note
Document, then Agent or Collateral Agent, as applicable, shall be entitled to
refrain from such act or taking such action unless and until in the case of
Agent, Agent shall have received written instructions from Required Note Holders
or all affected Note Holders, as the case may be, and in the case of the
Collateral Agent, Collateral Agent shall have received written instructions from
Agent (acting at the direction of the Required Note Holders or all affected Note
Holders, as applicable) and Agent and Collateral Agent shall not incur liability
to any Person by reason of so refraining. Agent or Collateral Agent shall be
fully justified in failing or refusing to take any action hereunder or under any
other Note Document (a) if such action would, in the opinion of Agent or
Collateral Agent, as applicable, be contrary to any Requirement of Law or the
terms of this Agreement or any other Note Document, (b) if such action would, in
the opinion of Agent or Collateral Agent, as applicable, expose Agent to any
Environmental Claim or liability or (c) if Agent or Collateral Agent, as
applicable, shall not first be indemnified to its satisfaction against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Without limiting the foregoing, no Note
Holder shall have any right of action whatsoever against Agent or Collateral
agent as a result of Agent or Collateral Agent acting or refraining from acting
hereunder or under any other Note Document in accordance with the instructions
of Required Note Holders or all affected Note Holders, as applicable.

B. Agent and Collateral Agent may perform any and all of their duties and
exercise their respective rights and powers hereunder or under any other Note
Document by or through any one or more sub-agents or co-agents appointed by
Agent or Collateral Agent, as applicable. Administrative Agent or Collateral
Agent and any such sub-agent or co-agent may perform any and all of their
respective duties and exercise their respective rights and powers by or through
their respective Affiliates. The exculpatory provisions of this subsection 12.9
shall apply to any such sub-agent or co-agent and to the Affiliates of the Agent
and Collateral Agent and any such sub-agent or co-agent, and shall apply to
their respective activities as well as the activities of the Agent and
Collateral Agent. Neither Agent nor Collateral Agent shall be responsible for
the negligence or misconduct of any sub-agent or co-agent except to the extent
that a court of competent jurisdiction determines in a final and non-appealable
judgment that Agent or Collateral Agent, as applicable, acted with gross
negligence or willful misconduct in the selection of such sub-agent or co-agent.

C. None of Agent, Collateral Agent or any of their respective Affiliates nor any
of their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Note Documents, except for damages caused by
its or their own gross negligence or willful

 

130



--------------------------------------------------------------------------------

misconduct. Without limiting the generality of the foregoing, Agent and
Collateral Agent: (i) may treat the payee of any Notes as the holder thereof
until Agent receives written notice of the assignment or transfer thereof signed
by such payee and in form reasonably satisfactory to Agent; (ii) may consult
with legal counsel, independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts; (iii) makes no warranty or representation to any Note Holder and shall
not be responsible to any Note Holder for any statements, warranties or
representations made in or in connection with this Agreement or the other Note
Documents; (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Note Documents on the part of any Issuer Party or to
inspect the Collateral (including the books and records) of any Note Document
Party; (v) shall not be responsible to any Note Holder for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or the other Note Documents or any other instrument or document
furnished pursuant hereto or thereto; and (vi) shall be entitled to rely upon,
and shall incur no liability under or in respect of, this Agreement or the other
Note Documents by acting upon any notice, consent, certificate or other
instrument or writing (which may be by facsimile or electronic mail) believed by
it to be genuine and signed or sent by the proper party or parties. Each of
Agent and Collateral Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon.

D. Without prejudice to any existing agreement between Agent or Collateral Agent
and any Note Holder, each Note Holder acknowledges that: (i) it has,
independently and without reliance upon Agent, Collateral Agent or any other
Note Holder and based on the financial statements of the Subject Companies and
the Project Entities and such other documents and information as it has deemed
appropriate, made its own credit and financial analysis of the Issuer Parties
and its own decision to enter into this Agreement and the other Note Documents
and (ii) it will, independently and without reliance upon Agent, Collateral
Agent or any other Note Holder and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Note Documents.

E. Note Holders agree to indemnify Agent and Collateral Agent (to the extent not
reimbursed by Issuer or other Note Document Parties and without limiting the
obligations of any Note Document Party under any Note Document), ratably
according to their respective Aggregate Amounts Due, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever that
may be imposed on, incurred by, or asserted against Agent or Collateral Agent in
any way relating to or arising out of this Agreement or any other Note Document
or any action taken or omitted to be taken by Agent or Collateral Agent in
connection therewith; provided that no Note Holder shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from Agent’s or
Collateral Agent’s gross negligence or willful misconduct. Each Note Holder
hereby authorizes each of Agent and Collateral Agent to setoff and apply any
amounts owing to such Note Holder under any Note Document or from any other
source against such amounts due to Agent or Collateral Agent under this
subsection 12.9E. Without limiting the foregoing, each Note Holder

 

131



--------------------------------------------------------------------------------

agrees to reimburse Agent and Collateral Agent promptly upon demand for its
ratable share of any out-of-pocket expenses (including counsel fees) incurred by
Agent or Collateral Agent, as applicable, in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement and each
other Note Document, to the extent that Agent or Collateral Agent is not
reimbursed for such expenses by Issuer or other Note Document Parties.

F. Each of Agent and Collateral Agent may resign at any time by giving not less
than thirty (30) days’ prior written notice thereof to Note Holders and Issuer,
and upon any such resignation, Required Note Holders shall have the right to
appoint a successor Agent or Collateral Agent, as applicable. If no successor
Agent or Collateral Agent shall have been so appointed by Required Note Holders
and shall have accepted such appointment within thirty (30) days after the
resigning Agent’s or Collateral Agent’s giving notice of resignation, then the
resigning Agent or Collateral Agent may, on behalf of Note Holders, appoint a
successor Agent or Collateral Agent, as applicable, which shall be a Note Holder
if a Note Holder is willing to accept such appointment. If no successor Agent or
Collateral Agent has been appointed pursuant to the foregoing within thirty
(30) days after the date such notice of resignation was given by the resigning
Agent, such resignation shall become effective and Issuer shall appoint a
successor Agent or Collateral Agent that shall thereafter perform all the duties
of Agent or Collateral Agent, as applicable, until such time, if any, as the
Required Note Holders appoint a successor Agent or Collateral Agent, as
applicable. Notwithstanding the foregoing, if, at any time, the EIG Note Holders
collectively hold less than 25% of the aggregate principal amount of Notes then
outstanding, EIG MC, if it is then the Agent, shall, upon the request of Issuer,
immediately resign as Agent, and upon any such resignation, Issuer shall appoint
a successor Agent. Except with respect to the appointment of a successor Agent
by Issuer, any successor Agent or Collateral Agent appointed hereunder shall be
subject to the approval of Issuer, such approval not to be unreasonably
withheld, delayed or conditioned; provided that such approval shall not be
required if a Default or an Event of Default shall have occurred and be
continuing. Issuer shall pay all reasonable costs associated with the
appointment of such successor Agent or Collateral Agent and Issuer shall pay all
reasonable costs, fees and expenses charged by, or owing to, such successor
Agent in connection with its obligations and duties as Agent or Collateral Agent
under the Note Documents. Upon the acceptance of any appointment as Agent or
Collateral Agent hereunder by a successor Agent or Collateral Agent, such
successor Agent or Collateral Agent shall succeed to and become vested with all
the rights, powers, privileges and duties of the resigning Agent or Collateral
Agent, as applicable. Upon the earlier of the acceptance of any appointment as
Agent or Collateral Agent hereunder by a successor Agent or the effective date
of the resigning Agent’s resignation, the resigning Agent or Collateral Agent
shall be discharged from its duties and obligations under this Agreement and the
other Note Documents, except that any indemnity rights or other rights in favor
of such resigning Agent shall continue. After any resigning Agent’s or
Collateral Agent’s resignation hereunder, the provisions of this subsection 12.9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was acting as Agent or Collateral Agent under this Agreement and the
other Note Documents. In the event any Agent or Collateral Agent shall resign
under this Agreement, and a successor Agent or Collateral Agent is appointed in
replacement thereof, Issuer agrees at its own expense to (and to cause the other
Note Document Parties to) enter into such amendments, modifications and
supplements to this Agreement and the other Note

 

132



--------------------------------------------------------------------------------

Documents, and to execute any additional filings and notices, as may be required
to reflect such resignation and replacement, or as any subsequent Agent or
Collateral Agent shall reasonably request in light of its then customary terms
for service as an agent or collateral agent in transactions such as those
contemplated by the Note Documents.

G. Neither Issuer nor any of its Affiliates nor any of their respective
directors, managers, officers, agents or employees shall be liable for any
action taken or omitted to be taken by Agent, including the failure by Agent to
duly or timely perform its duties hereunder. Any Note Document Party shall be
entitled to rely upon, and shall incur no liability under or in respect of, this
Agreement or the other Note Documents by acting upon any notice, certificate or
other instrument or writing (which may be by facsimile or electronic mail)
believed by it to be genuine and signed or sent by Agent or the Required Note
Holders. Issuer also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by Agent, and shall not incur any
liability for relying thereon.

H. As between the Agent and each Note Holder, so long as the Agent (or any
Affiliate of the Agent) is acting as a manager of, adviser or sub-adviser to, or
general partner of, any Note Holder which is an investment fund or company, or
managed account, nothing in this Agreement or any other Note Document is
intended to modify in any manner adverse to the Agent or its Affiliates any
standard of care, protective, exculpatory or indemnity provision, or other right
or remedy of the Agent or its Affiliates vis-à-vis such Note Holder, as set
forth in any subscription agreement, management agreement, side letter
agreement, limited liability company agreement, partnership agreement or similar
organizational document, or other contract between the Agent or any Affiliate of
the Agent (in its such entity’s capacity as a manager of, adviser or sub-adviser
to, or general partner of, such Note Holder) and such Note Holder.

I. Collateral Agent may also from time to time, when Collateral Agent deems it
to be necessary or desirable, appoint one or more trustees, co-trustees,
collateral co-agents, collateral subagents or attorneys-in-fact (each, a
“Supplemental Collateral Agent”) with respect to all or any part of the
Collateral; provided, however, that no such Supplemental Collateral Agent shall
be authorized to take any action with respect to any Collateral unless and
except to the extent expressly authorized in writing by the Collateral Agent.
Should any instrument in writing from any other Secured Party or any Note
Document Party be required by any Supplemental Collateral Agent so appointed by
Collateral Agent to more fully or certainly vest in and confirm to such
Supplemental Collateral Agent such rights, powers, privileges and duties, such
Agent, the Required Note Holders or any Note Document Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
Collateral Agent. If any Supplemental Collateral Agent, or successor thereto,
shall die, become incapable of acting, resign or be removed, all rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall automatically vest in and be exercised by Collateral
Agent until the appointment of a new Supplemental Collateral Agent. Collateral
Agent shall not be responsible for the negligence or misconduct of any agent,
attorney-in-fact or Supplemental Collateral Agent that it selects in accordance
with the foregoing provisions of this subsection 12.9 in the absence of
Collateral Agent’s gross negligence or willful misconduct. Any notice, request
or other writing given to Collateral Agent shall be deemed to have been given to
each applicable Supplemental Collateral Agent.

 

133



--------------------------------------------------------------------------------

J. Beyond the exercise of reasonable care in the custody thereof and as
otherwise specifically set forth herein, Collateral Agent shall not have any
duty as to any of the Collateral in its possession or control or in the
possession or control of any agent or bailee or any income thereon or as to
preservation of rights against prior parties or any other rights pertaining
thereto and the Collateral Agent shall not be responsible for filing any
financing or continuation statements or recording any documents or instruments
in any public office at any time or times or otherwise perfecting or maintaining
the perfection of any security interest in the Collateral. The Collateral Agent
shall not be liable or responsible for any loss or diminution in the value of
any of the Collateral, by reason of the act or omission of any carrier,
forwarding agency or other agent or bailee selected by the Collateral Agent in
good faith.

K. Collateral Agent shall not be responsible for the existence, genuineness or
value of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens in any of the Collateral, whether impaired by
operation of law or by reason of any action or omission to act on its part
hereunder, except to the extent such action or omission constitutes gross
negligence, bad faith or willful misconduct on the part of Collateral Agent, for
the validity or sufficiency of the Collateral or any agreement or assignment
contained therein, for the validity of the title of the Note Document Parties to
the Collateral, for insuring the Collateral or for the payment of taxes,
charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral.

L. In the event that Collateral Agent is required to acquire title to any
Property for any reason, or take any managerial action of any kind in regard
thereto, in order to carry out any obligation for the benefit of another, which
in Collateral Agent’s sole discretion may cause Collateral Agent to be
considered an “owner or operator” under the provisions of CERCLA, or otherwise
cause Collateral Agent to incur liability under CERCLA or any other federal,
state or local law, Collateral Agent reserves the right, instead of taking such
action, to either resign as Collateral Agent or arrange for the transfer of the
title or control of the asset to a court-appointed receiver. Collateral Agent
shall not be liable to the Secured Parties or any other Person for any
Environmental Claims under any federal, state or local law, rule or regulation
by reason of Collateral Agent’s actions and conduct as authorized, empowered and
directed hereunder or relating to the discharge, release or threatened release
of Hazardous Materials into the environment. If at any time it is necessary or
advisable for any part of any of the Note Document Parties’ Property that
constitutes Collateral to be possessed, owned, operated or managed by any Person
other than the Issuer or the Secured Parties, the Secured Parties shall,
pursuant to an act of Secured Parties, direct the Collateral Agent to appoint an
appropriately qualified Person (excluding the Collateral Agent) who it shall
designate to possess, own, operate or manage, as the case may be, such part of
the Note Document Parties’ Property.

M. Neither Agent nor Collateral Agent shall not be liable for any action taken,
suffered, or omitted to be taken by it in good faith and believed by it to be
authorized or within the discretion or rights or powers conferred upon it by
this Agreement or any of the other Note Documents.

N. Agent and Collateral Agent may refrain from taking any action in any
jurisdiction if, in its opinion, the taking of such action in that jurisdiction
would be contrary to any law of that jurisdiction or of the State of New York,
it would otherwise render it liable to any

 

134



--------------------------------------------------------------------------------

Person in that jurisdiction or the State of New York, the taking of such action
would require it to obtain any license or otherwise qualify to do business or
subject it to taxation in such jurisdiction, it would not have the power or
authority to take such action in such jurisdiction by virtue of any law in that
jurisdiction or in the State of New York, or it is determined by any court or
other competent authority in that jurisdiction or in the State of New York that
it does not have such power or authority.

O. Neither Agent nor Collateral Agent will not be liable for special, indirect,
punitive or consequential loss or damage of any kind whatsoever (including but
not limited to loss of profit), except where such damages arise from Agent’s or
Collateral Agent’s, as applicable, gross negligence or willful misconduct, even
if Agent or Collateral Agent, as applicable, has been advised as to the
likelihood of such loss or damage and regardless of the form of action.

P. Neither Agent nor Collateral Agent shall not be responsible or liable for any
failure or delay in the performance of its obligations under this Agreement or
any of the other Note Documents arising out of or caused, directly or
indirectly, by circumstances beyond its control, including, without limitation,
acts of God; earthquakes; fire; flood; terrorism; wars and other military
disturbances; sabotage; epidemics; riots; interruptions; loss or malfunctions of
utilities, computer (hardware or software) or communication services; accidents;
labor disputes; acts of civil or military authority and governmental action; it
being understood that Agent or Collateral Agent, as applicable, shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances

Q. Collateral Agent shall not be deemed to have actual knowledge or notice of
the occurrence of any Default or Event of Default unless a Trust Officer of the
Collateral Agent has received written notice at the Corporate Trust Office of
the Collateral Agent from a Responsible Officer of a Secured Party or a Note
Document Party referring to this Agreement and the applicable document or
documents governing such Default Event of Default, describing such Default or
Event of Default and stating that such notice is a “Notice of Event of Default”.
Collateral Agent shall not be responsible for any representations, warranties,
recitals or statements made herein or therein or made in any written or oral
statements or in any financial or other statements, instruments, reports or
certificates or any other documents furnished or made by Collateral Agent to the
other Secured Parties, or by or on behalf of the Issuer, to any Secured Party,
or the Collateral Agent in connection with the Note Documents, and the
transactions contemplated thereby or for the financial condition or business
affairs of the Issuer or any other Person liable for the payment of any Note
Obligations, nor shall Collateral Agent be required to ascertain or inquire as
to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Note Documents or as to the
existence or possible existence of any Default or Event of Default or to make
any disclosures with respect to the foregoing.

R. The agency hereby created shall in no way impair or affect any of the rights
and powers of, or impose any duties or obligations upon, Collateral Agent or
Agent in their respective individual capacities as a Secured Party hereunder.
With respect to Note Obligations made or renewed by it or any of its Affiliates,
Collateral Agent, Agent and their

 

135



--------------------------------------------------------------------------------

respective Affiliates shall have the same rights and powers under this Agreement
and the other Note Documents as any Secured Party and may exercise the same as
though Collateral Agent and Agent were not Collateral Agent and Agent,
respectively.

S. None of the provisions of this Agreement or the other Note Documents shall be
construed to require either of Collateral Agent or Agent in its individual
capacities or otherwise to expend or risk its own funds or otherwise to incur
any personal financial liability in the performance of any of its duties
hereunder or thereunder.

12.10 Investment Representation of Note Purchasers

In order to induce Issuer to issue and sell the Notes to the Note Purchasers
(including the issuance of the Initial Second Phase Notes to the Second Phase
Note Purchasers and any Additional Notes to the Note Holders and, for purposes
of this subsection 12.10, each Note Holder acquiring an Additional Note shall be
considered a Note Purchaser), each Note Purchaser hereby represents and warrants
to Issuer, and acknowledges as follows:

A. Organization and Standing. Such Note Purchaser is a corporation or other
entity duly incorporated or formed and validly existing under the laws of the
jurisdiction of its incorporation or formation.

B. Authorization; Enforceability. Such Note Purchaser has the full power and
authority to enter into this Agreement, and (assuming due execution by the other
parties hereto) this Agreement constitutes its valid and legally binding
obligation, enforceable against it in accordance with its terms, except to the
extent the enforceability thereof may be limited by (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

C. Investment. Such Note Purchaser acquired each such Note solely for its own
account, for investment purposes, with no intention of distributing or reselling
such Note in any public offering or in any transaction that would be in
violation of applicable securities laws of the United States or any other
applicable jurisdiction or any state or province thereof, without prejudice,
however, to such Note Purchaser’s right at all times to sell or otherwise
dispose of all or any part of the Note under an effective registration statement
under the Securities Act and applicable state securities or “blue sky” laws (it
being understood that Issuer has no obligation or intention to undertake any
such registration), or an exemption from such registration requirements and in
compliance with applicable securities laws. Such Note Purchaser has not
solicited offers for, or offered or sold, and will not solicit offers for, or
offer or sell, the Note by means of any form of general solicitation or general
advertising within the meaning of Rule 502(a) of Regulation D of the Securities
Act, or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act.

D. Accredited Investor. Such Note Purchaser, at the time that it committed to
enter into this Agreement was, and now is, an “accredited investor” as that term
is defined in Rule 501 of Regulation D under the Securities Act.

 

136



--------------------------------------------------------------------------------

E. No Resale or Repurchase. No person has made to such Note Purchaser any
written or oral representations (i) that any person will resell or repurchase
the Notes (except in accordance with the articles of Issuer), or (ii) that any
person will refund the purchase price of the Notes, or (iii) as to the future
price or value of the Notes.

F. Private Placement. Note Purchaser understands that the Notes are being
offered for sale only on a “private placement” basis and that the sale and
delivery of the Notes is conditional upon such sale being exempt from the
requirements as to the filing of a prospectus or registration statement or
delivery of an offering memorandum or upon the issuance of such orders, consents
or approvals as may be required to permit such sale without the requirement of
filing a prospectus or delivering an offering memorandum and, as a consequence,
(i) the Note Purchaser is restricted from using most of the civil remedies
available under applicable securities legislation, (ii) the Note Purchaser may
not receive information that would otherwise be required to be provided to it
under applicable securities legislation, and (iii) Issuer is relieved from
certain obligations that would otherwise apply under applicable securities
legislation.

G. Knowledge and Experience. Without limiting the force and effect of the
representations and warranties of any Note Document Party, such Note Purchaser
(i) has such knowledge and experience in financial and business matters, as to
enable it to evaluate the merits and risks of entering into this Agreement,
receiving the Notes, (ii) is able to bear the economic risk of the transaction,
(iii) is able to hold its interest indefinitely unless a subsequent disposition
thereof is registered under the Securities Act or is exempt from registration
and is completed in compliance with applicable securities laws, (iv) has been
independently advised as to restrictions with respect to trading in the Notes
imposed by applicable securities laws, (v) confirms that no representation
(written or oral) has been made to it (with respect to trading restrictions
imposed by applicable securities laws) by or on behalf of Issuer or Agent with
respect thereto, (vi) has conducted its own investigation of the Issuer and the
terms of the Note, (vii) subject to subsection 9.17, (A) confirms it has had
access to information as it deemed necessary to make its decision to purchase
the Notes, and (B) has been offered the opportunity to ask questions of the
Issuer and receive answers thereto, as it deemed necessary in connection with
the decision to purchase the Notes, and (viii) acknowledges that it is aware of
the characteristics of the Notes, and the risks relating to an investment
therein.

H. No Materials. Without limiting the representations and warranties set forth
in the Note Documents, such Note Purchaser has not received or been provided
with, nor has it requested, nor does it have any need to receive, any offering
memorandum, any prospectus, sales or advertising literature describing or
purporting to describe the business and affairs of Issuer which has been
prepared for delivery to, and review by, prospective purchasers in order to
assist them in making an investment decision in respect of the Notes.

I. Transfer Restrictions. Such Note Purchaser acknowledges and agrees that none
of the Notes has been registered under the Securities Act or the securities laws
of any country or state, and none of them may be sold or otherwise transferred
in the absence of an effective registration thereunder unless an exemption from
registration is available. Such Note Purchaser also acknowledges and agrees that
the Notes are subject to resale restrictions in the United States, may be
subject to resale restrictions in jurisdictions other than the United States
under applicable securities laws, and that any sale or transfer will be
completed in compliance with applicable securities laws.

 

137



--------------------------------------------------------------------------------

J. Offers and Sales only in Certain Circumstances. If such Note Purchaser
decides to offer, sell, pledge or otherwise transfer any of the Notes, it will
not offer, sell, pledge or otherwise transfer any of such Notes, directly or
indirectly, unless: (a) the sale is made pursuant to registration of the Notes
under the Securities Act; (b) the sale is to Issuer; (c) the sale is made
outside the United States in a transaction meeting the requirements of Rule 904
of Regulation S under the Securities Act and in compliance with applicable local
securities laws and regulations; (d) the sale is made pursuant to the exemption
from the registration requirements of the Securities Act provided by Rule 144 or
Rule 144A thereunder, if available, and, in either case, in accordance with any
applicable state securities or “blue sky” laws; or (e) the Notes are sold in any
other transaction that does not require registration under the Securities Act or
any applicable state securities or “blue sky” laws.

K. Subsequent Purchaser Notification. Such Note Purchaser will take reasonable
steps to inform, and cause each of its Affiliates that is a U.S. person (as
defined in Section 902 of Regulation S under the Securities Act) to take
reasonable steps to inform, any person acquiring Notes from such Note Purchaser
or Affiliate, as the case may be, in the United States that the Notes (A) have
not been and will not be registered under the Securities Act, (B) are being sold
to them without registration under the Securities Act in reliance on Rule 144A
or in accordance with another exemption from registration under the Securities
Act and (C) may not be offered, sold or otherwise transferred except (1) to
Issuer, (2) outside the United States in accordance with Regulation S and in
compliance with applicable local securities laws and regulations, (3) inside the
United States in accordance with (x) Rule 144A to a person whom the seller
reasonably believes is a qualified institutional buyer, as defined in Rule 144A
(“Qualified Institutional Buyer”) that is purchasing such Notes for its own
account or for the account of a Qualified Institutional Buyer to whom notice is
given that the offer, sale or transfer is being made in reliance on Rule 144A or
(y) pursuant to another available exemption from registration under the
Securities Act.

L. Sanctions, etc. Such Note Purchaser: (i) is not identified on (a) any of the
sanctioned party lists maintained and administered by OFAC, including the List
of Specially Designated Nationals and Blocked Persons, the Foreign Sanctions
Evaders List and the Sectoral Sanctions Identifications List, each amended from
time to time or (b) any sanctions list of any governmental authority applicable
to such Note Purchaser or any Affiliate of such Note Purchaser (including any
governmental authority of the United States other than OFAC), or the United
Nations Security Council; (ii) is not 50% or more owned directly or indirectly,
or controlled, by one or more Persons that are named on any sanctions list
described in clause (i); (iii) is not located, organized or resident in a
country or territory that is, or whose government is, the target of
comprehensive trade sanctions under Sanctions Laws, including, as of the date of
this Agreement, Cuba, Iran, North Korea, Sudan and Syria (collectively, the
“Sanctioned Countries”); and (iv) is in full compliance with all anti-money
laundering laws applicable to it. In addition, to the actual knowledge of each
Note Purchaser, none of the funds used by such Note Purchaser to purchase the
Notes have been directly or indirectly derived from activities that contravene
Applicable Anti-Corruption Laws, Anti-Terrorism Laws and Anti-Money Laundering
Laws or OFAC Laws.

 

138



--------------------------------------------------------------------------------

12.11 Private Placement Representation of Agent

Agent hereby represents and warrants to Issuer that Agent has not solicited
offers for, or offered or sold, and will not solicit offers for, or offer or
sell, any Notes by means of any form of general solicitation or general
advertising within the meaning of Rule 502(a) of Regulation D of the Securities
Act, or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act.

12.12 No Waiver; Remedies Cumulative

No failure or delay on the part of Agent, Collateral Agent or any Note Holder in
exercising any right, power or privilege hereunder or under any other Note
Document and no course of dealing between Issuer and Agent, Collateral Agent or
any Note Holder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Note Document preclude any other or further exercise thereof or the exercise of
any other right, power or privilege hereunder or thereunder. The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies which Agent, Collateral Agent or any Note Holder would
otherwise have. No notice to or demand on Issuer in any case shall entitle
Issuer to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of Agent, Collateral Agent or
any Note Holder to any other or further action in any circumstances without
notice or demand.

12.13 No Third Party Beneficiaries

The agreement of Note Holders to purchase the Notes on the terms and conditions
set forth in this Agreement are solely for the benefit of Issuer, and no other
Person (including any counterparty to any Material Project Agreement or
Permitted Senior Debt Document or any other obligor, contractor, subcontractor,
supplier or materialman furnishing supplies, goods or services to or for the
benefit of the Project) shall have any rights hereunder, as against Agent,
Collateral Agent or any Note Holder, under any other Note Document, or with
respect to the proceeds of the Notes.

12.14 Counterparts

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

12.15 Effectiveness

This Agreement shall become effective on the date on which all of the parties
hereto shall have signed a counterpart hereof and shall have delivered the same
to Agent. Delivery of an executed counterpart signature page of this Agreement
by facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

139



--------------------------------------------------------------------------------

12.16 Headings Descriptive; Amounts in Dollars

A. The headings of the several Sections and subsections of this Agreement are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

B. All amounts in this Agreement are stated in Dollars.

12.17 Marshaling; Recapture

None of Agent, Collateral Agent or any Note Holder shall be under any obligation
to marshal any assets in favor of Issuer or any other party or against or in
payment of any or all of the Note Obligations. To the extent any Note Holder
receives any payment by or on behalf of Issuer, which payment or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to Issuer or its estate, trustee, receiver,
custodian or any other party under any bankruptcy or insolvency law, state or
federal law, common law or equitable cause, then to the extent of such payment
or repayment, the obligation or part thereof which has been paid, reduced or
satisfied by the amount so repaid shall be reinstated by the amount so repaid
and shall be included within the liabilities of Issuer to such Note Holder as of
the date such initial payment, reduction or such satisfaction occurred.

12.18 Severability

In case any provision in or obligation under this Agreement or the Notes or the
other Note Documents shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. The parties
shall endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

12.19 Survival

All indemnities (and expense reimbursement) set forth herein, including those
set forth in subsections 3.2, 3.5, 3.7, 12.2, 12.7 and 12.9, shall survive the
execution and delivery of this Agreement and the Notes and the Discharge Date.
In addition, each representation and warranty made or deemed to be made pursuant
hereto shall survive the making of such representation and warranty, and no Note
Holder shall be deemed to have waived, by reason of advancing funds in respect
of the purchase of Notes, any Default or Event of Default which may arise by
reason of such representation or warranty proving to have been false or
misleading, notwithstanding that such Note Holder may have had notice or
knowledge or reason to believe that such representation or warranty was false or
misleading at the time such Notes were purchased.

12.20 Independence of Covenants

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or be otherwise within the
limitations of, another covenant shall not avoid the occurrence of a Default or
Event of Default if such action is taken or condition exists.

 

140



--------------------------------------------------------------------------------

12.21 GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL

A. THIS AGREEMENT AND THE OTHER NOTE DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW EXCEPT SECTION 5-1401 AND
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

B. ANY LEGAL ACTION OR PROCEEDING AGAINST ANY PARTY HERETO WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER NOTE DOCUMENT AND ANY ACTION FOR ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK,
IN EACH CASE IN THE BOROUGH OF MANHATTAN, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HERETO HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND APPELLATE COURTS FROM ANY THEREOF; PROVIDED, THAT TO THE
EXTENT THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA
FOR THE SOUTHERN DISTRICT OF NEW YORK DISMISS FOR LACK OF JURISDICTION OR
OTHERWISE REFUSE TO HEAR ANY LEGAL ACTION OR PROCEEDING, EACH PARTY HERETO SHALL
ACCEPT THE JURISDICTION OF ANY OTHER APPLICABLE COURT. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS
REFERRED TO IN SUBSECTION 12.4. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER NOTE DOCUMENT BROUGHT IN THE COURTS REFERRED TO ABOVE AND
HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED IN ANY OTHER JURISDICTION.

C. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED
BY LAW ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER NOTE DOCUMENT
OR ANY MATTER ARISING HEREUNDER OR THEREUNDER.

 

141



--------------------------------------------------------------------------------

12.22 Confidentiality

Each of Agent and each Note Holder agrees (on behalf of itself and each of its
Affiliates, directors, officers, employees and representatives) to keep
confidential the Confidential Information; provided that nothing herein shall
limit the disclosure of any such information (a) to its Affiliates, and its and
such Affiliates’ directors, officers, employees, advisory committee members,
investment committee members, members, limited partners, co-investors and
agents, including accountants, legal counsel and other advisors of all of the
foregoing on a need-to-know basis (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (b) to the
extent required by statute, rule, regulation, arbitral or judicial process or
otherwise requested by any Governmental Authority (provided that (A) such
disclosure is made in accordance with such agency’s, court’s or other
Governmental Authority’s request and is kept to the minimum necessary (in the
reasonable assessment of such Person and its counsel) for the purpose for which
it is made and (B) such Person shall, subject in all cases to legal and
regulatory restrictions, have given, as soon as reasonably practicable after
receiving such a request, written notice to the Issuer prior to such disclosure
and considered its views in relation to such requested disclosures to the extent
such views are reasonable and are received within the time period that it has to
make the requested disclosure), (c) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the other Note Documents or the enforcement of rights hereunder or
thereunder, (d) subject to an agreement containing provisions substantially the
same as those of this subsection 12.22, to (1) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisors) to any
transactions relating to Note Obligations, (2) any actual or potential
transferee of any Note or other Note Obligation, (3) any successor or assign of
the business, in whole or in part, of any Note Holder or any Agent or Collateral
Agent, (4) any financier to any Note Holder or Agent or Collateral Agent, or
(e) to the National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Note Holder’s or its Affiliates’ investment portfolio in
connection with ratings issued with respect to such Note Holder or its
Affiliates; provided that such disclosure is kept to the minimum necessary (in
the reasonable assessment of such Person and its counsel) for the purpose for
which it is made. The obligations of Agent, Collateral Agent and each Note
Holder under this subsection 12.22 shall supersede and replace the obligations
of Agent or any Note Holder under any other confidentiality agreement in respect
of this financing signed and delivered by Agent, Collateral Agent or any Note
Holder to Issuer prior to the Closing Date or prior to the date on which any
Person becomes a Transferee. Each of Agent and each Note Holder acknowledges
that it is aware, and that each such Person’s directors, officers, employees and
other agents and representatives who receive Confidential Information in
accordance with this subsection 12.22 shall be made aware, that the United
States securities laws prohibit any Person who has received from any Issuer
Party or their agents and representatives material, nonpublic information
concerning Parent or its Affiliates from purchasing or selling securities of
Parent or its Affiliates or from communicating such nonpublic information
concerning Parent or its Affiliates to any other Person. By accepting
Confidential Information, each Note Holder,

 

142



--------------------------------------------------------------------------------

each Note Holder Observer, and each participant in any Note, will be deemed to
have acknowledged and agreed to abide by the terms of this subsection 12.22, and
to further acknowledge and agree that neither it nor any of its Affiliates may
use such Confidential Information for any purpose which is not directly related
to the administration, oversight, syndication or enforcement of the transactions
contemplated by the Note Documents.

12.23 Immunity

To the extent that Issuer or any other Issuer Party may be or become entitled,
in any jurisdiction in which judicial proceedings may at any time be commenced
with respect to this Agreement or any other Transaction Document, to claim for
itself or its property any immunity from suit, court jurisdiction, attachment
prior to judgment, attachment in aid of execution of a judgment, execution of a
judgment or from any other legal process or remedy relating to its obligations
under this Agreement or any other Transaction Document, and to the extent that
in any such jurisdiction there may be attributed such an immunity (whether or
not claimed), Issuer hereby irrevocably agrees, on its own behalf and on behalf
of any other Issuer Party, not to claim and hereby irrevocably waives such
immunity to the fullest extent permitted by the laws of such jurisdiction and
agrees that the foregoing waiver shall have the fullest extent permitted under
the Foreign Sovereign Immunities Act of 1976 of the United States and is
intended to be irrevocable for purposes of such Act.

12.24 Entire Agreement

A. This Agreement and the other Note Documents, together with the provisions of
the Permitted Senior Debt Documents referenced herein, constitute the entire
agreement and understanding among the parties hereto and, except as set forth in
subsection 11.2, supersede all prior and contemporaneous negotiations and
agreements between the parties regarding the subject matter hereof, whether oral
or written, including the Original Note Purchase Agreement; provided that
Section 13 of the Commitment Letter (and the other applicable provisions
referenced in such Section 13) and the Fee Letter shall remain in full force and
effect except to the extent superseded by the provisions of this Agreement.

B. If there is a conflict or inconsistency, whether direct or indirect, or
actual or apparent, between the terms and conditions of this Agreement and the
terms and conditions of the EIG Indemnification Agreement, the terms and
conditions of this Agreement shall govern and control, unless explicitly
overridden by the terms of the EIG Indemnification Agreement.

12.25 Limited Recourse

Except as expressly provided in Section 9 hereof, the Parent Pledge Agreement,
the Registration Rights Agreement or any Additional Note Document to which
Parent or any other member or holder of equity interests of Issuer may be a
party with respect to Parent or such other equity holder, no manager, director,
officer, employee, or member of Issuer shall have any liability for any Note
Obligations, including Obligations of Issuer under the Notes or this Agreement,
or any claim based on, in respect of, or by reason of, such Obligations or their
creation. Each Note Holder, by accepting the Notes, irrevocably waives and
releases all such liability; provided, for the avoidance of doubt, that the
foregoing waiver in this subsection 12.25

 

143



--------------------------------------------------------------------------------

shall not constitute a waiver, release or discharge of any of Parent’s
Obligations under Section 9 hereof, the Parent Pledge Agreement, the
Registration Rights Agreement or any Additional Note Document to which Parent
may be a party, nor shall the foregoing waiver limit or restrict the rights of
the Secured Parties with respect to such Obligations or the Lien created
pursuant to the Parent Pledge Agreement, the obligations of the Parent under the
Registration Rights Agreement or any Additional Note Document to which Parent
may be a party that creates, or purports to create, any security interest.

The waiver and release in this subsection 12.25 are part of the consideration
for issuance of the Notes.

[Remainder of page intentionally left blank.]

 

144



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned have caused this Amended and
Restated Note Purchase Agreement to be executed by their respective duly
Responsible Officers as of the date first written above.

 

ISSUER: CCH CHENIERE HOLDCO II, LLC By:

/s/ Michael J. Wortley

Name: Michael J. Wortley Title: Chief Financial Officer

 

Signature Page to Amended and Restated Note Purchase Agreement



--------------------------------------------------------------------------------

AGENT: EIG MANAGEMENT COMPANY, LLC as Agent for the Note Holders By:

/s/ Wallace Henderson

Name: Wallace Henderson Title: Managing Director By:

/s/ Brian Boland

Name: Brian Boland Title: Vice President

 

Signature Page to Amended and Restated Note Purchase Agreement



--------------------------------------------------------------------------------

COLLATERAL AGENT: THE BANK OF NEW YORK MELLON, as Collateral Agent for the Note
Holders By:

/s/ Latoya S. Elvin

Name: Latoya S. Elvin Title: Vice President

 

Signature Page to Amended and Restated Note Purchase Agreement



--------------------------------------------------------------------------------

NOTE PURCHASERS: EIG ENERGY FUND XV, LP By: EIG Management Company, LLC, its
sub-advisor By:

/s/ Wallace Henderson

Name: Wallace Henderson Title: Managing Director By:

/s/ Brian Boland

Name: Brian Boland Title: Vice President EIG ENERGY FUND XV-A, LP By: EIG
Management Company, LLC, its sub-advisor By:

/s/ Wallace Henderson

Name: Wallace Henderson Title: Managing Director By:

/s/ Brian Boland

Name: Brian Boland Title: Vice President EIG ENERGY FUND XV-B, LP By: EIG
Management Company, LLC, its sub-advisor By:

/s/ Wallace Henderson

Name: Wallace Henderson Title: Managing Director By:

/s/ Brian Boland

Name: Brian Boland Title: Vice President

 

Signature Page to Amended and Restated Note Purchase Agreement



--------------------------------------------------------------------------------

EIG ENERGY FUND XV (CAYMAN), LP By: EIG Management Company, LLC, its sub-advisor
By:

/s/ Wallace Henderson

Name: Wallace Henderson Title: Managing Director By:

/s/ Brian Boland

Name: Brian Boland Title: Vice President EIG ENERGY FUND XVI, LP By: EIG
Management Company, LLC, its manager By:

/s/ Wallace Henderson

Name: Wallace Henderson Title: Managing Director By:

/s/ Brian Boland

Name: Brian Boland Title: Vice President EIG ENERGY FUND XVI-B, LP By: EIG
Management Company, LLC, its manager By:

/s/ Wallace Henderson

Name: Wallace Henderson Title: Managing Director By:

/s/ Brian Boland

Name: Brian Boland Title: Vice President

 

Signature Page to Amended and Restated Note Purchase Agreement



--------------------------------------------------------------------------------

EIG ENERGY FUND XVI-E, LP By: EIG Management Company, LLC, its manager By:

/s/ Wallace Henderson

Name: Wallace Henderson Title: Managing Director By:

/s/ Brian Boland

Name: Brian Boland Title: Vice President EIG ENERGY FUND XVI (CAYMAN), LP By:
EIG Management Company, LLC, its manager By:

/s/ Wallace Henderson

Name: Wallace Henderson Title: Managing Director By:

/s/ Brian Boland

Name: Brian Boland Title: Vice President EIG ENERGY FUND XVI (SCOTLAND), LP By:
EIG Management Company, LLC, its manager By:

/s/ Wallace Henderson

Name: Wallace Henderson Title: Managing Director By:

/s/ Brian Boland

Name: Brian Boland Title: Vice President

 

Signature Page to Amended and Restated Note Purchase Agreement



--------------------------------------------------------------------------------

EIG-KEATS ENERGY PARTNERS, L.P. By: EIG-Keats Energy Partners GP, LLC, the
General Partner By: EIG Asset Management, LLC, its managing member By:

/s/ Wallace Henderson

Name: Wallace Henderson Title: Managing Director By:

/s/ Brian Boland

Name: Brian Boland Title: Vice President

 

Signature Page to Amended and Restated Note Purchase Agreement



--------------------------------------------------------------------------------

Solely for purposes of acknowledging and agreeing to Section 9:

 

PARENT: CHENIERE ENERGY, INC. By:

/s/ Michael J. Wortley

Name: Michael J. Wortley Title: Chief Financial Officer

 

Signature Page to Amended and Restated Note Purchase Agreement